                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 1 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range           Document   Document Description                                     ADI Objection(s)     Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                    Date



1            ADI        MARKHOFF00011595 -1616      Undated    ADI Delta Short Deck - Final                                                    Foundation (lack of), Relevance                                                        Relevance
                                                               [MARKHOFF00011595 - 11616.]


2            ADI           AERO_02418-02430         Undated    Aerodynamics Airline Operations - Caesars                                               Completeness                                                              Improper, Compound
                                                               [AERO_02418 - 02430.]


3            ADI        CAESARS00036617-36653       Undated    Embrarer Flight Hour Program (POOL)                                            Completeness, Hearsay, Duplicate   Prejudice outwieghs Probative Value-            Hearsay, authenticity
                                                               Support Agreement No. DRN/GVD 073/14                                                                              FRE 403, or Limited Purpose- FRE
                                                               [CAESARS00036617 - 36653.]                                                                                        105, Hearsay- FRE 801-802

4            ADI        CAESARS00118877-118880      Undated    Steven Markhoff Resume/CV                                                               Completeness
                                                               [CAESARS00118877 - 118880.]


5            ADI        CAESARS00027720 – 27721     02/14/05   Articles of Organization - International                                                Completeness
                                                               Management Solutions, LLC
                                                               [CAESARS00027720 – 27721.]

6            ADI           CAESARS00027722          02/14/05   Certificate of Organization of international                                            Completeness
                                                               Management Solutions, LLC
                                                               [CAESARS00027722.]

7            ADI           CAESARS00027723          02/15/05   Letter from Office of the Secretary of State to                                         Completeness                                                                   Relevance
                                                               Steven Markhoff re International Management
                                                               Solutions, LLC [CAESARS00027723.]


8            ADI        CAESARS00132549-132575      08/03/13   Caesars Entertainment Corporation Ethics
                          [Ex. 186 to Casto Depo]              and Compliance Program
                                                               [CAESARS00132549 - 132575; Ex. 186 to
                                                               Cas to Depo.]

9            ADI           AERO_17416 -17428        10/02/13   ADI ERJ 145 Brochure [AERO_17416 -                                             Completeness, Relevance, Hearsay                                                    Relevance, hearsay
                                                               17428.]


10           ADI           AERO_17406- 17415        10/02/13   ADI ERJ 145 Photos [AERO_17406- 17415.]                                        Completeness, Relevance, Hearsay                                                  Relevance, authenticity



11           ADI          AERO_25994 – 26008        01/14/14   ADI ERJ 145 Brochure [AERO_25994 –                                             Completeness, Relevance, Hearsay                                            Relevance, hearsay, and authenticity
                                                               26008.]


12           ADI        CAESARS00046403-46422       01/28/14   Steven Markhoff Employment Application
                                                               [CAESARS00046403 - 46422.]


13           ADI        MARKHOFF00052427 -52428     03/24/14   Caesars Event Schedule for Steven Markhoff
                                                               [MARKHOFF00052427 -52428.]




                                                                                                                              1
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 2 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                    ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)                 Via Objection(s)
No.          Party                                     Date



14           ADI        MARKHOFF00052568-5269 [Ex.   03/26/14   Email from Steven Markhoff to Matthew Levin
                             41 to Levin Depo]                  re acceptance of offer [MARKHOFF00052568 -
                                                                5269; Ex. 41 to Levin Depo.]

15           ADI         CAESARS00046423-46432       03/28/14   Computer Usage Policy (replaces former
                                                                versions of both the Computer Usage and
                                                                Internet Access policies)
                                                                [CAESARS00046423 - 46432 ]
16           ADI         MARKHOFF00012151-12152      03/29/14   Letter from Eloise Scavella to Steven Markhoff
                                                                re offer of employment [MARKHOFF00012151
                                                                - 12152.]

17           ADI         MARKHOFF00052635-52636      04/10/14   Email from Steven Markhoff to Matthew Levin
                           [Ex. 43 to Levin Depo]               re Gold is charging a minimum of $1000 too
                                                                much per flight [MARKHOFF00052635 -
                                                                52636; Ex 43 to Levin Depo ]
18           ADI            AERO_36286-36287         05/01/14   Aerodynamics Embraer 145 Flight Crew Pay                                               Completeness
                                                                Schedule (CONFIDENTIAL)
                                                                [AERO_3628636287.]

19           ADI         CAESARS00035080-35089       05/04/14   DRAFT Maintenance Agreement                                                  Foundation (lack of), Completeness, Prejudice outwieghs Probative Value-                 Relevance
                                                                [CAESARS00035080 - 35089.]                                                                 Hearsay               FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                 105, Hearsay- FRE 801-802

20           ADI            AERO_22231-22233         07/02/14   Email from Jason Secore to Scott Beale re                                                                                                                              Hearsay
                                                                Follow up - Caesars [AERO_22231 - 22233.]


21           ADI         CAESARS00022949-22971       08/12/14   Email from Emmanuel Lawrence to Stephen
                         [Ex. 11 to Lawrence Depo]              Sinnott; Andrew Kesler re Markhoff Aviation
                                                                Docs
                                                                [CAESARS00022949 - 22971; Ex 11 to
22           ADI         CAESARS00044824-44967       08/12/14   Email from Steven Markhoff to Emmanuel                                          Foundation (lack of), Hearsay                                               Relevance, hearsay, and unduly
                         [Ex. 12 to Lawrence Depo]              Lawrence re Sample Power by the Hour                                                                                                                                  prejudicial
                                                                Agreement & AC LOI [CAESARS00044824 -
                                                                44967; Ex 12 to Lawrence Depo ]
24           ADI         CAESARS00122459-122373      08/26/14   Email from Tom Jenkin to Blake Segal re
                           [Ex. 142 to Segal Depo]              Materials for Apollo/TPG
                                                                [CAESARS00122459 - 122373; Ex. 142 to
                                                                Segal Depo ]
25           ADI         CAESARS00122400-122401      08/27/14   Email from Tom Jenkin to Blake Segal re
                           [Ex. 143 to Segal Depo]              Materials for Apollo/TPG
                                                                [CAESARS00122400 - 122401; Ex. 143 to
                                                                Segal Depo ]
26           ADI         CAESARS00122462-122464      08/28/14   Email from Blake Segal to Tom Jenkin re                                                   Hearsay
                           [Ex. 144 to Segal Depo]              2015 Plan Proposal [CAESARS00122462 -
                                                                122464; Ex. 144 to Segal Depo.]

27           ADI            CAESARS00002927          08/28/14   Email from Steven Markhoff to Blake Segal re
                                                                Next Steps [CAESARS00002927.]




                                                                                                                              2
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 3 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range            Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



28           ADI         CAESARS00002963-2967         09/01/14   ESS Travel Management Bid vs. Proposal                                                Completeness
                                                                 Summary [CAESARS00002963 - 2967.]


29           ADI        CAESARS00127286-122612        09/14/14   Email from Tom Jenkin to LG5 re Apollo/TPG
                                                                 Presentation [CAESARS00127286 - 122612.]


30           ADI        CAESARS00132618-132620        09/17/14   Email from Tom Jenkin to Steven Markhoff,
                          [Ex. 45 to Segal Depo]                 Blake Segal re Air program
                                                                 [CAESARS00132618 - 132620; Ex. 145 to
                                                                 Segal Depo ]
31           ADI            CAESARS00132659           09/30/14   Email from Blake Segal to Steven Markhoff re
                          [Ex. 146 to Segal Depo]                air program summary [CAESARS00132659;
                                                                 Ex. 146 to Segal Depo.]

32           ADI        CAESARS00124642-124643        09/30/14   Email from Jeff Solomon to Blake Segal re                                      Foundation (lack of), Hearsay
                         [Ex. 94 to Markhoff Depo]               glenn [CAESARS00124642 - 124643; Ex. 94
                                                                 to Markhoff Depo.]

33           ADI         CAESARS00003057-3058         10/01/14   Email from Matthew Levin to Steven Markhoff
                          [Ex. 44 to Levin Depo]                 attaching Sun Country plus ADI vs. Baseline
                                                                 document [CAESARS00003057 - 3058; Ex.
                                                                 44 to Levin Depo ]
34           ADI        CAESARS00036563-36564         10/01/14   Email from Matthew Levin to Steven Markhoff
                                                                 re Sun Country plus ADI vs. Baseline.xlsx
                                                                 [CAESARS00036563 - 36564.]

35           ADI           AERO_30494-30501           10/01/14   Email from Matthew Moreau to Scott Beale;                                     Relevance, Hearsay, Foundation                               Relevance, hearsay, and unjuly
                                                                 Larry Hecht; Robert Anderson; Peter Lorenzol                                             (lack of)                                                  prejudicial
                                                                 re Final Draft Agreement - Embraer Pool Parts
                                                                 [AERO 30494 - 30501 ]
36           ADI               AERO_02770             10/01/14   Email from Steven Markhoff to Scott Beale re                                                                   Duplicate- FRE 403
                                                                 Call (re potential business opportunity)
                                                                 [AERO_02770.]




38           ADI            CAESARS00000005           10/02/14   Email from Scott Beale to Steven Markhoff re
                         [Ex. 100 to Markhoff Depo]              NDA [CAESARS00000005; Ex. 100 to
                                                                 Markhoff Depo.]

39           ADI           AERO_13541-13543           10/02/14   Mutual Non-Disclosure Agreement                                                  Completeness, Duplicate
                                                                 [AERO_13541 - 13543.]



41           ADI        CAESARS000356568-36571        10/03/14   Email from Scott Beale to Steven Markhoff re                                                                   Duplicate- FRE 403
                         [Ex. 99 to Markhoff Depo]               NDA [CAESARS000356568 - 36571; Ex. 99 to
                                                                 Markhoff Depo.]




                                                                                                                              3
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 4 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)              Markhoff Objection(s)                  Via Objection(s)
No.          Party                                       Date



42           ADI             AERO_13539-13543          10/03/14   Email from Steven Markhoff to Scott Beale re
                            [Ex. 47 to Levin Depo]                NDA [AERO_13539 - 13543; Ex. 47 to Levin
                                                                  Depo.]

43           ADI            CAESARS00118881            10/06/14   Email from Steven Markhoff to Frank Jay re                                           Completeness
                          [Ex. 96 to Markhoff Depo]               Markhoff Resume 10-3-14
                                                                  [CAESARS00118881; Ex. 96 to Markhoff
                                                                  Depo.]

44           ADI         MARKHOFF00047146-47147        10/07/14   Email from Steven Markhoff to Cap Seth                                                                       Hearsay- FRE 801-802
                          [Ex. 95 to Markhoff Depo]               Cooperman [MARKHOFF00047146 - 47147;
                                                                  Ex. 95 to Markhoff Depo.]

45           ADI             CAESARS00000026           10/08/14   Email from Steven Markhoff to Scott Beale re
                          [Ex. 101 to Markhoff Depo]              Jim Carroll Contact Information
                                                                  [CAESARS00000026; Ex. 101 to Markhoff
                                                                  Depo ]
46           ADI          CAESARS00002128-2148         10/09/14   Email from Matthew Levin to Steven Markhoff                                          Completeness
                           [Ex. 45 to Levin Depo]                 attaching ADI Cost Template
                                                                  [CAESARS00002128 - 2148; Ex. 45 to Levin
                                                                  Depo ]
47           ADI             CAESARS00000592           10/09/14   Email from Steven Markhoff to Matthew Levin
                          [Ex. 102 to Markhoff Depo               re Caesars
                                                                  [CAESARS00000592; Ex. 102 to Markhoff
                                                                  Depo ]
48           ADI            AERO_26046-26048           10/09/14   Email from Steven Markhoff to Scott Beale;
                                                                  James Caroll re Thank you! Follow up
                                                                  [AERO_26046 - 26048.]

49           ADI            AERO_17694-17697           10/10/14   Email from Scott Beale to Steven Markhoff re                                         Completeness                                                             Relevance, hearsay
                                                                  Lauglin (KIFP) Airport/Runway Data
                                                                  [AERO_17694 - 17697.]

50           ADI        AERO_18267-18295 [Ex. 105 to   10/10/14   Email from Scott Beale to Steven Markhoff re                                            Hearsay
                              Markhoff Depo                       Operational Reports [AERO_18267 - 18295;
                                                                  Ex. 105 to Markhoff Depo.]

52           ADI        CAESARS00036576-36700 [Ex.     10/10/14   Email from Scott Beale to Steven Markhoff re                                            Hearsay
                           104 to Markhoff Depo]                  Thank you! Follow up [CAESARS00036576 -
                                                                  36700; Ex. 104 to Markhoff Depo.]

53           ADI             CAESARS00118300           10/12/14   Email from Steven Markhoff to Seth                                               Relevance, Improper         Prejudice outwieghs Probative Value-                  Hearsay
                           [Ex. 98 to Markhoff Depo               Cooperman re Ciao [CAESARS00118300; Ex.                                       Characterization of Document   FRE 403, or Limited Purpose- FRE
                                                                  98 to Markhoff Depo.]                                                                                        105, Hearsay- FRE 801-802

54           ADI          CAESARS00003083-3095         10/13/14   Email from Shastri to Emmanuel Lawrence re                                                                                                                         Hearsay
                                                                  Please see drafts: ESS Travel Charter
                                                                  Service Sourcing Plan (Draft)
                                                                  [CAESARS00003083 - 3095 ]
55           ADI          CAESARS00003109-3126         10/14/14   Email from Emmanuel Lawrence to Rupa                                                                                                                               Hearsay
                                                                  Shastri re Please see drafts: ESS Travel
                                                                  Charter Service Sourcing Plan (Draft)
                                                                  [CAESARS00003109 - 3126 ]




                                                                                                                              4
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 5 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)        Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



56           ADI            AERO_04037-04042           10/14/14   Email from Scott Beale to Steven Markhoff re                                          Unintelligible                                 Hearsay, unduly prejudicial
                                                                  Budge Numbers [AERO_04037 - 04042.]


57           ADI             CAESARS00122329           10/14/14   Email from Steven Markhoff to Cindy Maya re                                          Completeness
                           [Ex. 97 to Markhoff Depo               International Management Solutions Docs
                                                                  [CAESARS00122329; Ex. 97 to Markhoff
                                                                  Depo ]
58           ADI        CAESARS00003100-3102 [Ex.      10/14/14   Email from Steven Markhoff to Matthew Levin
                             46 to Levin Depo                     re Jim Carroll.vcf [CAESARS00003100 -
                                                                  3102; Ex. 46 to Levin Depo.]

59           ADI            AERO_13127-13132           10/14/14   Small Plane Charter Program document                                                 Completeness
                                                                  [AERO_13127 - 13132.]


60           ADI        CAESARS00036727-36728 [Ex.     10/15/14   Email from Scott Beale to Steven Markhoff re
                           103 to Markhoff Depo                   Budge Numbers [CAESARS00036727 -
                                                                  36728; Ex. 103 to Markhoff Depo.]

61           ADI        CAESARS00003175-3178 [Ex.      10/15/14   Email from Steven Markhoff to Matthew Levin
                             49 to Levin Depo                     re Budge Numbers [CAESARS00003175 -
                                                                  3178; Ex. 49 to Levin Depo.]

62           ADI          CAESARS00003183-3184         10/16/14   Email from Emmanuel Lawrence to Steven                                                  Hearsay
                                                                  Markhoff; Jeremy Diederich; Andrew Kesler re
                                                                  ESS Travel Charter Sourcing Update
                                                                  [CAESARS000031833 - 3184.]
63           ADI          CAESARS00000692-693          10/17/14   Email from Markhoff to Beale re Meeting
                                                                  [CAESARS00000692 - 693.]


64           ADI            AERO_28182-28183           10/17/14   Email from Steven Markhoff to Scott Beale re                                            Duplicate
                                                                  Meeting [AERO_28182 - 28183.]


65           ADI        CAESARS00002184-2186 [Ex.      10/20/14   Email from Andrew Kesler to Emmanuel                                                    Hearsay
                           14 to Lawrence Depo]                   Lawrence re Travel Request: Trip to
                                                                  Cleveland OH with Steve Markhoff to meet
                                                                  with potential Charter provide ADI ($1 557)
66           ADI        CAESARS00003206-3209 [Ex.      10/21/14   Email from Steven Markhoff to Emmanuel
                           13 to Lawrence Depo                    Lawrence re no subject, attaching ADI NDA
                                                                  Executed.pdf [CAESARS00003206 - 3209;
                                                                  Ex 13 to Lawrence Depo ]
67           ADI        CAESARS00034196-34203 [Ex.     10/27/14   Email from Emmanuel Lawrence to Steven                                                 Relevance
                            15 to Lawrence Depo                   Markhoff re ESS Charter Sourcing Update
                                                                  [CAESARS00034196 - 34203; Ex. 15 to
                                                                  Lawrence Depo ]
68           ADI             AERO_37049 -37068         10/30/14   Email from Arnell to Scott Beale re Resume                                             Relevance
                          [Ex. 1 to Richardson Depo]              [AERO_37049 -37068; Ex. 1 to Richardson
                                                                  Depo.]




                                                                                                                              5
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 6 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



69           ADI            CAESARS00000706            10/30/14   Email from Scott Beale to Steven Markhoff re                                                                                                 Relevance, hearsay, and unduly
                                                                  Example routing with fuel burns                                                                                                                        prejudicial
                                                                  [CAESARS00000706.]

70           ADI                AERO_13751             10/30/14   Email from Scott Beale to Steven Markhoff re                                            Duplicate                                            Relevance, hearsay, and unduly
                                                                  Example routing with fuel burns                                                                                                                        prejudicial
                                                                  [AERO_13751.]

71           ADI            AERO_14188-14205           10/30/14   Email from Scott Beale to Steven Markhoff re                                                                     Duplicate- FRE 403          Relevance, hearsay, and unduly
                                                                  Fuel burn [AERO_14188 - 14205.]                                                                                                                        prejudicial


73           ADI            CAESARS00003260            11/04/14   Email from Emmanuel Lawrence to Steven                                                  Hearsay
                          [Ex. 16 to Lawrence Depo                Markhoff re ADI [CAESARS00003260; Ex. 16
                                                                  to Lawrence Depo.]

74           ADI          CAESARS00003249-3250         11/04/14   Email from Emmanuel Lawrence to Steven                                                  Hearsay
                                                                  Markhoff; Jeremy Diederich; Matthew Levin re
                                                                  Sky West No-Bid, Caesars Entertainment
                                                                  RFP for Small Plane Charter Services
75           ADI             CAESARS00000774           11/04/14   Email from Scott Beale to Matthew Levin re
                            [Ex. 50 to Levin Depo]                Pricing Model [CAESARS00000774; Ex. 50 to
                                                                  Levin Depo.]

76           ADI        CAESARS00000781-784 [Ex. 51    11/06/14   Email from Scott Beale to Steven Markhoff re                                            Hearsay
                              to Levin Depo                       Preliminary Deal Sheet [CAESARS00000781 -
                                                                  784; Ex. 51 to Levin Depo.]

77           ADI            AERO_30263-30274           11/06/14   Letter from GE to Scott Beale re Letter of                                 Foundation (lack of), Completeness,                               Relevance, hearsay, and unduly
                                                                  Intent (LOI) [AERO_30263 - 30274.]                                                     Relevance                                                       prejudicial


78           ADI        AERO_13887-13893 [Ex. 106 to   11/08/14   Email from Scott Beale to Emmanuel
                              Markhoff Depo]                      Lawrence re Financial Reports [AERO_13887 -
                                                                  13893; Ex. 106 to Markhoff Depo.]

79           ADI            CAESARS00002236            11/09/14   Email from Emmanuel Lawrence to Steven
                                                                  Markhoff; James Carroll re Financial Reports
                                                                  [CAESARS00002236.]

80           ADI            AERO_30257-30262           11/11/14   Email from Jim Steckart to Scott Beale re                                          Relevance; Hearsay                                        Relevance, hearsay, and unduly
                                                                  revised offer/proposing call @ 4pm EST                                                                                                                 prejudicial
                                                                  [AERO_30257 - 30262.]



81           ADI        AERO_10594 [Ex. 201 to Beer    11/11/14   Email from Scott Beale to Chris Beer re                                                 Hearsay                                                        Relevance
                                 Depo]                            Aircraft Schedule [AERO_10594; Ex. 201 to
                                                                  Beer Depo.]




                                                                                                                              6
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 7 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



83           ADI            AERO_35896-35898          11/14/14   Independent Contractor Agreement
                                                                 [AERO_35896 - 35898.]


84           ADI        CAESARS00003322-3328 [Ex.     11/17/14   Email from Emmanuel Lawrence to Steven                                     Hearsay, Improper Characterization
                            48 to Levin Depo]                    Markhoff; Jeremy Diederich; Andrew Kesler re                                          of Document
                                                                 ESS Travel Charter Sourcing Update
                                                                 [CAESARS00003322 - 3328; Ex 48 to Levin
85           ADI        CAESARS00000183-184 [Ex.      11/17/14   Email from Steven Markhoff to Scott Beale re                                   Improper Characterization of
                          107 to Markhoff Depo]                  50 seater charter plane                                                                Document
                                                                 [CAESARS00000183 - 184; Ex. 107 to
                                                                 Markhoff Depo ]
86           ADI        CAESARS00003481-3494 [Ex.     11/25/14   Email from Steven Markhoff to Blake Segal re                                             Hearsay
                            147 to Segal Depo]                   2015 Plan Proposal Summary v6.ppt
                                                                 [CAESARS00003481 - 3494; Ex. 147 to Segal
                                                                 Depo ]
87           ADI            CAESARS00000186           12/01/14   Email from Steven Markhoff to Emmanuel                                                Completeness
                                                                 Lawrence re Draft Contract
                                                                 [CAESARS00000186.]

88           ADI           MARKHOFF00047273           12/08/14   Email from Blake Segal to Tom Jenkin re                                            Relevance; Hearsay                                                 Relevance
                          [Ex. 172 to Jenkin Depo]               Random Question [MARKHOFF00047273;
                                                                 Ex. 172 to Jenkin Depo.]

89           ADI            CAESARS00130234           12/11/14   Email from Robert Brimmer to Blake Segal;                                          Hearsay, Relevance                                                 Relevance
                                                                 Robert Daniels; Nathan Armogan re air update
                                                                 [CAESARS00130234.]

90           ADI        CAESARS00000247-249 [Ex.      12/11/14   Email from Steven Markhoff to Scott Beale re
                          108 to Markhoff Depo]                  Comments on agreement
                                                                 [CAESARS00000247 - 249; Ex. 108 to
                                                                 Markhoff Depo ]
91           ADI            AERO_37177-37813          12/12/14   Email from Arnell to Scott Beale re Signed                                   Relevance; Foundation (lack of)
                           [Ex. 202 to Beer Depo]                LOIs for 1 Short Term and 5 Long Term
                                                                 Aircraft [AERO_37177 - 37813; Ex. 202 to
                                                                 Beer Depo ]
92           ADI        CAESARS00004803-4815 [Ex.     12/12/14   Email from Robert Daniels to Robert Brimmer,                                 Foundation (lack of), Relevance;
                            148 to Segal Depo]                   Adam Laikin, Michael Goff, Blake Segal,                                                 Hearsay
                                                                 David Wolkoff, Josh Kennedy, Kevin Winters,
                                                                 Mike Stratto n Steven Markhoff Matthew
93           ADI           CAESAR00000309-312         12/12/14   Email from Steven Markhoff to Scott Beale re
                         [Ex. 109 to Markhoff Depo]              Comments on agreement CAESAR00000309 -
                                                                 312; Ex. 109 to Markhoff Depo.]

94           ADI            AERO_21200-12101          12/15/14   Email from Steven Markhoff to Scott Beale re
                                                                 Contract [AERO_21200 - 12101.]


95           ADI            CAESARS00000331           12/15/14   Email from Steven Markhoff to Scott Beale;
                         [Ex. 110 to Markhoff Depo]              Ann Goerlich re ADI Caesars Contract
                                                                 [CAESARS00000331; Ex. 110 to Markhoff
                                                                 Depo ]




                                                                                                                             7
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 8 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



96           ADI          CAESARS00000847-848         12/17/14   Email from Scott Beale to Steven Markhoff re                                            Hearsay
                                                                 Good News [CAESARS00000847 - 848.]


97           ADI        CAESARS00000333-334 [Ex.      12/17/14   Email from Steven Markhoff to Scott Beale re                                            Hearsay
                          116 to Markhoff Depo]                  Good News [CAESARS00000333 - 334; Ex.
                                                                 116 to Markhoff Depo.]

98           ADI        CAESARS00005308-5337 [Ex.     12/17/14   Email from Steven Markhoff to Tom Jenkin,                                     Foundation (lack of), Hearsay
                            149 to Segal Depo]                   Blake Segal, Robert Brimmer, Eric Hession,
                                                                 Ruben Sigala, Mike Stratto n re Air Program
                                                                 Plan Presentation [CAESARS00005308 -
99           ADI         CAESARS00005386-5408         12/19/14   Email from Matthew Levin to Steven Markhoff                                             Hearsay
                                                                 re 2015 Plan Proposal Summary v13
                                                                 [CAESARS00005386 - 5408.]

100          ADI        CAESARS00005409-129015        12/19/14   Email from Steven Markhoff to Matthew Levin                                    Foundation (lack of),Hearsay
                                                                 re 2015 Plan Proposal v13 Committee.pptx
                                                                 [CAESARS00005409 - 129015.]

101          ADI         CAESARS00034220-34331        12/22/14   Email from Blake Segal to Steven Markhoff re                                     Relevance, Improper                                                Relevance
                                                                 Tom Jenkin - Las Vegas [CAESARS00034220                                      Characterization of Document;
                                                                 - 34331.]                                                                  Completeness; Confusing; Hearsay

102          ADI            CAESARS00000851           12/22/14   Email from Scott Beale to Aaron Goerlich;                                        Completeness, Hearsay
                                                                 Jason Maddux re Final Agreement revisions
                                                                 [CAESARS00000851.]

103          ADI               AERO_13767             12/22/14   Email from Scott Beale to Steven Markhoff re                                     Completeness, Hearsay
                                                                 Final Agreement revisions [AERO_13767.]


104          ADI          CAESARS0000295-2326         12/23/14   Email from Matthew Levin to Steven Markhoff;
                                                                 Scott Beale; Aaron Goerlich; Maddux re
                                                                 Contract Review [CAESARS0000295 - 2326.]

105          ADI        CAESARS00005574-5585 [Ex.     12/24/14   Caesars Entertainment Operating Company,                                        Completeness, Duplicate
                           111 to Markhoff Depo]                 Inc. Business Information Form Confidential
                                                                 Questionnaire [CAESARS00005574 - 5585;
                                                                 Ex 111 to Markhoff Depo ]
106          ADI        CAESARS00005573-5594 [Ex.     12/24/14   Email from Steven Markhoff to Emmanuel
                           20 to Lawrence Depo]                  Lawrence re Business Information Form
                                                                 Completed [CAESARS00005573 - 5594; Ex.
                                                                 20 to Lawrence Depo ]
107          ADI             CAESARS0005573           12/24/14   Email from Steven Markhoff to Lisa Rankin re                                    Completeness, Duplicate       Duplicate- FRE 403              Duplicate of Exhibit 106
                         [Ex. 112 to Markhoff Depo]              Business Information Form Completed
                                                                 [CAESARS0005573; Ex. 112 to Markhoff
                                                                 Depo.]




                                                                                                                             8
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 9 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



108          ADI            CAESARS00005573          12/24/14   Email from Steven Markhoff to Lisa Rankin re                                    Completeness, Duplicate                                       Duplicate of Exhibit 107
                                                                Business Information Form Completed
                                                                [CAESARS00005573.]



109          ADI         CAESARS00130285-130286      12/27/14   Email from LGS to Tom Jenkin; Eric Hession                                               Hearsay
                                                                re ACTION REQUIRED by Exec Committee:
                                                                Caesars Air Program Proposal
                                                                [CAESARS00130285 - 130286 ]
110          ADI          CAESARS00000517-518        12/27/14   Email from Steven Markhoff to Aaron                                                      Hearsay                                                Relevance, hearsay
                                                                Goerlich; Scott Beale; Jason Maddux re
                                                                Contract Revisions [CAESARS00000517 -
                                                                518 ]
111          ADI           AERO_25842 – 25843        12/29/14   Email from Steven Markhoff to Scott Beale re                                             Hearsay
                                                                Scan from a Xerox WorkCentre [AERO_25842
                                                                – 25843.]

112          ADI        CAESARS0129052-129059 [Ex.   12/30/14   Email from Blake Segal to Tom Jenkin re Here                                            Hearsay
                            171 to Jenkin Depo]                 you go [CAESARS0129052 - 129059; Ex. 171
                                                                to Jenkin Depo.]

113          ADI              VIA_AIR051236          12/31/14   Email from Ami Vizer to Steven Markhoff re                                         Hearsay, Relevance
                                                                AC Fuel [VIA_AIR051236.]


114          ADI              VIA_AIR142011          12/31/14   Email from Ami Vizer to Steven Markhoff re                                              Hearsay
                                                                contract [VIA_AIR142011.]


115          ADI         CAESARS00034482-34488       12/31/14   Email from Blake Segal to Tom Jenkin re                                       Foundation (lack of), Hearsay   Hearsay- FRE 801-802;
                                                                2015 Plan Exec Comm V3
                                                                [CAESARS00034482 - 34488.]

116          ADI        CAESARS00005779-5801 [Ex.    12/31/14   Email from Lisa Rankin to Richard Casto re                                               Hearsay              Hearsay- FRE 801-802
                            198 to Casto Depo]                  Business Information Form Completed
                                                                [CAESARS00005779 - 5801; Ex. 198 to Cas
                                                                to Depo ]
117          ADI        CAESARS00005770-5771 [Ex.    12/31/14   Email from Lisa Rankin to Steven Markhoff re                                             Hearsay              Hearsay- FRE 801-802
                           113 to Markhoff Depo]                Business Information Form Completed
                                                                [CAESARS00005770 - 5771; Ex. 113 to
                                                                Markhoff Depo ]
118          ADI         CAESARS00115166-116168      12/31/14   Email from LuAnn Pappas to N. Lynne                                                Relevance; Hearsay                                               Relevance
                                                                Hughes; Michael Magazzu re Ami Vizer CEO
                                                                charter air [CAESARS00115166 - 116168.]

119          ADI        CAESARS00005774-5775 [Ex.    12/31/14   Email from Steven Markhoff to Emmanuel                                                   Hearsay
                           21 to Lawrence Depo]                 Lawrence; Richard Casto re Business
                                                                Information Form Completed
                                                                [CAESARS00005774 - 5775; Ex 21 to
120          ADI           AERO_15083 – 15355        01/01/15   Email from Scott Beale to Steven Markhoff re                                             Hearsay                                                Relevance, hearsay
                                                                Chautauqua/ADI Revised Leases,
                                                                Maintenance Agreement, Lease Supp &
                                                                Delivery Acceptance Cert [AERO 15083 –




                                                                                                                            9
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 10 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



121          ADI           AERO_15015 -15056          01/01/15   Email from Scott Beale to Steven Markhoff re                                     Completeness,Hearsay                                             Relevance, hearsay
                                                                 Chautauqua/ADI Revised Flow Down and
                                                                 Draft Mainteance Agreement [AERO_15015 -
                                                                 15056 ]
122          ADI         [Ex. 123 to Markhoff Depo]   01/00/15   Due Diligence January 2015 Dropbox                                                                                                          Relevance, hearsay, and unduly
                                                                 Contents [Ex. 123 to Markhoff Depo.]                                                                                                                  prejudicial


123          ADI            AERO_137654-____          01/01/15   Email from Scott Beale to Steven Markhoff re                                  Unintelligible, Completeness,                                 Relevance, hearsay, and unduly
                                                                 Chautauqua/ADIthird Delivery - Closing                                                   Hearsay                                                      prejudicial
                                                                 Tomorrow (attachments: Lease Supplement
                                                                 No. 1 (145337).pdf; Delivery Acceptance
                                                                 Certidicate (145337) (Executed).pdf (may be
                                                                 80 pages)) [AERO 137654                ]
124          ADI        CAESARS00006063-6074 [Ex.     01/02/15   Email from Blake Segal to T. Dunn, G.                                              Relevance; Hearsay           Duplicate- FRE 403,
                            150 to Segal Depo]                   Kranias, K. Garrison, P. Cathcart, Alex van
                                                                 Hoek, David Sambur re Plane Program
                                                                 Proposal [CAESARS00006063 - 6074; Ex.
                                                                 150 to Segal Depo.]
125          ADI         CAESARS000006063-6074        01/02/15   Email from Brian Segal to Dunn; Kranias;                                      Relevance; Hearsay; Duplicate     Duplicate- FRE 403,             Duplicate of Exhibit 124
                                                                 Garrison; Cathcart; Alex van Hoek; David
                                                                 Sambur re Plane Program Proposal
                                                                 [CAESARS000006063 - 6074 ]
126          ADI        CAESARS00005964-5965 [Ex.     01/02/15   Email from Richard Casto to Steven Markhoff;                                            Hearsay                 Hearsay- FRE 801-802
                           22 to Lawrence Depo]                  Lisa Rankin re Business Information Form
                                                                 Completed [CAESARS00005964 - 5965; Ex.
                                                                 22 to Lawrence Depo.]
127          ADI        CAESARS00130052-130053        01/05/15   Email from Blake Segal to Tom Jenkin re                                                 Hearsay
                          [Ex. 151 to Segal Depo]                Charter vs. ADI [CAESARS00130052 -
                                                                 130053; Ex. 151 to Segal Depo.]

128          ADI              VIA_AIR051213           01/08/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance                                            Relevance, hearsay, and unduly
                                                                 Quick Update [VIA_AIR051213.]                                                                                                                         prejudicial


129          ADI             VIA00000021-25           01/11/15   Email from Ami Vizer to Steven Markhoff re                                                                                                            Relevance
                                                                 NDA [VIA00000021 - 25.]


130          ADI           AERO_20377 – 20379         01/12/15   Email from Nichole Barnish to Scott Beale re                                  Hearsay, Relevance, Improper                                            Relevance
                                                                 Caesars Entertainment New Vendor Setup                                        Characterization of Document
                                                                 [AERO_20377 – 20379.]

131          ADI         CAESARS00002376-2379         01/12/15   Email from Steven Markhoff to Scott Beale re                               Hearsay, Improper Characterization                                          Hearsay
                                                                 Caesars Entertainment New Vendor Setup                                                of Document
                                                                 [CAESARS00002376 - 2379.]

132          ADI         CAESARS00032379-32435        01/12/15   Email from Steven Markhoff to Scott Beale re                                             Hearsay
                                                                 Contract [CAESARS00032379 - 32435.]




                                                                                                                            10
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 11 of 76
                                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)                   Via Objection(s)
No.          Party                                       Date



133          ADI        MARKHOFF00009378 – 9433        01/13/15   DRAFT Master Air Transportation Charter                                        Foundation (lack of); Hearsay                                                      Unduly prejudicial
                                                                  Agreement [MARKHOFF00009378 – 9433.]


134          ADI            AERO_15368 – 15369         01/14/15   Email from Scott Beale to Steven Markhoff re                                             Hearsay                                                                 Relevance, hearsay
                                                                  Contract [AERO_15368 – 15369.]


136          ADI               VIA_AIR051410           01/14/15   Email from Steven Markhoff to Ami Vizer re                                               Duplicate             Duplicate- FRE 403                              Duplicate of Exhibit 135
                            [Ex. 64 to Vizer Depo]                Visit [VIA_AIR051410; Ex. 64 to Vizer Depo.]


137          ADI             CAESARS00006566           01/14/15   Email from Steven Markhoff to Blake Segal re                                       Relevance, Improper                                                               Incomplete
                          [Ex. 114 to Markhoff Depo]              ADI Contract [CAESARS00006566; Ex. 114 to                                      Characterization of Document
                                                                  Markhoff Depo.]

138          ADI             CAESARS00006466           01/14/15   Email from Steven Markhoff to Blake Segal re                                       Relevance, Improper         Hearsay- FRE 801-802
                           [Ex. 152 to Segal Depo]                ADI Contract [CAESARS00006466; Ex. 152 to                                      Characterization of Document,
                                                                  Segal Depo.]                                                                             Duplicate


139          ADI               VIA_AIR118764           01/16/15   Email from Sue Pavlak to Ami Vizer re Seger                                             Relevance              Irrelevant- FRE 401, Prejudice              Relevance, hearsay, and unduly
                                                                  to ur [VIA_AIR118764                                                                                           outwieghs Probative Value- FRE 403,                   prejudicial
                                                                                                                                                                                 or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                                                 FRE 801-802
140          ADI          CAESARS00006515-6517         01/19/15   Email from Blake Segal to Steven Markhoff re                                                                   Duplicate- FRE 403
                                                                  Exec Committee Timing [CAESARS00006515
                                                                  - 6517.]

143          ADI            CAESARS00002469            01/20/15   Email from Steven Markhoff to Scott Beale re
                                                                  Final Draft [CAESARS00002469.]


144          ADI        CAESARS00032665-32666 [Ex.     01/21/15   Email from Steven Markhoff to Tom Jenkin;                                                Hearsay               Duplicate- FRE 403
                          153 to Segal Depo] (Also                Blake Segal re ADI Final Clean
                               Markhoff 118)                      [CAESARS00032665 - 32666; Ex. 153 to
                                                                  Segal Depo (Also Markhoff 118).]




145          ADI        CAESARS00006569-6574 [Ex.      01/21/15   Email from Emmanuel Lawrence to Steven                                                    Hearsay
                           115 to Markhoff Depo]                  Markhoff; Jeremy Diederich; Andrew Kelser re
                                                                  Desk for today's ESS Travel Sourcing Call
                                                                  [CAESARS00006569 - 6574; Ex. 115 to
147          ADI        CAESARS00032668-32670 [Ex.     01/21/15   M khfrom
                                                                  Email   ff D Steven
                                                                                   ] Markhoff to Blake Segal re                                            Hearsay
                           117 to Markhoff Depo]                  exec committee for ADI contract
                                                                  [CAESARS00032668 - 32670; Ex. 117 to
                                                                  Markhoff Depo.]




                                                                                                                              11
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 12 of 76
                                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)                  Via Objection(s)
No.          Party                                       Date



148          ADI        CAESARS00032665-32666 [Ex.     01/21/15   Email from Steven Markhoff to Tom Jenkin;                                          Duplicate; Hearsay           Duplicate- FRE 403
                           118 to Markhoff Depo]                  Blake Segal re ADI Final Clean
                                                                  [CAESARS00032665 - 32666; Ex. 118 to
                                                                  Markhoff Depo.]


149          ADI         CAESARS00111183-111184        01/22/15   Email from Steven Markhoff to Richard Casto                                             Hearsay
                           [Ex. 191 to Casto Depo]                re ADI [CAESARS00111183 - 111184; Ex.
                                                                  191 to Casto Depo.]

150          ADI         CAESARS00113760-113821        01/22/15   Email from Steven Markhoff to Richard Casto                                             Hearsay                 Hearsay- FRE 801-802
                           [Ex. 190 to Casto Depo]                re Aerodynamics, Inc. - Scott Beale
                                                                  [CAESARS00113760 - 113821; Ex. 190 to
                                                                  Cas to Depo.]
151          ADI         MARKHOFF00047394-47401        01/23/15   Email from Emmanuel Lawrence to Steven                                     Prejudice outwieghs Probative Value Prejudice outwieghs Probative Value-
                                                                  Markhoff re Financial Reports                                                                                  FRE 403, or Limited Purpose- FRE
                                                                  [MARKHOFF00047394 - 47401.]                                                                                    105

152          ADI         CAESARS00034685-34691         01/23/15   Email from Scott Beale to Steven Markhoff re
                                                                  DOT order [CAESARS00034685 - 34691.]


153          ADI        CAESARS00032759-32765 [Ex.     01/23/15   Email from Steven Markhoff to Richard Casto                                             Hearsay
                            192 to Casto Depo]                    re DOT order [CAESARS00032759 - 32765;
                                                                  Ex. 192 to Cas to Depo.]

154          ADI            CAESARS00006597            01/23/15   Email from Steven Markhoff to Tom Jenkin re
                                                                  In to wn? [CAESARS00006597.]


155          ADI            MARKHOFF00047404           01/24/15   Email from Steven Markhoff to Cap Seth                                                  Hearsay                 Prejudice outwieghs Probative Value-                  Hearsay
                          [Ex. 119 to Markhoff Depo]              Cooperman re Hey [MARKHOFF00047404;                                                                             FRE 403, or Limited Purpose- FRE
                                                                  Ex. 119 to Markhoff Depo.]                                                                                      105, Hearsay- FRE 801-802

156          ADI             CAESARS00001032           01/25/15   Email from Scott Beale to Steven Markhoff re                                                                    Duplicate- FRE 403
                            [Ex. 52 to Levin Depo]                Due Diligence [CAESARS00001032; Ex. 52 to
                                                                  Levin Depo.]

157          ADI             CAESARS00001032           01/25/15   Email from Scott Beale to Steven Markhoff re                                            Duplicate               Duplicate- FRE 403
                          [Ex. 122 to Markhoff Depo]              Due Diligence [CAESARS00001032; Ex. 122
                                                                  to Markhoff Depo.]

158          ADI        CAESARS00032787-32792 [Ex.     01/25/15   Email from Steven Markhoff to Scott Beale re
                           120 to Markhoff Depo]                  Due Diligence [CAESARS00032787 - 32792;
                                                                  Ex. 120 to Markhoff Depo.]

159          ADI         CAESARS00032797-32798         01/25/15   Email from Steven Markhoff to Scott Beale re                                            Hearsay                                                                      Relevance
                                                                  Due Diligence [CAESARS00032797 - 32798.]


160          ADI         CAESARS00034703-34705         01/26/15   Email from Jeremy Diederich to Steven                                                   Hearsay
                                                                  Markhoff re Schedules [CAESARS00034703 -
                                                                  34705.]




                                                                                                                             12
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 13 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                    MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range            Document   Document Description                                      ADI Objection(s)     Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



161          ADI               AERO_16156             01/26/15   Email from Scott Beale to James Carroll re
                                                                 Due Diligence [AERO_16156.]


162          ADI           MARKHOFF00011984           01/26/15   Email from Scott Beale to Steven Markhoff re                                                                       Duplicate- FRE 403                                   Incomplete
                         [Ex. 121 to Markhoff Depo]              ADI Due Diligence January 2015
                                                                 [MARKHOFF00011984; Ex. 121 to Markhoff
                                                                 Depo ]
163          ADI        MARKHOFF00011977-11978        01/26/15   Email from Steven Markhoff to Matthew Levin                                                Relevance               Duplicate- FRE 403                                   Incomplete
                          [Ex. 54 to Levin Depo]                 re ADI Due Diligence January 2015
                                                                 [MARKHOFF00011977 - 11978; Ex. 54 to
                                                                 Levin Depo.]
164          ADI           AERO_25984 – 25985         01/26/15   Email from Steven Markhoff to Scott Beale re
                                                                 Scott Beale shared "ADI Due Diligence
                                                                 January 15" with you [AERO_25984 – 25985.]

165          ADI            CAESARS00006750           01/26/15   Email from Steven Markhoff to Tom Jenkin re                                                 Hearsay                Duplicate- FRE 403
                          [Ex. 154 to Segal Depo]                Air Program [CAESARS00006750; Ex. 154 to
                                                                 Segal Depo.]

167          ADI           MARKHOFF00011766           01/26/15   Letter from Darrell Richardson to Bruce Clamp                                     Foundation (lack of), Hearsay,
                                                                 re ADI Principal Operations Relocation
                                                                 [MARKHOFF00011766.]

168          ADI        CAESARS00111238-111239        01/27/15   Email from Richard Casto to Dwayne Morgan                                                                                                                               Relevance
                          [Ex. 196 to Casto Depo]                re [Redacted - Privilege] [CAESARS00111238
                                                                 - 111239; Ex. 196 to Cas to Depo.]

169          ADI            CAESARS00111242           01/27/15   Email from Richard Casto to Dwayne Morgan                                            Completeness, Hearsay
                          [Ex. 195 to Casto Depo]                re DOT order [CAESARS00111242; Ex. 195
                                                                 to Cas to Depo.]

170          ADI         CAESARS00006767-6769         01/27/15   Email from Tom Jenkin to Steven Markhoff re                                                 Hearsay
                                                                 Air Program [CAESARS00006767 - 6769.]


171          ADI           AERO_32816 – 32817         01/28/15   Email from Darrell Richardson from Andre
                                                                 Opthof re Embrarer account - Urgent attention
                                                                 required - account on hold [AERO_32816 –
                                                                 32817 ]
172          ADI            CAESARS00006777           01/28/15   Email from Emmanuel Lawrence to Andrew                                                      Hearsay                Hearsay- FRE 801-802                             Relevance, hearsay
                         [Ex. 18 to Lawrence Depo]               Kesler re ADI hoping to start local flights gets
                                                                 new CEO [CAESARS00006777; Ex. 18 to
                                                                 Lawrence Depo ]
173          ADI        MARKHOFF00011723-11724        01/28/15   Email from Jennifer Beale to Steven Markhoff                                        Completeness, Relevance        Prejudice outwieghs Probative Value-             Relevance, hearsay
                                                                 re ADI New Hire Paperwork                                                                                          FRE 403, or Limited Purpose- FRE
                                                                 [MARKHOFF00011723 - 11724.]                                                                                        105, Hearsay- FRE 801-802

174          ADI           MARKHOFF00011736           01/28/15   Email from Jennifer Beale to Steven Markhoff                                           Relevance, Hearsay
                                                                 re Pension/Profit Sharing Plans
                                                                 [MARKHOFF00011736.]




                                                                                                                                13
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 14 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



175          ADI         CAESARS00111262-111263      01/28/15   Email from Richard Casto to Kim McAllister -                                            Hearsay
                           [Ex. 194 to Casto Depo]              LVHQ re Closing Memo [CAESARS00111262 -
                                                                111263; Ex. 194 to Cas to Depo.]

177          ADI          CAESARS0001246-1247        01/28/15   Email from Scott Beale to Steven Markhoff re                               Completeness, Heasay, Foundation                                      Relevance, hearsay
                                                                Acceptance Cert [CAESARS0001246 - 1247.]                                              (lack of)


178          ADI        CAESARS00001033-1037 [Ex.    01/28/15   Email from Scott Beale to Steven Markhoff re                               Completeness, Heasay, Foundation                                      Relevance, hearsay
                           129 to Markhoff Depo]                Chautauqua/ADI - Short-term Lease                                                     (lack of)
                                                                [CAESARS00001033 - 1037; Ex. 129 to
                                                                Markhoff Depo.]
179          ADI           AERO_14806 – 14906        01/28/15   Email from Scott Beale to Steven Markhoff re                               Completeness, Heasay, Foundation                                      Relevance, hearsay
                                                                Chautauqua/ADI - Short-term Lease                                                     (lack of)
                                                                [AERO_14806 – 14906.]

180          ADI         CAESARS00035018-35079       01/28/15   Email from Scott Beale to Steven Markhoff re                               Completeness, Heasay, Foundation                                Relevance, hearsay, and unduly
                                                                Chautauqua/ADI Revised Flow Down and                                                  (lack of)                                                      prejudicial
                                                                Draft Maintenance Agreement
                                                                [CAESARS00035018 - 35079.]

181          ADI            CAESARS00037106          01/28/15   Email from Scott Beale to Steven Markhoff re                               Completeness, Heasay, Foundation                                          Incomplete
                                                                CYMUS Lease Agreements                                                                (lack of)
                                                                [CAESARS00037106.]

182          ADI        CAESARS00006778-6780 [Ex.    01/28/15   Email from Steven Markhoff to Matthew Levin
                            53 to Levin Depo]                   re 2014 ADI Company Structure Private
                                                                Aviation_SALARY and NAMES_28JAN2015
                                                                [CAESARS00006778 - 6780; Ex. 53 to Levin
183          ADI        CAESARS00037006-37008 [Ex.   01/28/15   Email from Tom Jenkin to Steven Markhoff re                                             Hearsay                Duplicate- FRE 403
                            173 to Jenkin Depo]                 Air Program [CAESARS00037006 - 37008;
                                                                Ex. 173 to Jenkin Depo.]

184          ADI         AERO_01678-___________      01/29/15   Email from Scott Beale to Matthew Levin;                                             Completeness                                                    Relevance
                                                                Steven Markhoff re STM (attachments: 2014
                                                                STM Quoted Trips updated 01-12-2015
                                                                (UPDATED BY SAB SUMMARY TOTALS.xlsx
185          ADI            CAESARS00037106-         01/29/15   Email from Scott Beale to Steven Markhoff re                                CompletenessHeasay, Foundation                                           Relevance
                               ___________                      CYMUS Lease Agreements (attachments are                                      (lack of), Duplicate, Confusing
                                                                106 and 102 pages each)
                                                                [CAESARS00037106 - ___________ .]
186          ADI        CAESARS00001928-1940 [Ex.    01/29/15   Email from Scott Beale to Steven Markhoff;
                            55 to Levin Depo]                   Matthew Levin re Reserves/Hours
                                                                [CAESARS00001928 - 1940; Ex. 55 to Levin
                                                                Depo.]
187          ADI            CAESARS0001941-          01/29/15   Email from Scott Beale to Steven Markhoff;                                      Completeness, Confusing                                              Relevance
                              ___________                       Matthew Levin re STM (attachment is 91
                                                                pages) [CAESARS0001941 - ___________ .]




                                                                                                                           14
                                                                      Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 15 of 76
                                                                            Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                      MASTER TRIAL EXHIBIT LIST
Exhibit   Designating            Bates Range               Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)           Markhoff Objection(s)                Via Objection(s)
No.          Party                                           Date



188          ADI        CAESARS00035094-35095 [Ex.         01/29/15   Email from Scott Beale to Steven Markhoff;
                             56 to Levin Depo]                        Matthew Levin re STM [CAESARS00035094 -
                                                                      35095; Ex. 56 to Levin Depo.]

189          ADI             CAESARS00001914               01/29/15   Email from Scott Beale to Steven Markhoff;                                          Confusing, Hearsay                                            Wrong document, relevance, hearsay
                                                                      Matthew Levin re STM [CAESARS00001914.]


190          ADI         CAESARS00006808-6809 [Ex.         01/30/15   Email from Matthew Levin to Steven Markhoff                                                                Duplicate- FRE 403
                        58 to Levin Depo] (Also [Ex. 125              re ADI DD Model Draft [CAESARS00006808 -
                               to Markhoff Depo]                      6809; Ex. 58 to Levin Depo (Also Markhoff
                                                                      125) ]
191          ADI        CAESARS00006808-6809 [Ex.          01/30/15   Email from Matthew Levin to Steven Markhoff                                              Duplicate         Duplicate- FRE 403                           Duplicate of Exhibit 190
                           125 to Markhoff Depo]                      re ADI DD Model Draft [CAESARS00006808 -
                                                                      6809; Ex. 125 to Markhoff Depo.]

192          ADI          CAESARS00006811-6812             01/30/15   Email from Matthew Levin to Steven Markhoff                                                                Limited Purpose- FRE 105, Hearsay-
                                                                      re ADI DD Model Draft [CAESARS00006811 -                                                                   FRE 801-802
                                                                      6812.]

193          ADI            AERO_17328 – 17358             01/30/15   Email from Scott Beale to Matthew Levin re                                                                                                           Relevance, unduly prejudicial
                                                                      Customer Activity [AERO_17328 – 17358.]


194          ADI        CAESARS00002072-2101 [Ex.          01/30/15   Email from Scott Beale to Matthew Levin re                                               Duplicate                                                   Relevance, unduly prejudicial
                            57 to Levin Depo]                         Customer Activity [CAESARS00002072 -
                                                                      2101; Ex. 57 to Levin Depo.]

195          ADI          AERO_16216-__________            01/30/15   Email from Scott Beale to Matthew Levin;                                         Completeness, Confusing                                                      Incomplete
                                                                      Steven Markhoff re Embraer Scanned
                                                                      Agreement (attachment: Scanned from a
                                                                      Xerox multifunction device.pdf (37 pages))
197          ADI          CAESARS00006820-6821             01/31/15   [AEROfrom
                                                                      Email    16216               ]
                                                                                 Matthew Levin to Steven   Markhoff
                                                                      re ADI Cash Flows Graph
                                                                      [CAESARS00006820 - 6821.]

198          ADI        CAESARS00006813-6814 [Ex.          01/31/15   Email from Steven Markhoff to Tom Jenkin re                                              Hearsay           Duplicate- FRE 403, Hearsay- FRE
                            155 to Segal Depo]                        ADI - Summary & Recommendations                                                                            801-802
                                                                      [CAESARS00006813 - 6814; Ex. 155 to Segal
                                                                      Depo.]
200          ADI            AERO_07722 – 07724             02/01/15   Draft Confidentiality and Non-Disclosure                                          Completeness, Hearsay                                                       Relevance
                                                                      Agreement [AERO_07722 – 07724.]


201          ADI        CAESARS00006876-6877 [Ex.          02/03/15   Email from Steven Markhoff to Ami Vizer re
                           131 to Markhoff Depo]                      Ami-please email me address
                                                                      [CAESARS00006876 - 6877; Ex. 131 to
                                                                      Markhoff Depo ]
202          ADI              AERO_17489-17512             02/04/15   Email from Scott Beale to Matthew Levin;                                                 Hearsay           Duplicate- FRE 403
                        [Ex. 124 to Markhoff Depo] (Also              Steven Markhoff re Request [AERO_17489 -
                                    Levin 60)                         17512; Ex. 124 to Markhoff Depo (Also Levin
                                                                      60) ]




                                                                                                                                  15
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 16 of 76
                                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)           Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



204          ADI        AERO_17489-17512 [Ex. 60 to    02/04/15   Email from Scott Beale to Matthew Levin;                                           Duplicate, Hearsay     Duplicate- FRE 403
                               Levin Depo]                        Steven Markhoff re Request [AERO_17489 -
                                                                  17512; Ex. 60 to Levin Depo.]

206          ADI             VIA_AIR050755-756         02/04/15   Email from Steven Markhoff to Ami Vizer re
                            [Ex. 65 to Vizer Depo]                Ami-please email me address
                                                                  [VIA_AIR050755 - 756; Ex. 65 to Vizer Depo.]

207          ADI            CAESARS00006906            02/05/15   Email from Aaron Goerlich to Steven Markhoff                                     Completeness, Hearsay                                           Hearsay
                                                                  re ADI [CAESARS00006906.]


208          ADI            AERO_03991 – 04013         02/05/15   Email from Scott Beale to Mikey Bowman;                                                                                                         Relevance
                                                                  Darrell Richardson re Budget [AERO_03991 –
                                                                  04013.]

209          ADI            AERO_22273 – 22274         02/05/15   Email from Steven Markhoff to Scott Belae re                                            Hearsay                                                 Relevance
                                                                  Hscott - DONE! [AERO_22273 – 22274.]


210          ADI               VIA_AIR051339           02/06/15   Email from Ami Vizer to Steven Markhoff re                                           Completeness         Duplicate- FRE 403             Incomplete and relevance
                            [Ex. 66 to Vizer Depo]                Republic [VIA_AIR051339; Ex. 66 to Vizer
                                                                  Depo.]

211          ADI                VIA_AIR051339          02/06/15   Email from Ami Vizer to Steven Markhoff re                                      Completeness, Duplicate   Duplicate- FRE 403              Duplicate of Exhibit 210
                          [Ex. 132 to Markhoff Depo]              Republic [VIA_AIR051339; Ex. 132 to
                                                                  Markhoff Depo.]

213          ADI          CAESARS00006969 -6972        02/06/15   Email from Steven Markhoff to Ami Vizer
                                                                  attaching final court order in favor of
                                                                  FTA[1].pdf [CAESARS00006969 -6972.]

214          ADI          CAESARS00002540-2547         02/06/15   Email from Steven Markhoff to Ami Vizer re                                                                Hearsay- FRE 801-802
                                                                  ADI LOI V1.docx [CAESARS00002540 -
                                                                  2547.]

215          ADI               VIA_AIR051411           02/06/15   Email from Steven Markhoff to Ami Vizer re                                                                Duplicate- FRE 403,                   Relevance
                                                                  Trip [VIA_AIR051411.]


217          ADI        CAESARS00046972-46976 [Ex.     02/06/15   Email from Steven Markhoff to Jason Secore                                                                Hearsay- FRE 801-802
                             93 to Vizer Depo]                    re Resume [CAESARS00046972 - 46976; Ex.
                                                                  93 to Vizer Depo.]

219          ADI         MARKHOFF00047428-47429        02/06/15   Email from Steven Markhoff to Scott Beale re
                          [Ex. 133 to Markhoff Depo]              ADI/Republic [MARKHOFF00047428 - 47429;
                                                                  Ex. 133 to Markhoff Depo.]

220          ADI             CAESARS00118225           02/06/15   Email from Steven Markhoff to Scott Beale re                                                              Hearsay- FRE 801-802
                          [Ex. 134 to Markhoff Depo]              LOI [CAESARS00118225; Ex. 134 to Markhoff
                                                                  Depo.]




                                                                                                                             16
                                                                  Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 17 of 76
                                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)          Markhoff Objection(s)              Via Objection(s)
No.          Party                                       Date



221          ADI         CAESARS00129136-129137        02/06/15   Email from Tom Jenkin to Lars Anrel re                                                  Hearsay          Hearsay- FRE 801-802                         Relevance, hearsay
                          [Ex. 178 to Jenkin Depo]                Caesars and ADI [CAESARS00129136 -
                                                                  129137; Ex. 178 to Jenkin Depo.]

222          ADI             CAESARS00129138           02/06/15   Email from Tom Jenkin to Lars Arnell re                                          Completeness, Hearsay   Hearsay- FRE 801-802                             Incomplete
                           [Ex. 174 to Jenkin Depo]               Contract [CAESARS00129138; Ex. 174 to
                                                                  Jenkin Depo.]

224          ADI        CAESARS00002550-2557 [Ex.      02/07/15   Email from Ami Vizer to Steven Markhoff re                                                               Duplicate- FRE 403, Hearsay- FRE
                         135 to Markhoff Depo] (Also              ADI LOI V1.dox [CAESARS00002550 - 2557;                                                                  801-802
                                  Vizer 67)                       Ex. 135 to Markhoff Depo (Also Vizer 67).]

225          ADI        CAESARS00002550-2557 [Ex.      02/07/15   Email from Ami Vizer to Steven Markhoff re                                              Duplicate        Duplicate- FRE 403, Hearsay- FRE           Duplicate of Exhibit 224
                            67 to Vizer Depo]                     ADI LOI V1.dox [CAESARS00002550 - 2557;                                                                  801-802
                                                                  Ex. 67 to Vizer Depo.]

227          ADI                VIA_AIR051104          02/07/15   Email from Steven Markhoff to Ami Vizer re                                              Duplicate        Duplicate- FRE 403                         Duplicate of Exhibit 226
                          [Ex. 136 to Markhoff Depo]              ADI LOI [VIA_AIR051104; Ex. 136 to Markhoff
                                                                  Depo.]

228          ADI              VIA00000127-135          02/07/15   Email from Steven Markhoff to Ami Vizer re
                                                                  Final LOI [VIA00000127 - 135.]


229          ADI        AERO_13544-13552 [Ex. 137 to   02/07/15   Email from Steven Markhoff to Scott Beale re
                              Markhoff Depo]                      LOI [AERO_13544 - 13552; Ex. 137 to
                                                                  Markhoff Depo.]

230          ADI             VIA_AIR51038-1040         02/08/15   Email from Steven Markhoff to Ami Vizer re                                                                                                      Hearsay, relevance, and unduly
                                                                  Acceptable Terms [VIA_AIR51038 - 1040.]                                                                                                                   prejudicial


231          ADI               VIA_AIR049946           02/08/15   Email from Steven Markhoff to Ami Vizer re
                                                                  Steven Markhoff has shared a file with you
                                                                  using Dropbox [VIA_AIR049946.]

232          ADI         CAESARS00118677-118678        02/08/15   Email from Steven Markhoff to Matthew Levin
                          [Ex. 138 to Markhoff Depo]              re Acceptable Terms [CAESARS00118677 -
                                                                  118678; Ex. 138 to Markhoff Depo.]

233          ADI         MARKHOFF00012023-12025        02/08/15   Email from Steven Markhoff to Scott Beale re
                          [Ex. 139 to Markhoff Depo]              Acceptable Terms [MARKHOFF00012023 -
                                                                  12025; Ex. 139 to Markhoff Depo.]

234          ADI               VIA0000050-54           02/09/15   Email from Ami Vizer to Steven Markhoff re
                            [Ex. 68 to Vizer Depo]                draft agreement [VIA0000050 - 54; Ex. 68 to
                                                                  Vizer Depo.]

235          ADI            CAESARS00007167            02/09/15   Email from Emmanuel Lawrence to Andrew                                           Completeness, Hearsay
                                                                  Kesler re FYI_FW: ADI final
                                                                  [CAESARS00007167.]




                                                                                                                             17
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 18 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range            Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



236          ADI        CAESARS00035170-35715        02/09/15   Email from Garrett DeVries to Steven                                               Confusing, Hearsay
                                                                Markhoff re Parties in Interest
                                                                [CAESARS00035170 - 35715.]

237          ADI           CAESARS00007125           02/09/15   Email from Steven Markhoff to Aaron Goerlich
                                                                re ADI [CAESARS00007125.]


238          ADI           CAESARS00118498           02/09/15   Email from Steven Markhoff to Scott Beale re
                                                                Introduction [CAESARS00118498.]


239          ADI           CAESARS00002115           02/10/15   Email from Scott Beale to Steven Markhoff re
                                                                tomorrow [CAESARS00002115.]


240          ADI        CAESARS00118570-118571       02/10/15   Email from Steven Markhoff to Ami Vizer re                                                                      Prejudice outwieghs Probative Value-
                                                                ADI Fleet Plan [CAESARS00118570 -                                                                               FRE 403, or Limited Purpose- FRE
                                                                118571.]                                                                                                        105, Hearsay- FRE 801-802

241          ADI           CAESARS00118490           02/10/15   Email from Steven Markhoff to Chris Beer re
                          [Ex. 204 to Beer Depo]                Cymus/ADI [CAESARS00118490; Ex. 204 to
                                                                Beer Depo.]

242          ADI           CAESARS00118231           02/10/15   Email from Steven Markhoff to Scott Beale re                                                                    Prejudice outwieghs Probative Value-
                                                                Accountant [CAESARS00118231.]                                                                                   FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                105, Hearsay- FRE 801-802

243          ADI           CAESARS00046980           02/10/15   Email to Bryan Bedford re Meeting with                                      Substantially more prejudicial than Prejudice outwieghs Probative Value-
                          [Ex. 69 to Vizer Depo]                Republic and Steve Markhoff/Ami Vizer                                             probative, Relevance          FRE 403, or Limited Purpose- FRE
                                                                [CAESARS00046980; Ex. 69 to Vizer Depo.]                                                                        105, Hearsay- FRE 801-802

245          ADI        MARKHOFF0011358-11361        02/11/15   Confidentiality and Non-Disclosure Agreement                                          Completeness                                                             Duplicate of Exhibit 224
                                                                [MARKHOFF0011358 - 11361.]


246          ADI            VIA00000115-118          02/11/15   Confidentiality and Non-Disclosure Agreement                                    Completeness, Duplicate                                                        Duplicate of Exhibit 224
                                                                [VIA00000115 - 118.]


247          ADI          MARKHOFF0011939            02/11/15   Email from Ami Vizer to Steven Markhoff re                                               Hearsay                Duplicate- FRE 403
                          [Ex. 75 to Vizer Depo]                Information needed [MARKHOFF0011939; Ex.
                                                                75 to Vizer Depo.]

248          ADI          MARKHOFF00011939           02/11/15   Email from Ami Vizer to Steven Markhoff re                                          Hearsay, Duplicate          Duplicate- FRE 403,                            Duplicate of Exhibit 247
                        [Ex. 140 to Markhoff Depo]              Information needed [MARKHOFF00011939;
                                                                Ex. 140 to Markhoff Depo.]

249          ADI            VIA00000099-105          02/11/15   Email from Ami Vizer to Steven Markhoff re                                                                      Duplicate- FRE 403,                        Relevance, hearsay, and unduly
                                                                Letter Agreement purchase of Judgment                                                                                                                                prejudicial
                                                                [VIA00000099 - 105.]




                                                                                                                           18
                                                                   Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 19 of 76
                                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)                   Markhoff Objection(s)                   Via Objection(s)
No.          Party                                        Date



250          ADI             CAESARS00118443            02/11/15   Email from Steven Markhoff to Ami Vizer re
                                                                   ADI Fleet Plan [CAESARS00118443.]


251          ADI         VIA00000002 [Ex. 76 to Vizer   02/11/15   Email from Steven Markhoff to Ami Vizer re                                                                         Hearsay- FRE 801-802
                                   Depo]                           ADI [VIA00000002; Ex. 76 to Vizer Depo.]


252          ADI                 VIA0000010             02/11/15   Email from Steven Markhoff to Jason Secore                                      Hearsay, Substantially more        Duplicate- FRE 403,                                    Hearsay
                            [Ex. 59 to Levin Depo]                 re Meeting [VIA0000010; Ex. 59 to Levin                                          prejudicial than probative
                                                                   Depo.]

253          ADI                 VIA0000010             02/11/15   Email from Steven Markhoff to Jason Secore                                      Hearsay, Substantially more       Duplicate- FRE 403                               Duplicate of Exhibit 252
                            [Ex. 70 to Vizer Depo]                 re Meeting [VIA0000010; Ex. 70 to Vizer                                     prejudicial than probative, Duplicate
                                                                   Depo.]

254          ADI         CAESARS00126516-126518         02/11/15   Email from Tom Jenkin to Blake Segal re                                                   Hearsay
                          [Ex. 175 to Jenkin Depo]                 Contract [CAESARS00126516 - 126518; Ex.
                                                                   175 to Jenkin Depo.]

255          ADI        VIA_AIR141011-141012 [Ex. 77    02/12/15   Email from Ami Vizer to Marina Morgan re
                               to Vizer Depo]                      Investment NDA LTD [VIA_AIR141011 -
                                                                   141012; Ex. 77 to Vizer Depo.]

256          ADI         VIA00000003 [Ex. 84 to Vizer   02/12/15   Email from Steven Markhoff to Ami Vizer re                                                Hearsay                  Duplicate- FRE 403, Prejudice                          Hearsay
                                   Depo]                           Aircraft [VIA00000003; Ex. 84 to Vizer Depo.]                                                                      outwieghs Probative Value- FRE 403,
                                                                                                                                                                                      or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                                                      FRE 801-802
257          ADI           VIA_AIR140732-140751         02/13/15   Email from Ami Vizer to Steven Markhoff re
                                                                   BIF - rev [VIA_AIR140732 - 140751.]


258          ADI            MARKHOFF00000483            02/13/15   Email from Jason Secore to Steven Markhoff                                   Substantially more prejudicial than
                                                                   re ADI [MARKHOFF00000483.]                                                         probative, Relevance


259          ADI         CAESARS00078291-78295          02/13/15   Email from Steven Markhoff to Ami Vizer;                                                 Relevance                                                                       Relevance
                                                                   Jason Secore re My Itinerary for Next Week
                                                                   [CAESARS00078291 - 78295.]

260          ADI             CAESARS00118246            02/13/15   Email from Steven Markhoff to Scott Beale
                                                                   (cc: Darrell Richardson) re ADI
                                                                   [CAESARS00118246.]

261          ADI         MARKHOFF00011648-11652         02/13/15   Letter from DOT (Lauralyn Remo) to Robert                                           Foundation (lack of)
                                                                   Cohn; Patrick Rizzi re DOT-OST-2014-0114
                                                                   Application of Aerodynamics Incorporated for
                                                                   a Certificate of Public Convenience and
                                                                   Necessity [MARKHOFF00011648 - 11652.]




                                                                                                                               19
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 20 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range              Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)     Markhoff Objection(s)              Via Objection(s)
No.          Party                                         Date



262          ADI         CAESARS00118656-118657          02/14/15   Email from Steven Markhoff to Ami Vizer re
                           [Ex. 71 to Vizer Depo]                   Fleet Planning and Financial Model
                                                                    [CAESARS00118656 - 118657; Ex. 71 to
                                                                    Vizer Depo.]
263          ADI           VIA_AIR050823-050824          02/14/15   Email from Steven Markhoff to Ami Vizer re                                                                                                       Relevance, hearsay
                            [Ex. 73 to Vizer Depo]                  My Itinerary for Next Week [VIA_AIR050823 -
                                                                    050824; Ex. 73 to Vizer Depo.]

264          ADI           VIA AIR140816-140821          02/15/15   Email from Ami Vizer to Steven Markhoff re
                                                                    Fleet Planning and Financial Model [VIA
                                                                    AIR140816 - 140821.]

266          ADI            MARKHOFF00010403             02/16/15   Letter from Steven Markhoff to Darrell
                         [Ex. 157 to Segal Depo] (Also              Richardson re Caesars Air Network
                                 Markhoff 141)                      [MARKHOFF00010403; Ex. 157 to Segal
                                                                    Depo (Also Markhoff 141) ]
267          ADI        VIA_AIR140857-140858 [Ex. 72     02/16/15   Email from Ami Vizer to Steven Markhoff re I                                            Hearsay
                               to Vizer Depo]                       am still with Dana Capital on the line
                                                                    [VIA_AIR140857 - 140858; Ex. 72 to Vizer
                                                                    Depo ]
268          ADI        AERO_13351-13353 [Ex. 61 to      02/16/15   Email from Steven Markhoff to Darrell
                               Levin Depo]                          Richardson re Caesars [AERO_13351 -
                                                                    13353; Ex. 61 to Levin Depo.]

269          ADI         CAESARS00046994-46995           02/16/15   Email from Steven Markhoff to Jason Secore
                                                                    re Discussion to pics [CAESARS00046994 -
                                                                    46995.]

270          ADI            MARKHOFF00010403             02/16/15   Letter from Steven Markhoff to Darrell                                                  Duplicate   Duplicate- FRE 403                         Duplicate of Exhibit 266
                          [Ex. 141 to Markhoff Depo]                Richardson re Caesars Air Network
                                                                    [MARKHOFF00010403; Ex. 141 to Markhoff
                                                                    Depo ]
272          ADI           VIA_AIR351092-351098          02/19/15   Email from Ami Vizer to Jason Secore re
                                                                    Emailing Form Mutual NDA (2014)
                                                                    [VIA_AIR351092 - 351098.]

273          ADI             CAESARS00037463             02/19/15   Email from Ami Vizer to Steven Markhoff re I
                            [Ex. 74 to Vizer Depo]                  removed non important comments
                                                                    [CAESARS00037463; Ex. 74 to Vizer Depo.]

274          ADI           VIA_AIR140645-140699          02/19/15   Email from Ami Vizer to Steven Markhoff re I
                                                                    removed non important comments
                                                                    [VIA_AIR140645 - 140699.]

275          ADI             CAESARS00007601             02/20/15   Email from Andrew Kesler to Emmanuel                                                    Hearsay     Duplicate- FRE 403, Hearsay- FRE
                                                                    Lawrence re Headlines from Quick Call with                                                          801-802
                                                                    Markhoff, ESS Travel [CAESARS00007601.]

276          ADI             CAESARS00007600             02/20/15   Email from Emmanuel Lawrence to Andrew                                                  Hearsay     Duplicate- FRE 403
                          [Ex. 23 to Lawrence Depo]                 Kelser re Headlines from Quick Call with
                                                                    Markhoff, ESS Travel [CAESARS00007600;
                                                                    Ex. 23 to Lawrence Depo.]




                                                                                                                               20
                                                                      Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 21 of 76
                                                                            Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                    MASTER TRIAL EXHIBIT LIST
Exhibit   Designating            Bates Range               Document   Document Description                                 ADI Objection(s)     Caesars Objection(s)              Markhoff Objection(s)                  Via Objection(s)
No.          Party                                           Date



277          ADI        CAESARS0007602-7603 [Ex. 24        02/20/15   Email from Emmanuel Lawrence to Andrew                                                  Hearsay             Duplicate- FRE 403, Hearsay- FRE
                             to Lawrence Depo]                        Kesler re Headlines from Quick Call with                                                                    801-802
                                                                      Markhoff, ESS Travel [CAESARS0007602 -
                                                                      7603; Ex. 24 to Lawrence Depo.]
279          ADI          CAESARS00047005-47012            02/23/15   Email from Chris Beer to Steven Markhoff;                                       Completeness, Hearsay,                                                       Incomplete, hearsay
                                                                      Ami Vizer re ERJ 140& ERJ 145 Proposals                                         Unintelligible, Duplicate
                                                                      [CAESARS00047005 - 47012.]

280          ADI         CAESARS00129203-129205            02/24/15   Email from Mike Fath to Eric Hesson re ESS                                              Hearsay
                                                                      Travel Air-Charter Program Update
                                                                      [CAESARS00129203 - 129205.]

281          ADI            VIA_AIR140539-140593           02/25/15   Email from Ami Vizer to Steven Markhoff re
                                                                      Air Services agreement [VIA_AIR140539 -
                                                                      140593.]

282          ADI            MARKHOFF00047575               02/25/15   Email from Steven Markhoff to Ami Vizer re                                                                  Hearsay- FRE 801-802
                                                                      Additional Deposit [MARKHOFF00047575.]


283          ADI            VIA_AIR133115-133125           02/25/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance            Duplicate- FRE 403,                         Relevance, unduly prejudicial
                             [Ex. 89 to Vizer Depo]                   PASS Charters 2014 Fixed Dry Lease
                                                                      Agreement - Final 9.19.14 signed by both
                                                                      parties [VIA_AIR133115 - 133125; Ex. 89 to
284          ADI            VIA_AIR133115-133125           02/25/15   Vi
                                                                      Email D     ]
                                                                             from Steven Markhoff to Ami Vizer re                                      Relevance, Duplicate       Duplicate- FRE 403,                            Duplicate of Exhibit 283
                        [Ex. 128 to Markhoff Depo] (Also              PASS Charters 2014 Fixed Dry Lease
                                    Vizer 89)                         Agreement - Final 9.19.14 signed by both
                                                                      parties [VIA_AIR133115 - 133125; Ex. 128 to
                                                                      Markhoff Depo (Also Vizer 89) ]
285          ADI         MARKHOFF00047577-47592            02/25/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance            Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                           [Ex. 85 to Vizer Depo]                     STM Charter Agreement Executed Version                                                                      FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                      August 21st 2013 [MARKHOFF00047577 -                                                                        105, Hearsay- FRE 801-802
                                                                      47592; Ex. 85 to Vizer Depo.]

286          ADI             CAESARS00118609               02/25/15   Email from Steven Markhoff to Ami Vizer re
                                                                      Via will undertake to upgrade its FAA
                                                                      certificate… [CAESARS00118609.]

287          ADI          CAESARS00040684-40685            02/26/15   Email from Barbara Gorkis re Hello                                                      Hearsay
                                                                      [CAESARS00040684 - 40685.]


288          ADI         MARKHOFF00012028-12037            02/26/15   Email from Steven Markhoff to Ami Vizer re                                                                                                                       Incomplete
                          [Ex. 130 to Markhoff Depo]                  LOI [MARKHOFF00012028 - 12037; Ex. 130
                                                                      to Markhoff Depo.]

289          ADI         CAESARS00129315-129378            02/27/15   Email from Blake Segal to Mike Fath re Air
                          [Ex. 176 to Jenkin Depo]                    Services agreement [CAESARS00129315 -
                                                                      129378; Ex. 176 to Jenkin Depo.]




                                                                                                                                21
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 22 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



290          ADI             CAESARS00126515          02/27/15   Email from Lisa Frederickson to Tom Jenkin                                           Completeness
                           [Ex. 177 to Jenkin Depo]              re Air Program [CAESARS00126515; Ex. 177
                                                                 to Jenkin Depo.]

291          ADI          CAESARS00009982-9984        03/01/15   Email from Adam Laikin to Nathan Armogan;
                                                                 Steven Markhoff; Collin Kamholz re
                                                                 supporting plane program P&Ls
                                                                 [CAESARS00009982 - 9984.]

292          ADI        CAESARS00009767-9769 [Ex.     03/01/15   Email from Emmanuel Lawrence to Andrew                                        Foundation (lack of), Hearsay
                           39 to Lawrence Depo]                  Kesler re FYI Only_FW: FAA FAR 121
                                                                 Certification (ADI) [CAESARS00009767 -
                                                                 9769; Ex 39 to Lawrence Depo ]
293          ADI        CAESARS00020872-20874 [Ex.    03/02/15   Email from Ami Vizer to Steven Markhoff re
                             78 to Vizer Depo]                   Financial Model [CAESARS00020872 -
                                                                 20874; Ex. 78 to Vizer Depo.]

296          ADI        CAESARS00008297-8298 [Ex.     03/03/15   Email from Emmanuel Lawrence to Andrew
                           25 to Lawrence Depo]                  Kesler re Air Services Agreement
                                                                 [CAESARS00008297 - 8298; Ex. 25 to
                                                                 Lawrence Depo ]
297          ADI        CAESARS00008425-8527 [Ex.     03/03/15   Email from Emmanuel Lawrence to Andrew                                                  Hearsay
                           17 to Lawrence Depo]                  Kesler re FYI_Markhoff Feb 16 2015 Letter to
                                                                 ADI [CAESARS00008425 - 8527; Ex. 17 to
                                                                 Lawrence Depo ]
298          ADI         CAESARS00129450-129451       03/03/15   Email from Kevin Ortzman to Tom Jenkin re
                          [Ex. 180 to Jenkin Depo]               Charter Air Extension [CAESARS00129450 -
                                                                 129451; Ex. 180 to Jenkin Depo.]

299          ADI          CAESARS00008304-8305        03/03/15   Email from Matthew Levin to Nathan Armogan                                                                    Hearsay- FRE 801-802
                                                                 re Plane Contract Follow Ups
                                                                 [CAESARS00008304 - 8305.]

300          ADI        CAESARS00047256-47293 [Ex.    03/03/15   Email from Matthew Levin to Steven Markhoff                                            Relevance              Prejudice outwieghs Probative Value-
                             62 to Levin Depo]                   re Embraer Mx [CAESARS00047256 - 47293;                                                                       FRE 403, or Limited Purpose- FRE
                                                                 Ex. 62 to Levin Depo.]                                                                                        105, Hearsay- FRE 801-802

301          ADI        CAESARS00047336-47348 [Ex.    03/03/15   Email from Matthew Levin to Steven Markhoff                                            Relevance              Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                             63 to Levin Depo]                   re Embraer Scanned Agreement                                                                                  FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                 [CAESARS00047336 - 47348; Ex. 63 to Levin                                                                     105, Hearsay- FRE 801-802
                                                                 Depo ]
302          ADI           AERO_01651 – 01653         03/03/15   Email from Scott Beale to Emmanuel                                                 Hearsay, Relevance
                                                                 Lawrence re Caesars Business Information
                                                                 Form for Completion [AERO_01651 – 01653.]

303          ADI         CAESARS00129448-129449       03/03/15   Email from Tom Jenkin to Blake Segal re Via                                          Completeness
                          [Ex. 179 to Jenkin Depo]               Air Contract [CAESARS00129448 - 129440;
                                                                 Ex. 179 to Jenkin Depo.]

305          ADI         CAESARS00122660-122662       03/04/15   Email from Blake Segal to Brad Belhouse re                                             Relevance
                           [Ex. 161 to Segal Depo]               With Nevada [CAESARS00122660 - 122662;
                                                                 Ex. 161 to Segal Depo.]




                                                                                                                            22
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 23 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)           Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



306          ADI         CAESARS00129467-129470       03/04/15   Email from Kevin Ortzman to Blake Segal re
                                                                 Charter Air Extension [CAESARS00129467 -
                                                                 129470.]

307          ADI         CAESARS00129498-129499       03/05/15   Email from Nathan Armogan to Blake Segal re
                           [Ex. 160 to Segal Depo]               Via Contract Deal Talking Points
                                                                 [CAESARS00129498 - 129499; Ex. 160 to
                                                                 Segal Depo ]
308          ADI         CAESARS00129493-129497       03/05/15   Email from Nathan Armogan to Tom Jenkin re
                           [Ex. 159 to Segal Depo]               ADI v. Contract Comparison Summary.pptx
                                                                 [CAESARS00129493 - 129497; Ex. 159 to
                                                                 Segal Depo ]
309          ADI         MARKHOFF00015137-15138       03/05/15   Email from Steven Markhoff to Ami Vizer re
                                                                 4th Plane [MARKHOFF00015137 - 15138.]


310          ADI         CAESARS00129489-129492       03/05/15   Email from Tom Jenkin to Blake Segal re With                                            Hearsay
                          [Ex. 181 to Jenkin Depo]               Nevada [CAESARS00129489 - 129492; Ex.
                                                                 181 to Jenkin Depo.]

311          ADI            CAESARS00035710-          03/06/15   Email from Matthew Levin to Steven Markhoff                                     Confusing, Completeness
                               ___________                       re Model (native file is 116 pages)
                                                                 [CAESARS00035710 - ___________ .]

312          ADI        CAESARS00033646-33647 [Ex.    03/08/15   Email from Steven Markhoff to Ami Vizer re
                             87 to Vizer Depo]                   145 Fuel Burn and MX Costs
                                                                 [CAESARS00033646 - 33647; Ex. 87 to Vizer
                                                                 Depo ]
313          ADI             CAESARS00008648          03/09/15   Email from Emmanuel Lawrence to Andrew                                                  Hearsay           Hearsay- FRE 801-802
                          [Ex. 37 to Lawrence Depo]              Kesler re ESS Travel Air-Charter Program
                                                                 Sourcing Briefing_090915 rev2
                                                                 [CAESARS00008648; Ex 37 to Lawrence
314          ADI        CAESARS00008616-8628 [Ex.     03/09/15   Email from Jack Penning to Emmanuel                                                Foundation (lack of)   Hearsay- FRE 801-802
                           26 to Lawrence Depo]                  Lawrence re Contract and Cost Review
                                                                 [CAESARS00008616 - 8628; Ex. 26 to
                                                                 Lawrence Depo ]
315          ADI        CAESARS00021104 -21114 [Ex.   03/09/15   Email from Steven Markhoff to Chris Beer re
                             207 to Beer Depo]                   Revised ERJ 140/145 LOIs
                                                                 [CAESARS00021104 -21114; Ex. 207 to Beer
                                                                 Depo ]
316          ADI          CAESARS00021117-21119       03/09/15   Email from Steven Markhoff to Chris Beer re                                             Hearsay                                                      Relevance, hearsay, and unduly
                                                                 Revised ERJ 140/145 LOIs                                                                                                                                       prejudicial
                                                                 [CAESARS00021117 - 21119.]

317          ADI           VIA_AIR140009-140015       03/10/15   Email from Ami Vizer to Sue Pavlak re NDA                                              Relevance          Prejudice outwieghs Probative Value-
                                                                 [VIA_AIR140009 - 140015.]                                                                                 FRE 403, or Limited Purpose- FRE
                                                                                                                                                                           105, Hearsay- FRE 801-802

319          ADI            CAESARS00047352           03/10/15   Email from Steven Markhoff to Blake Segal re
                                                                 Republic [CAESARS00047352.]




                                                                                                                            23
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 24 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



320          ADI        CAESARS00002714-2770 [Ex.    03/11/15   Email from Darrell Richardson to Emmanuel
                           29 to Lawrence Depo]                 Lawrence re Contract [CAESARS00002714 -
                                                                2770; Ex. 29 to Lawrence Depo.]

321          ADI           AERO_33034 – 33095        03/11/15   Email from Darrell Richardson to Emmanuel                                     Foundation (lack of), Hearsay
                                                                Lawrence re FAA FAR 121 Certification
                                                                [AERO_33034 – 33095.]

322          ADI            CAESARS00009767          03/11/15   Email from Emmanuel Lawrence to Andrew                                     Completeness, Foundation (lack of), Hearsay- FRE 801-802
                                                                Kesler re FYI Only_FW: FAA FAR 121                                                Hearsay, Duplicate
                                                                Certification (ADI) [CAESARS00009767.]

323          ADI              VIA_AIR13111           03/11/15   Email from Sue Pavlak to Bill Larkin; Ami                                    Foundation (lack of), Relevance;   Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                                                                Vizer re Meeting of 3/10/15 [VIA_AIR13111.]                                             Hearsay                 FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                                                                                                                                105, Hearsay- FRE 801-802

324          ADI        CAESARS00129721-129723       03/11/15   Email from Tom Jenkin to Kevin Ortzman re                                               Hearsay
                                                                CAT current ACMI agreement on the EMB-
                                                                120 [CAESARS00129721 - 129723.]

325          ADI           MARKHOF00047749           03/12/15   Email from Steven Markhoff to Ami Vizer re                                              Hearsay
                                                                Republic [MARKHOF00047749.]


326          ADI        CAESARS00129763-129769       03/12/15   Email from Tom Jenkin to Blake Segal re                                                  Hearsay
                         [Ex. 181A to Jenkin Depo]              Strategic Sourcing's Recommended Changes
                                                                to Caesars - Via Contract Final 3-6-15
                                                                [CAESARS00129763 - 129769; Ex 181A to
327          ADI        CAESARS00009841-9847 [Ex.    03/13/15   Email from Andrew Kesler to Emmanuel                                                    Hearsay
                           34 to Lawrence Depo]                 Lawrence re Strategic Sourcing's
                                                                Recommended Changes to Caesars - Via
                                                                Contract Final 3-5-15 [CAESARS00009841 -
328          ADI        CAESARS00132737-132743       03/13/15   Email from Blake Segal to Mike Fath; Tom                                                 Hearsay
                                                                Jenkin re Strategic Sourcing's Recommended
                                                                Changes to Caesars - Via Contract Final 3-6-
                                                                15 [CAESARS00132737 - 132743 ]
329          ADI            CAESARS00118239          03/16/15   Email from Steven Markhoff to Ami Vizer re                                         Hearsay, Relevance           Prejudice outwieghs Probative Value-
                                                                Text to /from Jason [CAESARS00118239.]                                                                          FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                105, Hearsay- FRE 801-802

330          ADI            CAESARS00002782          03/17/15   Email from Emmanuel Lawrence to Darrell
                         [Ex. 30 to Lawrence Depo]              Richardson re ADI Update
                                                                [CAESARS00002782; Ex. 30 to Lawrence
                                                                Depo ]
332          ADI         CAESARS00040813-40814       03/19/15   Email from Blake Segal to Adam Laikin re                                               Relevance
                                                                supporting plane program P&Ls
                                                                [CAESARS00040813 - 40814.]

333          ADI           VIA_AIR051626-51628       03/19/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance
                                                                RRCC program [VIA_AIR051626 - 51628.]




                                                                                                                           24
                                                                 Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 25 of 76
                                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range           Document   Document Description                                  ADI Objection(s)     Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



334          ADI         CAESARS00113035-113037       03/19/15   Email from Steven Markhoff to Richard Casto
                           [Ex. 200 to Casto Depo]               re [Redacted - Privilege] [CAESARS00113035
                                                                 - 113037; Ex. 200 to Cas to Depo.]

336          ADI         CAESARS00126541-126542       03/24/15   Email from Blake Segal to Tom Jenkins re                                                Hearsay
                           [Ex. 158 to Segal Depo]               caught up with Tim Dunn…
                                                                 [CAESARS00126541 - 126542; Ex. 158 to
                                                                 Segal Depo ]
337          ADI              VIA_AIR051157           03/24/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance               Prejudice outwieghs Probative Value-
                                                                 ADI pass agreement [VIA_AIR051157.]                                                                            FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                105, Hearsay- FRE 801-802

338          ADI              VIA_AIR051192           03/24/15   Email from Steven Markhoff to Ami Vizer re                                             Relevance               Prejudice outwieghs Probative Value-
                                                                 Pass ADI contract [VIA_AIR051192.]                                                                             FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                105

339          ADI         CAESARS00126528-126530       03/24/15   Email from Tom Jenkin to Tim Dunn re Plane
                                                                 Program [CAESARS00126528 - 126530.]


340          ADI         CAESARS00031884-31895        03/25/15   Aircraft Dry Lease Agreement (signed)                                        Foundation (lack of), Relevance   Prejudice outwieghs Probative Value-                 Relevance
                                                                 [CAESARS00031884 - 31895.]                                                                                     FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                105, Hearsay- FRE 801-802

341          ADI         CAESARS00126552-126608       03/25/15   Email from Blake Segal to Tom Jenkin re ADI                                                                    Duplicate- FRE 403
                          [Ex. 182 to Jenkin Depo]               Charter Air Proposal (Contract)
                                                                 [CAESARS00126552 - 126608; Ex. 182 to
                                                                 Jenkin Depo ]
342          ADI            CAESARS00126552           03/25/15   Email from Blake Segal to Tom Jenkin re ADI                                     Completeness, Duplicate        Duplicate- FRE 403                                    Hearsay
                                                                 Charter Air Proposal (Contract)
                                                                 [CAESARS00126552.]

343          ADI         CAESARS00126609 -126610      03/25/15   Email from Blake Segal to Tom Jenkin re ADI                                             Hearsay
                                                                 Charter Air Proposal (Contract)
                                                                 [CAESARS00126609 -126610.]

344          ADI         CAESARS00126547-126548       03/25/15   Email from Blake Segal to Tom Jenkin re Via                                             Hearsay                Hearsay- FRE 801-802                                  Hearsay
                                                                 Contract - Caesars Entertainment
                                                                 [CAESARS00126547 - 126548.]

345          ADI        CAESARS00010048-10104 [Ex.    03/25/15   Email from Emmanuel Lawrence to Blake
                           31 to Lawrence Depo]                  Segal re ADI Charter Air Proposal (Contract)
                                                                 [CAESARS00010048 - 10104; Ex. 31 to
                                                                 Lawrence Depo ]
346          ADI             CAESARS00010105          03/25/15   Email from Emmanuel Lawrence to Blake                                                   Hearsay
                          [Ex. 32 to Lawrence Depo]              Segal re ADI Charter Air Proposal (Contract)
                                                                 [CAESARS00010105; Ex. 32 to Lawrence
                                                                 Depo ]
347          ADI        CAESARS00010106-10108 [Ex.    03/25/15   Email from Emmanuel Lawrence to Mike Fath;                                              Hearsay                Hearsay- FRE 801-802
                           28 to Lawrence Depo]                  Andrew Kesler re ADI Charter Air Proposal
                                                                 (Contract) [CAESARS00010106 - 10108; Ex.
                                                                 28 to Lawrence Depo.]




                                                                                                                            25
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 26 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range          Document   Document Description                                    ADI Objection(s)     Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



348          ADI           AERO_31630 – 31632        03/26/15   Email from Robert Cohn to Emmanuel                                                  Foundation (lack of),                                                 Hearsay
                                                                Lawrence re ADI [AERO_31630 – 31632.]


349          ADI           VIA_AIR033050 -33052      03/27/15   Charter Air Transport, Inc. d.b.a Via Airlines                                 Foundation (lack of), Relevance
                                                                Balance Sheet as of February 28, 2015
                                                                [VIA_AIR033050 -33052.]

350          ADI           VIA_AIR138987-138994      03/27/15   Email from Ami Vizer to Steven Markhoff re                                     Foundation (lack of), Relevance
                            [Ex. 79 to Vizer Depo]              Income Statement [VIA_AIR138987 - 138994;
                                                                Ex. 79 to Vizer Depo.]

351          ADI        CAESARS00036136-36141 [Ex.   03/27/15   Email from Ami Vizer to Steven Markhoff;                                       Foundation (lack of), Relevance
                             80 to Vizer Depo]                  Blake Segal re Income Statement
                                                                [CAESARS00036136 - 36141; Ex. 80 to Vizer
                                                                Depo ]
352          ADI         CAESARS00126614-126616      03/27/15   Email from Darrell Richardson to Tom Jenkin                                     Foundation (lack of), Hearsay
                          [Ex. 183 to Jenkin Depo]              re Aerodynamics ERJ 145 Aircraft
                                                                [CAESARS00126614 - 126616; Ex. 183 to
                                                                Jenkin Depo ]
354          ADI         CAESARS00126623-126624      03/30/15   Email from Lars Arnell to Blake Segal, Tom
                          [Ex. 184 to Jenkin Depo]              Jenkin re VIA/RJET Plane Procurement
                                                                [CAESARS00126623 - 126624; Ex. 184 to
                                                                Jenkin Depo ]
357          ADI           VIA_AIR139525-139527      04/01/15   Email from Ami Vizer to Katie Collins; Marina
                                                                Morgan re Via [VIA_AIR139525 - 139527.]


358          ADI         CAESARS00050624 -50625      04/02/15   Email from Emmanuel Lawrence from Andrew                                           Completeness, Hearsay           Hearsay- FRE 801-802
                                                                Kesler re Republic Sept 2014 Termination
                                                                Notice & Planned Short-Term Contract with
                                                                Xtra Airways [CAESARS00050624 -50625.]

359          ADI            CAESARS00010381          04/02/15   Email from Emmanuel Lawrence to Steven                                                     Hearsay
                                                                Markhoff; Andrew Kesler re Via Air
                                                                [CAESARS00010381.]

360          ADI           VIA_AIR319579-319591      04/03/15   Amended and Restated Operating Agreement                                     Completeness, Foundation (lack of),                                         Relevance
                                                                of VIAAIR Aviation Holdings LLC                                                         Relevance
                                                                [VIA_AIR319579 - 319591.]

361          ADI         CAESARS00040481-40845       04/03/15   Email from Blake Segal to Steven Markhoff re                                             Relevance                                             Relevance, hearsay, and unduly
                                                                Contracts                                                                                                                                                prejudicial
                                                                [CAESARS00040481 - 40845.]

362          ADI        CAESARS00021994-21996 [Ex.   04/03/15   Email from Steven Markhoff to Ami Vizer re                                                Hearsay
                             82 to Vizer Depo]                  Contracts [CAESARS00021994 - 21996; Ex.
                                                                82 to Vizer Depo.]

363          ADI        CAESARS00022011-22069 [Ex.   04/07/15   Email from Ami Vizer to Steven Markhoff re                                                                         Hearsay- FRE 801-802
                             83 to Vizer Depo]                  Executed Contract [CAESARS00022011 -
                                                                22069; Ex. 83 to Vizer Depo.]




                                                                                                                             26
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 27 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)               Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



364          ADI         CAESARS00073435-73449       04/07/15   Email from Steven Markhoff to Jim Steckart;
                                                                Ami Vizer re Via LOI [CAESARS00073435 -
                                                                73449.]

365          ADI           VIA_AIR051333-51334       04/13/15   Email from Jim Steckart to Steven Markhoff;                                         Foundation (lack of)                                                             Hearsay
                                                                Ami Vizer; Liam Murphy; Nicholas Gigantes
                                                                attaching "mark-up reflecting the changes
                                                                Steve sent last week" [VIA AIR051333 -
366          ADI            CAESARS00022880          04/13/15   Email from Steven Markhoff to Chris re LOI                                               Hearsay,              Prejudice outwieghs Probative Value-
                                                                [CAESARS00022880.]                                                                                             FRE 403, or Limited Purpose- FRE
                                                                                                                                                                               105, Hearsay- FRE 801-802

367          ADI         CAESARS00073676-73684       04/14/15   Email from Ami Vizer to Steven Markhoff re                                            Completeness             Prejudice outwieghs Probative Value-
                                                                LOI [CAESARS00073676 - 73684.]                                                                                 FRE 403, or Limited Purpose- FRE
                                                                                                                                                                               105, Hearsay- FRE 801-802

368          ADI         CAESARS00042187-42188       04/20/15   Email from Ami Vizer to Steven Markhoff;
                                                                Ronnie Bitman re Elite [CAESARS00042187 -
                                                                42188.]

369          ADI         CAESARS00073968-73970       04/20/15   Email from Steven Markhoff to Jim Steckart;                                             Relevance
                                                                John Ngwaro re Elite Operating Certificate
                                                                [CAESARS00073968 - 73970.]

370          ADI         CAESARS00023299-23311       04/20/15   Email from Steven Markhoff to Ronnie Bitman;                                             Hearsay               Attorney/Client Privilege- FRE 502,
                                                                Ami Vizer re Warrant for Via Air Holdings                                                                      Hearsay- FRE 801-802
                                                                [CAESARS00023299 - 23311.]

371          ADI         CAESARS00023406-23408       04/21/15   Email from Steven Markhoff to Ami Vizer re                                               Hearsay
                                                                Payment for dispatchers, accountant
                                                                [CAESARS00023406 - 23408.]

372          ADI         CAESARS00042196-42200       04/22/15   Email from Ronnie Bitman to Steven Markhoff;                                             Hearsay               Attorney/Client Privilege- FRE 502,
                                                                Jessica Munoz re Warrant for Via Air Holdings                                                                  Hearsay- FRE 801-802
                                                                [CAESARS00042196 - 42200.]

374          ADI              VIA_AIR050863          04/29/15   Email from Ami Vizer to Steven Markhoff;                                                 Hearsay
                                                                Chris Richard re Corrected Email for Chris
                                                                [VIA_AIR050863.]

375          ADI        CAESARS00023925-23926 [Ex.   04/30/15   Email from Steven Markhoff to Chris Beer re                                              Hearsay               Prejudice outwieghs Probative Value-
                             209 to Beer Depo]                  ERJ 145 ADI Update [CAESARS00023925 -                                                                          FRE 403, or Limited Purpose- FRE
                                                                23926; Ex. 209 to Beer Depo.]                                                                                  105, Hearsay- FRE 801-802

376          ADI            AERO_31843-31844         05/01/15   Email from Andre Opthof to Darrell                                             Foundation (lack of), Hearsay   Duplicate- Prejudice outwieghs                        Hearsay
                                                                Richardson re Pool agreement [AERO_31843 -                                                                     Probative Value- FRE 403, or Limited
                                                                31844.]                                                                                                        Purpose- FRE 105, Hearsay- FRE 801-
                                                                                                                                                                               802
377          ADI         CAESARS00074846-74847       05/01/15   Email from lars Arnell to Steven Markhoff re                                             Hearsay                                                                     Hearsay
                                                                Manuals [CAESARS00074846 - 74847.]




                                                                                                                            27
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 28 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range          Document   Document Description                                    ADI Objection(s)     Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



378          ADI               VIA_AIR051742         05/02/15   Email from M. Bajaj of Embrarer to Ami Vizer                                                                                                              Hearsay
                            [Ex. 86 to Vizer Depo]              and S. Rick of Via Air re Thank you/Proposal
                                                                Request Details [VIA_AIR051742; Ex. 86 to
                                                                Vizer Depo ]
381          ADI           VIA_AIR115783-115790      05/06/15   Charter Air Transport, Inc. d.b.a Via Airlines                               Foundation (lack of), Completeness                                 Relevance, unduly prejudicial
                                                                Balance Sheet as of December 31, 2014
                                                                [VIA_AIR115783 - 115790.]

382          ADI        CAESARS00012031-12032 [Ex.   05/06/15   Email from Emmanuel Lawrence to Andrew                                                    Hearsay                  Hearsay- FRE 801-802                  Relevance
                           33 to Lawrence Depo]                 Kesler; Mike Fath re Please Read_RE:
                                                                Executed Sun Country and Via Air Contracts
                                                                [CAESARS00012031 - 12032; Ex 33 to
383          ADI           VIA_AIR115776-115779      05/06/15   Via Air, LLC Balance Sheet as of February 28,                                Foundation (lack of), Completeness                                 Relevance, unduly prejudicial
                                                                2015 [VIA_AIR115776 - 115779.]


385          ADI        CAESARS00021879-12880 [Ex.   05/15/15   Email from Steven Markhoff to Ami Vizer;                                                                                                                 Relevance
                             88 to Vizer Depo]                  Steve Harp re Aircraft Performance Calculator
                                                                [CAESARS00021879 - 12880; Ex. 88 to Vizer
                                                                Depo ]
386          ADI        CAESARS00075883-75899 [Ex.   05/25/15   Email from Steven Markhoff to Marc Bajaj re                                                                                                          Relevance, hearsay
                           127 to Markhoff Depo]                Via Air Proposal [CAESARS00075883 -
                                                                75899; Ex. 127 to Markhoff Depo.]

389          ADI          CAESARS00009360-9632       06/04/15   Email from Steven Markhoff to Scott Daniels                                       Completeness, Confusing
                                                                re Via NDA [CAESARS00009360 - 9632.]


390          ADI             CAESARS00009712         06/10/15   Email from Blake Segal to Steven Markhoff re                                             Relevance
                           [Ex. 168 to Segal Depo]              Needed - Signature to direct pay to GE
                                                                [CAESARS00009712; Ex. 168 to Segal Depo.]

391          ADI        CAESARS00060595-60596 [Ex.   06/10/15   Email from Steven Markhoff to Blake Segal re                                             Relevance
                            169 to Segal Depo]                  Elite - GECAS - Caesars Signature Page
                                                                [CAESARS00060595 - 60596; Ex. 169 to
                                                                Segal Depo ]
392          ADI            CAESARS00118448          06/10/15   Email from Steven Markhoff to Ronnie Bitman;                                                                                                             Relevance
                                                                Ben Butterfield re Steven Markhoff has shared
                                                                a file with you using Dropbox
                                                                [CAESARS00118448 ]
395          ADI              VIA00000083-87         06/12/15   Email from Steve Markhoff to Barry b re                                                                                                                  Relevance
                                                                CAMP [VIA00000083 - 87.]


396          ADI         CAESARS00011409-11410       06/15/15   Email from Steven Markhoff to Edward                                                     Relevance                                                       Relevance
                                                                Christian re Structure [CAESARS00011409 -
                                                                11410.]

397          ADI          VIA_AIR116745 -116746      06/18/15   Letter memorandum from Amos Vizer to                                         Completeness, Foundation (lack of),                                         Relevance
                                                                Federal Aviation Administration FAA re                                                  Relevance
                                                                Limited Liability Company Statement
                                                                [VIA AIR116745 -116746 ]




                                                                                                                             28
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 29 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range           Document   Document Description                                      ADI Objection(s)     Caesars Objection(s)                   Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



398          ADI         CAESARS00044633-44641       06/19/15   Letter from Akin Gump to AFS Investments                                       Completeness, Foundation (lack of),                                      Relevance, hearsay
                                                                XIV LLC c/o GE Capital Aviation Services LLC                                              Relevance
                                                                re Conditional Sale Agreement between AFS
                                                                Investments XIV LLC and Elite Business
399          ADI         MARKHOFF0097940 -97953      06/19/15   Rolls-Royce Engine Support and to talCare                                      Completeness, Foundation (lack of)                                       Relevance, hearsay
                                                                Proposal to Via Airlines, Inc. for AE 3007A
                                                                Series Engines for Five Embraer ERJ-145
                                                                Aircraft [MARKHOFF0097940 -97953 ]
405          ADI        CAESARS00018031-18087 [Ex.   07/16/15   Email from Emmanuel Lawrence to Steven                                                 Hearsay, Relevance                                         Relevance, hearsay, and unduly
                           36 to Lawrence Depo]                 Markhoff; Andrea Greene re Aerodynamics                                                                                                                     prejudicial
                                                                Incorporated v. Caesars Entertainment
                                                                Operating Company, Inc. (enclosing
                                                                complaint) [CAESARS00018031 - 18087; Ex.
                                                                36 to Lawrence Depo.]
406          ADI           VIA_AIR122559-122562      07/16/15   Letter from C. Dana Hobart to Via                                              Foundation (lack of), Completeness, Hearsay- FRE 801-802           Relevance, hearsay, and unduly
                                                                Airlines/Amos Vizer re not to destroy, conceal,                                            Relevance                                                        prejudicial
                                                                delete or alter any information that pertains to
                                                                or relates to subject matter [VIA_AIR122559 -
                                                                122562.]
407          ADI             CAESARS00126858         07/24/15   Email from Tom Jenkin to Blake Segal re                                                      Hearsay
                           [Ex. 156 to Segal Depo]              Steve Markhoff [CAESARS00126858; Ex. 156
                                                                to Segal Depo.]

408          ADI         CAESARS00018358-18359       07/25/15   Email from Ronnie Bitman to Steven Markhoff                                     Substantially more prejudicial than                               Relevance, hearsay, and unduly
                                                                re ADI/Caesars [CAESARS00018358 -                                                     probative, Relevance                                                  prejudicial
                                                                18359.]

409          ADI            CAESARS00040493          07/25/15   Email from Vizer to Steven Markhoff re                                          Substantially more prejudicial than                                Relevance, unduly prejudicial
                                                                Caesars Indemnification                                                               probative, Relevance
                                                                [CAESARS00040493.]

410          ADI         CAESARS00044039-44040       08/06/15   Email from Ami Vizer to Steven Markhoff re                                                  Relevance                                                    Unduly prejudicial
                                                                Via Airlines-Strategic Contracts Financial
                                                                Summary [CAESARS00044039 - 44040.]

411          ADI         CAESARS00122962-122964      08/06/15   Email from Blake Segal to Brad Belhouse re                                                                            Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                Recovery from Via [CAESARS00122962 -
                                                                122964.]

412          ADI            CAESARS00129869          08/06/15   Email from Eric Hession to Blake Segal re                                                   Relevance                 Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                Republic Air [CAESARS00129869.]


413          ADI           MARKHOFF00095776          08/07/15   Email from Blake Segal to Jeremy Deiderich,
                                                                etc re Steven Markhoff (Markhoff Departure
                                                                Announcement) [MARKHOFF00095776.]

414          ADI        MARKHOFF00100639-100640      08/07/15   Email from Kelly Carbone to Steven Markhoff                                                                                                        Relevance, unduly prejudicial
                                                                re today's flights [MARKHOFF00100639 -
                                                                100640.]




                                                                                                                               29
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 30 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range          Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)             Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



415          ADI         MARKHOFF00059363-59365      08/14/15   Email from Steven Markhoff to Fernando                                                  Relevance                                         Relevance, unduly prejudicial
                                                                Elias; Marcio Almeida re Lease
                                                                [MARKHOFF00059363 - 59365.]

416          ADI           MARKHOFF00068305          08/25/15   Email from Blake Segal to Ami Vizer re Bad to                                                                                             Relevance, unduly prejudicial
                                                                worse [MARKHOFF00068305.]


418          ADI         CAESARS00019739-19742       08/26/15   Email from John Koster to Blake Segal; Brad                                              Hearsay,            Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                Belhouse; Kevin Ortzman; Rick Mazer re Via
                                                                Performance [CAESARS00019739 - 19742.]

419          ADI           [Ex. 187 to Casto Depo]   08/29/15   Docket for Flight Test Aviation v. Beale [Ex.                                        Foundation (lack of);
                                                                187 to Cas to Depo.]                                                             Not Produced in Discovery


420          ADI        CAESARS00111600-11603 [Ex.   09/09/15   Email from Andrew Kesler to Mike Fath re                                                 Hearsay
                           35 to Lawrence Depo]                 ESS Travel Air-Charter Program Sourcing
                                                                Briefing_030915 rev2 [CAESARS00111600 -
                                                                11603; Ex 35 to Lawrence Depo ]
421          ADI            CAESARS00117344          09/28/15   Email from Steve Markhoff to Blake Segal re
                                                                Via Structure [CAESARS00117344.]


422          ADI         CAESARS00123263-123265      09/29/15   Email from Blake Segal to Mike Winterscheidt                                                                 Hearsay- FRE 801-802         Relevance, unduly prejudicial
                           [Ex. 162 to Segal Depo]              re Via Structure [CAESARS00123263 -
                                                                123265; Ex. 162 to Segal Depo.]

423          ADI           VIA_AIR115650-115651      10/03/15   Email from Sue Pavlak to Ami Vizer re                                                    Relevance                                       Relevance, hearsay, and unduly
                            [Ex. 91 to Vizer Depo]              Via/DOT [VIA_AIR115650 - 115651; Ex. 91 to                                                                                                         prejudicial
                                                                Vizer Depo.]

424          ADI              VIA_AIR144770          10/06/15   Email from Bill Larkin to Ami Vizer re PASS                                             Relevance                                        Relevance, hearsay, and unduly
                                                                and Via Air contract [VIA_AIR144770.]                                                                                                              prejudicial


425          ADI           VIA_AIR145121-145125      10/16/15   Email from Blake Segal to Steve Markhoff;                                                                                                 Relevance, unduly prejudicial
                                                                Ami Vizer re Customer Feedback
                                                                [VIA_AIR145121 - 145125.]

426          ADI         CAESARS00117449-117474      10/20/15   Email from Ami Vizer to Blake Segal; Steve                                                                                                         Relevance
                                                                Markhoff re Via/Caesars First Amendment
                                                                [CAESARS00117449 - 117474.]

427          ADI           VIA_AIR097996-98001       10/21/15   Email from Sue Pavlak to Kelly Carbone; Ami                                                                                              Relevance, hearsay, and unduly
                                                                Vizer re November 2015 trips                                                                                                                       prejudicial
                                                                [VIA_AIR097996 - 98001.]

428          ADI           VIA_AIR145800-145805      10/25/15   Email from Blake Segal to Steve Markhoff;                                                                                                 Relevance, unduly prejudicial
                                                                Ami Vizer re IFP aircraft [VIA_AIR145800 -
                                                                145805.]




                                                                                                                            30
                                                                   Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 31 of 76
                                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document   Document Description                                   ADI Objection(s)     Caesars Objection(s)                    Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



429          ADI         CAESARS00129961-129967         10/26/15   Email from Blake Segal to Scott Weigand;                                                                                                         Relevance, unduly prejudicial
                                                                   Eric Hession; John Wilson; Andrea Greene;
                                                                   Mike Winterscheidt; Tom Jenkin re Via
                                                                   Presentation [CAESARS00129961 - 129967.]
430          ADI         CAESARS00117523-117530         10/26/15   Email from Steven Markhoff to Blake Segal re                                             Duplicate
                           [Ex. 90 to Vizer Depo]                  Via Presentation [CAESARS00117523 -
                                                                   117530; Ex. 90 to Vizer Depo.]

431          ADI         CAESARS00123352-123359         10/29/15   Email from Blake Segal to Jacqueline Beato                                                                                                       Relevance, unduly prejudicial
                                                                   re Via Presentation [CAESARS00123352 -
                                                                   123359.]

433          ADI        MARKHOFF00065750 [Ex. 92 to     11/05/15   Email from Steve Harp to Steven Markhoff re                                                                         Duplicate- FRE 403              Duplicate of Exhibit 432
                              Vizer Depo]                          Doherty resignation [MARKHOFF00065750;
                                                                   Ex. 92 to Vizer Depo.]

435          ADI        VIA_AIR146348-146349 [Ex. 167   11/08/15   Email from Blake Segal to Ami Vizer, Steve                                               Duplicate                  Duplicate- FRE 403,             Duplicate of Exhibit 434
                               to Segal Depo]                      Markhoff re Guy [VIA_AIR146348 - 146349;
                                                                   Ex. 167 to Segal Depo.]

436          ADI           VIA_AIR146165-146170         11/12/15   Email from Blake Segal to Ami Vizer; Steve                                                                          Duplicate- FRE 403,
                                                                   Markhoff re Amendment to Contract
                                                                   [VIA_AIR146165 - 146170.]

438          ADI            MARKHOFF00070869            01/01/16   Email from Ami Vizer to Steve Markhoff re                                                                                                        Relevance, unduly prejudicial
                                                                   Good morning [MARKHOFF00070869.]


439          ADI            VIA_AIR15248-15257          01/26/16   Email from Ronnie Bitman to Steve Markhoff;                                         Hearsay; Confusing                                          Relevance, hearsay, and unduly
                                                                   Joy Ewertz re Warrant [VIA_AIR15248 -                                                                                                                     prejudicial
                                                                   15257.]

440          ADI            MARKHOFF00050413            01/31/16   Email from Steven Markhoff to Jim Paquette                                             Completeness                                              Relevance, unduly prejudicial
                                                                   re Steven Markhoff Resume
                                                                   [MARKHOFF00050413.]

441          ADI           VIA_AIR155048-155049         02/13/16   Email from Blake Segal to Ami Vizer; Steve                                                                                                      Relevance, hearsay, and unduly
                                                                   Markhoff re Cancellations for ATL-ACY                                                                                                                     prejudicial
                                                                   Charter today [VIA_AIR155048 - 155049.]

442          ADI               VIA_AIR154861            02/19/16   Letter from William Larkin to Via Airlines re                                          Completeness                                             Relevance, hearsay, and unduly
                                                                   251yv Lease Agreement [VIA_AIR154861.]                                                                                                                    prejudicial


443          ADI                VIA_AIR155011           02/22/16   Email from Blake Segal to Steve Markhoff re                                                                                                      Relevance, unduly prejudicial
                            [Ex. 166 to Segal Depo]                Fleet Issues [VIA_AIR155011; Ex. 166 to
                                                                   Segal Depo.]

444          ADI            MARKHOFF00058815            03/01/16   Email from Steve Markhoff to Ami Vizer re ADI                                    Hearsay, Substantially more                                    Work-Product and Joint Defense
                                                                   Litigation [MARKHOFF00058815.]                                              prejudicial than probative, Relevance                                         Privilege




                                                                                                                               31
                                                                   Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 32 of 76
                                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                        MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document   Document Description                                        ADI Objection(s)     Caesars Objection(s)                 Markhoff Objection(s)                   Via Objection(s)
No.          Party                                        Date



446          ADI           VIA_AIR156652-156682         03/10/16   Email from Joy Ewertz to Scott Weigand re                                                                                                                                   Relevance
                                                                   Via Airlines Caesars Warrant [VIA_AIR156652
                                                                   - 156682.]

447          ADI           VIA_AIR158255-158256         03/10/16   Email from Scott Weigand to Joy Ewertz re                                                                                                                          Relevance, unduly prejudicial
                                                                   Warrant [VIA_AIR158255 - 158256.]


448          ADI        VIA_AIR158431-158433 [Ex. 164   03/22/16   Email from Blake Segal to Matthew Levin re                                                                                                                         Relevance, unduly prejudicial
                               to Segal Depo]                      VIA Flight Tracking YTD [VIA_AIR158431 -
                                                                   158433; Ex. 164 to Segal Depo.]

449          ADI           VIA_AIR123128-123129         04/13/16   Email from Blake Segal to Steve Markhoff re                                                 Completeness                                                           Relevance, unduly prejudicial
                           [Ex. 163 to Segal Depo]                 via ops meeting [VIA_AIR123128 - 123129;
                                                                   Ex. 163 to Segal Depo.]

450          ADI        VIA_AIR159545-159547 [Ex. 165   04/16/16   Email from Blake Segal to Ami Vizer, Steve                                                                                                                         Relevance, unduly prejudicial
                               to Segal Depo]                      Markhoff, Irit Vizer, Steve Harp, Van Drieman,
                                                                   Barry Baker, Jeremy Diedrich, Matthew Levin
                                                                   re VIA Reliability Tracking ex Weather - Jan 1
                                                                   through yesterday [VIA_AIR159545 - 159547;
                                                                   Ex. 165 to Segal Depo.]
451          ADI           VIA_AIR160224-160225         05/04/16   Email from Blake Segal to Ami Vizer re                                                                                                                             Relevance, unduly prejudicial
                                                                   Reliability [VIA_AIR160224 - 160225.]


452          ADI                                        05/24/16   Via Airlines, Inc. Complaint (Case No. A-16-                                      Relevance, Foundation (lack of),  Irrelevant- FRE 401, Prejudice                          Relevance
                                                                   737223-B)                                                                        Hearsay                       *Not outwieghs Probative Value- FRE 403,
                                                                                                                                                          Produced in Discovery        or Limited Purpose- FRE 105

453          ADI            MARKHOFF00050622            05/26/16   Email from Steven Markhoff to Jason Secore
                                                                   re 121 [MARKHOFF00050622.]


454          ADI         MARKHOFF00050661-50664         06/02/16   Email from Steven Markhoff to Jason Secore                                                                                                                        Relevance, hearsay, and unduly
                                                                   re 121 [MARKHOFF00050661 - 50664.]                                                                                                                                          prejudicial


455          ADI         MARKHOFF00056677-56678         06/03/16   Email from Jim Seckart to Steve Markhoff re                                                                           Prejudice outwieghs Probative Value-
                                                                   Letter to GECAS [MARKHOFF00056677 -                                                                                   FRE 403, or Limited Purpose- FRE
                                                                   56678.]                                                                                                               105, Hearsay- FRE 801-802

456          ADI                                        06/08/16   Via Airlines, Inc. Complaint (Filing #42476633)                                    Relevance, Foundation (lack of),   Irrelevant- FRE 401, Prejudice
                                                                                                                                                                 Hearsay                 outwieghs Probative Value- FRE 403,
                                                                                                                                                        *Not Produced in Discovery       or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                                                         FRE 801-802
457          ADI                                        06/10/16   Via Airlines, Inc.'s Notice of Filing Affidavit of                                   * Not Produced in Discovery;     Prejudice outwieghs Probative Value-
                                                                   Jeffrey Seelig                                                                                Relevance               FRE 403, or Limited Purpose- FRE
                                                                                                                                                                                         105, Hearsay- FRE 801-802




                                                                                                                                    32
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 33 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range           Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                    Date



458          ADI           AERO_02707 -02709        06/11/16    Article: Ceasars Entertaiment Expands Total                                              Foundation (lack of), Completeness,                                          Hearsay
                                                                Rewards Air, Signs Three Year Deal with Sun                                                     Hearsay, Relevance
                                                                County and Via Airlines [AERO_02707 -
                                                                02709 ]
459          ADI                Dkt 146-1           10/27/16    Declaration of Defendant Amos Vizer [Dkt 146-                                                         Hearsay                  Hearsay- FRE 801-802
                                                                1]


460          ADI          VIA_AIR150998-151001      11/01/16    Email from Blake Segal to Ami Vizer; Steve                                                                                                                 Relevance, hearsay, and unduly
                                                                Markhoff re Verbatims from customers                                                                                                                                 prejudicial
                                                                [VIA_AIR150998 - 151001.]

462          ADI          [Ex. 185 to Casto Depo]   04/03/17    Plaintiffs' Notice of Deposition of Caesars                                                          Relevance                                                       Relevance
                                                                Entertainment Operating Company, Inc.
                                                                Pursuant to Fed. R. Civ. P. 30(b)(6) (Casto ,
                                                                Richard) [Ex. 185 to Cas to Depo.]

463          ADI        CAESARS0012786-127302       09/14/14    Email from Tom Jenkin to LG5 re Apollo/TPG                                                            Duplicate
                         [Ex. 170 to Jenkin Depo                and attached document titled 2015 Bid vs.
                                                                Proposal Summary v10.ppt
                                                                [CAESARS00127286 - 127302; Ex. 170 to
                                                                Jenkin Depo.]

1001      CAESARS         MARKHOFF00012151 -        3/28/2014   Steven Markhoff Employment Offer from           Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00012152                      Caesars                                         FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1002      CAESARS         MARKHOFF00000206 -        7/21/2014   Proposal for Services - ACY (2 aircraft)        Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00000207                                                                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1003      CAESARS       AERO_25294 - AERO_25298     7/21/2014   Re: Proposal for Services - ACY (2 aircraft)         Not relevant – FRE 401-403




1004      CAESARS         MARKHOFF00000325 -        7/21/2014   Re: Proposal for Services - ACY (2 aircraft)    Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00000327                                                                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1005      CAESARS       AERO_25287 - AERO_25290     7/21/2014   Re: Proposal for Services - ACY (2 aircraft)         Not relevant – FRE 401-403



1006      CAESARS         CAESARS00022949 -         8/12/2014   Markhoff Aviation Docs
                          CAESARS00022971


1007      CAESARS         CAESARS00044824 -         8/12/2014   Sample Power by the Hour Agreement & AC         Not relevant – FRE 401-403; Hearsay –                                                                                Relevancy
                          CAESARS00044967                       LOI                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901




                                                                                                                                33
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 34 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                            MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                    ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1008      CAESARS         CAESARS00075131 -       8/15/2014   Re: thanks again                              Not relevant – FRE 401-403; Hearsay –
                          CAESARS00075133                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1009      CAESARS         CAESARS00122359 -       8/26/2014   Fwd: Materials for Apollo/TPG
                          CAESARS00122374


1010      CAESARS         CAESARS00122400 -       8/27/2014   Re: Materials for Apollo/TPG
                          CAESARS00122401


1011      CAESARS         CAESARS00122462 -       8/28/2014   RE: 2015 Plan Proposal
                          CAESARS00122464




1012      CAESARS         CAESARS00029359 -       8/28/2014   Supplement No. 1 to Application of            Not relevant – FRE 401-403; Hearsay –
                          CAESARS00029442                     Aerodynamics Incorporated For A Certificate   FRE 802; Foundation/authenticity – FRE
                                                              of Public Convenience and Necessity                            901

1013      CAESARS         CAESARS00127286 -       9/14/2014   Fwd: Apollo/TPG Presentation
                          CAESARS00127304


1014      CAESARS         CAESARS00132618 -       9/17/2014   Re: Air program                               Not relevant – FRE 401-403; Hearsay –
                          CAESARS00132620                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1015      CAESARS         CAESARS00046740 -       9/19/2014   Termination Notice regarding
                          CAESARS00046741                     Republic/Caesar's Agreement


1016      CAESARS         CAESARS00132659 -       9/30/2014   air program summary.
                          CAESARS00132659


1017      CAESARS         CAESARS00124642 -       9/30/2014   Re: glenn                                     Not relevant – FRE 401-403; Hearsay –
                          CAESARS00124643                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1018      CAESARS       AERO_02770 - AERO_02771   10/1/2014   Call



1019      CAESARS         CAESARS00003057 -       10/1/2014   Sun Country plus ADI vs Baseline v2.xlsx
                          CAESARS00003058


1020      CAESARS         CAESARS00000005 -       10/2/2014   Re: NDA
                          CAESARS00000005




                                                                                                                            34
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 35 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                     MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document     Document Description                            ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1021      CAESARS       AERO_01183 - AERO_01184   10/3/2014    VIP in the Kennesaw Office next
                                                               WEDNESDAY


1022      CAESARS       AERO_13539 - AERO_13543   10/3/2014    Re: NDA



1023      CAESARS         CAESARS00036568 -       10/3/2014    RE: NDA
                          CAESARS00036571


1024      CAESARS         CAESARS00118876 -       10/4/2014    Markhoff CV
                          CAESARS00118880




1025      CAESARS         CAESARS00118881 -       10/6/2014    Markhoff Resume 10-3-14.pdf
                          CAESARS00118887



1026      CAESARS       AERO_11775 - AERO_11776   10/6/2014    CONFIDENTIAL                                                                                                                                Incomplete



1027      CAESARS         MARKHOFF00047146 -      10/7/2014    Re: Shanah Tovah                      Not relevant – FRE 401-403; Hearsay –                                                           Hearsay and relevancy
                          MARKHOFF00047147                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                      901

1028      CAESARS         CAESARS00000026 -       10/8/2014    Re: Jim Carroll Contact Information
                          CAESARS00000027


1029      CAESARS         CAESARS00002128 -       10/9/2014    ADI Cost Template.xlsx
                          CAESARS00002149


1030      CAESARS         CAESARS00000592 -       10/9/2014    Caesars
                          CAESARS00000613


1031      CAESARS         CAESARS00036576 -       10/10/2014   Thank you! Follow up
                          CAESARS00036700


1032      CAESARS       AERO_18267 - AERO_18295   10/10/2014   Operational Reports




                                                                                                                     35
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 36 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                             MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document     Document Description                                    ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1033      CAESARS       AERO_18370 - AERO_18371   10/10/2014   Payment                                            Not relevant – FRE 401-403



1034      CAESARS         CAESARS00118300 -       10/12/2014   Re: Ciao                                                                                                                                      Hearsay and relevancy
                          CAESARS00118300


1035      CAESARS         CAESARS00003100 -       10/14/2014   Jim Carroll
                          CAESARS00003102


1036      CAESARS         CAESARS00115107 -       10/14/2014   International Management Solutions Docs       Not relevant – FRE 401-403; Hearsay –
                          CAESARS00115112                                                                    FRE 802; Foundation/authenticity – FRE
                                                                                                                              901

1037      CAESARS         CAESARS00036727 -       10/15/2014   Budget numbers
                          CAESARS00036728


1038      CAESARS         CAESARS00003175 -       10/15/2014   Fwd: Budget numbers
                          CAESARS00003179


1039      CAESARS       AERO_29493 - AERO_29502   10/16/2014   Supplement No. 3 to Application of
                                                               Aerodynamics Incorporated For A Certificate
                                                               of Public Convenience and Necessity

1040      CAESARS         CAESARS00002184 -       10/20/2014   RE: Travel Request: Trip to Cleveland OH
                          CAESARS00002186                      with Steve Markhoff to meet with potential
                                                               Charter provide, ADI. ($1,557)

1041      CAESARS         CAESARS00003206 -       10/21/2014   <no subject>
                          CAESARS00003210


1042      CAESARS       AERO_13126 - AERO_13132   10/22/2014   Please add Aerodynamics Inc (ADI) to Small
                                                               Plane Charter RFP


1043      CAESARS         CAESARS00034196 -       10/27/2014   ESS Charter Sourcing Update
                          CAESARS00034203


1044      CAESARS       AERO_37049 - AERO_37068   10/30/2014   Fwd: Resume



1045      CAESARS       AERO_29503 - AERO_29512   11/3/2014    Supplement No. 4 to Application of
                                                               Aerodynamics Incorporated For A Certificate
                                                               of Public Convenience and Necessity




                                                                                                                             36
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 37 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                             MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document     Document Description                                    ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1046      CAESARS         CAESARS00000774 -       11/4/2014    RE: Pricing Model
                          CAESARS00000775


1047      CAESARS         CAESARS00003260 -       11/4/2014    RE: ADI
                          CAESARS00003260


1048      CAESARS         CAESARS00000781 -       11/6/2014    RE: Preliminary Deal Sheet
                          CAESARS00000784


1049      CAESARS       AERO_13887 - AERO_13893   11/8/2014    Financial Reports



1050      CAESARS         CAESARS00003322 -       11/17/2014   ESS Travel Charter Sourcing Update, 111714
                          CAESARS00003328


1051      CAESARS         CAESARS00000183 -       11/17/2014   Re: 50 seater charter plane.xlsx
                          CAESARS00000185


1052      CAESARS       AERO_29513 - AERO_29526   11/19/2014   Supplement No. 5 to Application of
                                                               Aerodynamics Incorporated For A Certificate
                                                               of Public Convenience and Necessity

1053      CAESARS         CAESARS00028451 -       11/21/2014   DOT Info Request 2014 11 21                     Foundation/authenticity – FRE 901;
                          CAESARS00028454                                                                            Hearsay – FRE 802


1054      CAESARS         CAESARS00003481 -       11/25/2014   For our 1 PM Meeting
                          CAESARS00003494


1055      CAESARS       AERO_29527 - AERO_29584   11/26/2014   Supplement No. 6 to Application of
                                                               Aerodynamics Incorporated For A Certificate
                                                               of Public Convenience and Necessity

1056      CAESARS         CAESARS00003699 -       12/1/2014    Chart Fixed for new SC Rates
                          CAESARS00003718


1057      CAESARS         MARKHOFF00047273 -      12/8/2014    Re: Fwd: Random question                      Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00047273                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                              901

1058      CAESARS         CAESARS00000247 -       12/11/2014   Re: Comments on agreement
                          CAESARS00000250




                                                                                                                             37
                                                                     Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 38 of 76
                                                                           Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document     Document Description                                ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1059      CAESARS           CAESARS00000309 -           12/12/2014   Re: Comments on agreement
                            CAESARS00000312


1060      CAESARS           CAESARS00000313 -           12/12/2014   Caesars Business Information Form for
                            CAESARS00000325                          Completion


1061      CAESARS           CAESARS00004803 -           12/12/2014   RE: AC Optimization Analysis
                            CAESARS00004816


1062      CAESARS           CAESARS00000331 -           12/15/2014   ADI Caesars Contract
                            CAESARS00000331


1063      CAESARS           CAESARS00005308 -           12/17/2014   Air Program Plan Presentation
                            CAESARS00005338


1064      CAESARS           CAESARS00000333 -           12/17/2014   Re: Good News
                            CAESARS00000334


1065      CAESARS           CAESARS00000847 -           12/17/2014   RE: Good News
                            CAESARS00000848


1066      CAESARS       AERO_12542 - AERO_12602         12/24/2014   Contract Revisons



1067      CAESARS       AERO_04100 - AERO_04121         12/24/2014   Business Information Form Completed



1068      CAESARS           CAESARS00005573 -           12/24/2014   FW: Business Information Form Completed
                            CAESARS00005595


1069      CAESARS           CAESARS00000515 -           12/27/2014   RE: Contract Revisons
                            CAESARS00000516




1070      CAESARS           CAESARS00129052 -           12/30/2014   FW: Here you go                           Not relevant – FRE 401-403; Hearsay –
                            CAESARS00129059                                                                    FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

1071      CAESARS       Via_Air142007 - Via_Air142008   12/31/2014   RE: CSV files for pax manifests           Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                                                                                                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                901




                                                                                                                               38
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 39 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                         MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document     Document Description                                 ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1072      CAESARS         CAESARS00005779 -       12/31/2014   FW: Business Information Form Completed
                          CAESARS00005802


1073      CAESARS         CAESARS00005774 -       12/31/2014   Re: Business Information Form Completed
                          CAESARS00005778


1074      CAESARS         CAESARS00005964 -        1/2/2015    RE: Business Information Form Completed
                          CAESARS00005968


1075      CAESARS         CAESARS00006063 -        1/2/2015    Plane Program Proposal
                          CAESARS00006074


1076      CAESARS         CAESARS00130052 -        1/5/2015    FW: Charter vs ADI
                          CAESARS00130054




1077      CAESARS       AERO_22604 - AERO_22607    1/6/2015    RE: Happy New Year !!!



1078      CAESARS         CAESARS00002370 -        1/8/2015    Re: ERJ
                          CAESARS00002370


1079      CAESARS         CAESARS00002376 -       1/12/2015    Re: Caesars Entertainment New Vendor                                                                                                              Hearsay
                          CAESARS00002381                      Setup


1080      CAESARS         CAESARS00032379 -       1/12/2015    Contract
                          CAESARS00032435


1081      CAESARS       AERO_15368 - AERO_15424   1/14/2015    FW: Contract



1082      CAESARS         CAESARS00006466 -       1/14/2015    ADI Contract
                          CAESARS00006467


1083      CAESARS       AERO_02571 - AERO_02572   1/19/2015    Caesars Agreement



1084      CAESARS         CAESARS00110831 -       1/20/2015    Aerodynamics, INC                           Foundation/authenticity – FRE 901;
                          CAESARS00110834                                                                Hearsay – FRE 802; Not relevant – FRE
                                                                                                         401-403; Prejudice, confusion, waste of
                                                                                                              time cumulative – FRE 403



                                                                                                                          39
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 40 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                          MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                  ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1085      CAESARS       AERO_12603 - AERO_12604   1/21/2015   Contract



1086      CAESARS       AERO_01124 - AERO_01180   1/21/2015   Email from Steven Markhoff to Scott Beale   Not relevant – FRE 401-403; Hearsay –
                                                              regarding With Attachment                   FRE 802; Foundation/authenticity – FRE
                                                                                                                           901

1087      CAESARS         CAESARS00006569 -       1/21/2015   Deck for Today's ESS Travel Sourcing Call
                          CAESARS00006574


1088      CAESARS         CAESARS00032665 -       1/21/2015   Re: ADI Final Clean
                          CAESARS00032667


1089      CAESARS         CAESARS00032668 -       1/21/2015   Re: exec committee for ADI contract
                          CAESARS00032670


1090      CAESARS         CAESARS00114510 -       1/21/2015   Aerodynamics, Inc. - Scott Beale              Foundation/authenticity – FRE 901;
                          CAESARS00114516                                                                 Hearsay – FRE 802; Not relevant – FRE
                                                                                                                        401-403

1091      CAESARS       AERO_29105 - AERO_29110   1/22/2015   Order to Show Cause                                  Hearsay – FRE 802



1092      CAESARS         CAESARS00000582 -       1/22/2015   Re: Insurance Review
                          CAESARS00000584


1093      CAESARS         CAESARS00111183 -       1/22/2015   Re: ADI                                       Foundation/authenticity – FRE 901;                                                            Hearsay and relevancy
                          CAESARS00111186                                                                 Hearsay – FRE 802; Not relevant – FRE
                                                                                                                        401-403



1094      CAESARS         CAESARS00111200 -       1/22/2015   Re: ADI Follow up                             Foundation/authenticity – FRE 901;
                          CAESARS00111202                                                                 Hearsay – FRE 802; Not relevant – FRE
                                                                                                                        401-403

1095      CAESARS         CAESARS00113760 -       1/22/2015   Re: Aerodynamics, Inc. - Scott Beale          Foundation/authenticity – FRE 901;
                          CAESARS00113821                                                                 Hearsay – FRE 802; Not relevant – FRE
                                                                                                                        401-403

1096      CAESARS         CAESARS00001026 -       1/22/2015   Order 2015-1-16                                      Hearsay – FRE 802
                          CAESARS00001031


1097      CAESARS         CAESARS00034685 -       1/23/2015   Fwd: DOT order
                          CAESARS00034692




                                                                                                                          40
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 41 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                           MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                   ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1098      CAESARS         CAESARS00032759 -       1/23/2015   Fwd: DOT order
                          CAESARS00032766


1099      CAESARS       AERO_02764 - AERO_02764   1/23/2015   Call                                         Hearsay – FRE 802; Improper opinion –
                                                                                                                        FRE 701


1100      CAESARS         MARKHOFF00047404 -      1/24/2015   Re: Hey                                      Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00047404                                                                 FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

1101      CAESARS       AERO_12974 - AERO_12979   1/25/2015   Due Diligence



1102      CAESARS       AERO_13214 - AERO_13215   1/25/2015   Re: Due Diligence



1103      CAESARS         CAESARS00001032 -       1/25/2015   RE: Due Diligence
                          CAESARS00001032


1104      CAESARS         MARKHOFF00011977 -      1/26/2015   Fwd: Scott Beale shared "ADI Due Diligence   Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00011978                    January 2015" with you                       FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

1105      CAESARS         MARKHOFF00011984 -      1/26/2015   RE: Scott Beale shared "ADI Due Diligence    Not relevant – FRE 401-403; Hearsay –                                                                 Incomplete
                          MARKHOFF00011984                    January 2015" with you                       FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

1106      CAESARS       AERO_00655 - AERO_00656   1/26/2015   PRIMARY Customer Contacts                                                                                                                          Relevancy



1107      CAESARS         CAESARS00006750 -       1/26/2015   Air Program
                          CAESARS00006751


1108      CAESARS       AERO_13212 - AERO_13213   1/26/2015   RE: Scott Beale shared "ADI Due Diligence                                                                                                          Incomplete
                                                              January 2015" with you


1109      CAESARS       AERO_34480 - AERO_34480   1/27/2015   Embraer Pool Program Status                       Not relevant – FRE 401-403;
                                                                                                             Foundation/authenticity – FRE 901;
                                                                                                                     Hearsay – FRE 802

1110      CAESARS         CAESARS00111242 -       1/27/2015   FW: DOT order
                          CAESARS00111250




                                                                                                                           41
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 42 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                        ADI Objection(s)                Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1111      CAESARS         CAESARS00111259 -       1/28/2015   Closing Memo                                       Foundation/authenticity – FRE 901;
                          CAESARS00111261                                                                      Hearsay – FRE 802; Prejudice, confusion,
                                                                                                                 waste of time, cumulative – FRE 403

1112      CAESARS         CAESARS00001033 -       1/28/2015   FW: Chautauqua/ADI - Short-term Lease                                                                                                              Hearsay and relevancy
                          CAESARS00001233                     (145268)


1113      CAESARS         CAESARS00111262 -       1/28/2015   FW: Closing Memo                                 Not relevant – FRE 401-403; Hearsay –
                          CAESARS00111265                                                                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

1114      CAESARS         CAESARS00006778 -       1/28/2015   FW: 2014 ADI Company Structure Private           Incorrect document – FRE 401-403, 901
                          CAESARS00006781                     Aviation_SALARY and
                                                              NAMES_28JAN2015.pptx

1115      CAESARS         CAESARS00006777 -       1/28/2015   RE: ADI hoping to start local flights gets new                                                                                                            Hearsay
                          CAESARS00006777                     CEO


1116      CAESARS         CAESARS00001928 -       1/29/2015   Reserves / Hours
                          CAESARS00001940


1117      CAESARS         CAESARS00035094 -       1/29/2015   STM
                          CAESARS00035095


1118      CAESARS         CAESARS00002072 -       1/30/2015   Fwd: Customer Activity                                                                                                                                   Relevancy
                          CAESARS00002104


1119      CAESARS       AERO_00638 - AERO_00638   1/30/2015   Link and password



1120      CAESARS         CAESARS00006808 -       1/30/2015   ADI DD Model Draft
                          CAESARS00006809


1121      CAESARS         CAESARS00006811 -       1/30/2015   RE: ADI DD Model Draft
                          CAESARS00006812


1122      CAESARS       AERO_12861 - AERO_12861   1/31/2015   Darrell Meeting Off                                Foundation/authenticity – FRE 901;
                                                                                                               Hearsay – FRE 802; Not relevant – FRE
                                                                                                                             401-403

1123      CAESARS         CAESARS00006813 -       1/31/2015   ADI - Summary & Recommendations
                          CAESARS00006814




                                                                                                                                42
                                                             Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 43 of 76
                                                                   Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document   Document Description                           ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1124      CAESARS         CAESARS00006876 -       2/3/2015   RE: Ami - please email me address
                          CAESARS00006877



1125      CAESARS         CAESARS00006883 -       2/4/2015   RE: BIF (Charter Air)                 Foundation/authenticity – FRE 901
                          CAESARS00006895


1126      CAESARS       AERO_17490 - AERO_17490   2/4/2015   Fwd: Request                        Incorrect document – FRE 401-403, 901



1127      CAESARS       AERO_17489 - AERO_17512   2/4/2015   Fwd: Request



1128      CAESARS         CAESARS00037367 -       2/5/2015   ADI                                   Foundation/authenticity – FRE 901;
                          CAESARS00037426                                                        Hearsay – FRE 802; Not relevant – FRE
                                                                                                               401-403

1129      CAESARS         MARKHOFF00047428 -      2/6/2015   Re: ADI/Republic                    Not relevant – FRE 401-403; Hearsay –
                          MARKHOFF00047429                                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                  901

1130      CAESARS         CAESARS00118219 -       2/6/2015   ADI/Republic
                          CAESARS00118219


1131      CAESARS         CAESARS00046972 -       2/6/2015   Resume                                                                                                                                     Relevancy
                          CAESARS00046977


1132      CAESARS         CAESARS00111273 -       2/6/2015   RE: Compliance                        Foundation/authenticity – FRE 901;
                          CAESARS00111340                                                        Hearsay – FRE 802; Not relevant – FRE
                                                                                                 401-403; Prejudice, confusion, waste of
                                                                                                      time cumulative – FRE 403
1133      CAESARS       AERO_20017 - AERO_20017   2/6/2015   RE: ADI/Republic



1134      CAESARS         CAESARS00129136 -       2/6/2015   Re: Caesars and ADI                                                                                                                         Hearsay
                          CAESARS00129137



1135      CAESARS       AERO_20018 - AERO_20018   2/6/2015   Re: ADI/Republic



1136      CAESARS         CAESARS00129138 -       2/6/2015   Fwd: Contract                                                                                                                              Incomplete
                          CAESARS00129194




                                                                                                                  43
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 44 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                  ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1137      CAESARS           CAESARS00118225 -           2/6/2015    LOI
                            CAESARS00118225


1138      CAESARS           CAESARS00046980 -           2/6/2015    Meeting with Republic and Steve Markhoff/
                            CAESARS00046980                         Ami Vizer


1139      CAESARS           CAESARS00002550 -           2/7/2015    Re: ADI LOI V1.docx
                            CAESARS00002557


1140      CAESARS       AERO_13544 - AERO_13552         2/7/2015    LOI



1141      CAESARS          MARKHOFF00012023 -           2/8/2015    Re: Acceptable Terms
                           MARKHOFF00012025


1142      CAESARS          MARKHOFF00047452 -           2/8/2015    Fwd: Acceptable Terms                       Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047454                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1143      CAESARS           CAESARS00118677 -           2/8/2015    Fwd: Acceptable Terms
                            CAESARS00118678


1144      CAESARS          MARKHOFF00011989 -           2/9/2015    RE: Acceptable Terms                        Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00011991                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1145      CAESARS       AERO_17631 - AERO_17632         2/9/2015    Hope you are feeling better!



1146      CAESARS       AERO_27407 - AERO_27407         2/9/2015    Re: Republic Leases



1147      CAESARS        VIA00000050 - VIA00000054      2/9/2015    draft agreement



1148      CAESARS       Via_Air141247 - Via_Air141249   2/10/2015   RE: terms                                   Not relevant – FRE 401-403; Hearsay –
                                                                                                                FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

1149      CAESARS           CAESARS00118490 -           2/10/2015   Re: Cymus / ADI
                            CAESARS00118490




                                                                                                                                44
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 45 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                    ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1150      CAESARS          MARKHOFF00011939 -           2/11/2015   RE: Information needed                        Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00011939                                                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1151      CAESARS          MARKHOFF00047478 -           2/11/2015   ADI                                           Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047478                                                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1152      CAESARS          MARKHOFF00047479 -           2/11/2015   Re: ADI Fleet Plan                            Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047479                                                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1153      CAESARS          MARKHOFF00047480 -           2/11/2015   Re: ADI Fleet Plan                            Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047480                                                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1154      CAESARS       AERO_32835 - AERO_32838         2/11/2015   Re: Notice of default - Embraer                    Not relevant – FRE 401-403;
                                                                                                                    Foundation/authenticity – FRE 901;
                                                                                                                            Hearsay – FRE 802

1155      CAESARS           CAESARS00118303 -           2/11/2015   Re: Information needed
                            CAESARS00118303


1156      CAESARS        VIA00000010 - VIA00000010      2/11/2015   Re: Meeting



1157      CAESARS       AERO_01200 - AERO_01210         2/11/2015   Email from Scott Beale to Darrell Richadson   Not relevant – FRE 401-403; Hearsay –
                                                                    regarding Caesars Pro Forma                   FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1158      CAESARS           CAESARS00118263 -           2/11/2015   Investment NDA LTD.pdf
                            CAESARS00118265


1159      CAESARS       Via_Air141011 - Via_Air141012   2/12/2015   Fwd: Investment NDA LTD.pdf                   Not relevant – FRE 401-403; Hearsay –
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1160      CAESARS        VIA00000003 - VIA00000003      2/12/2015   Aircraft                                                                                                                                             Hearsay



1161      CAESARS          MARKHOFF00047528 -           2/13/2015   Email from Steven Markhoff to Scott Beale     Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047527                         regarding International Management Solutions FRE 802; Foundation/authenticity – FRE
                                                                    terminating diligence and interest in company                  901

1162      CAESARS       AERO_27401 - AERO_27406         2/13/2015   Re: ADI




                                                                                                                                  45
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 46 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                     ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1163      CAESARS       AERO_05684 - AERO_05684         2/13/2015   ADI



1164      CAESARS           CAESARS00118288 -           2/13/2015   Re: ADI
                            CAESARS00118288


1165      CAESARS           CAESARS00118656 -           2/14/2015   Re: Fleet Planning and Financial Model         Not relevant – FRE 401-403; Hearsay –
                            CAESARS00118658                                                                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

1166      CAESARS       AERO_18006 - AERO_18030         2/15/2015   Master Budget - Revised                             Not relevant – FRE 401-403;
                                                                                                                     Foundation/authenticity – FRE 901;
                                                                                                                             Hearsay – FRE 802

1167      CAESARS       AERO_05685 - AERO_05710         2/15/2015   ADI 2015 Budget                                Not relevant – FRE 401-403; Prejudice;
                                                                                                                   confusion; waste of time; cumulative –
                                                                                                                       FRE 403; Hearsay – FRE 802;

1168      CAESARS       Via_Air140857 - Via_Air140858   2/16/2015   RE: I am still with Dana Capital on the line



1169      CAESARS       AERO_13351 - AERO_13353         2/16/2015   Caesars



1170      CAESARS          MARKHOFF00010403 -           2/16/2015   Letter from Steven Markhoff, Caesars           Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00010403                         Entertainment to Darrell Richardson re:        FRE 802; Foundation/authenticity – FRE
                                                                    Caesars Air Network                                             901

1171      CAESARS       Via_Air051729 - Via_Air051729   2/17/2015   ADI contract                                   Not relevant – FRE 401-403; Hearsay –
                                                                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

1172      CAESARS       AERO_02565 - AERO_02565         2/18/2015   Caesars                                                Hearsay – FRE 802;
                                                                                                                     Foundation/authenticity – FRE 901


1173      CAESARS           CAESARS00002598 -           2/19/2015   Redline on the Caesars agreement                 Foundation/authenticity – FRE 901;
                            CAESARS00002655                                                                        Improper opinion – FRE 701; Hearsay –
                                                                                                                                  FRE 802

1174      CAESARS           CAESARS00037463 -           2/19/2015   RE: I removed non important comments
                            CAESARS00037463


1175      CAESARS           CAESARS00027650 -           2/20/2015   U.S. Department of Transportation Request
                            CAESARS00027654                         for Additional Information




                                                                                                                                   46
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 47 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                    MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1176      CAESARS           CAESARS00007600 -           2/20/2015   Headlines from Quick Call with Markhoff, ESS
                            CAESARS00007600                         Travel



1177      CAESARS           CAESARS00007602 -           2/20/2015   RE: Headlines from Quick Call with Markhoff,
                            CAESARS00007603                         ESS Travel


1178      CAESARS        VIA00000136 - VIA00000150      2/23/2015   ERJ 140 & ERJ 145 Proposals                       Foundation/authenticity – FRE 901;                                                                   Hearsay
                                                                                                                    Hearsay – FRE 802; Not relevant – FRE
                                                                                                                                  401-403

1179      CAESARS           CAESARS00129212 -           2/24/2015   RE: ESS Travel Air-Charter Program Update
                            CAESARS00129216


1180      CAESARS          MARKHOFF00047577 -           2/25/2015   Email from Steven Markhoff to Ami Vizer re:     Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                           MARKHOFF00047592                         Charter Agreement                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                     901

1181      CAESARS       Via_Air133115 - Via_Air133125   2/25/2015   Email from Steven Markhoff to Ami Vizer re:     Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                                                                    PASS Charters 2014 Fixed Dry Lease              FRE 802; Foundation/authenticity – FRE
                                                                    Agreement                                                        901

1182      CAESARS          MARKHOFF00012028 -           2/26/2015   LOI                                             Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                           MARKHOFF00012037                                                                         FRE 802; Foundation/authenticity – FRE
                                                                                                                                     901

1183      CAESARS           CAESARS00126515 -           2/26/2015   Air Program (di: 702.494.0400; pc: 506073; hc   Foundation/authenticity – FRE 901; Not
                            CAESARS00126518                         (blake): 227077)                                      relevant – FRE 401-403


1184      CAESARS           CAESARS00129315 -           2/27/2015   FW: Air Services agreement
                            CAESARS00129378


1185      CAESARS           CAESARS00008258 -           3/2/2015    RE: Sixel Consulting Scoping (Charter Air           Not relevant – FRE 401-403;
                            CAESARS00008259                         Transportation)                                   Foundation/authenticity – FRE 901


1186      CAESARS           CAESARS00077082 -           3/2/2015    Revised ERJ 140 / 145 LOIs                      Not relevant – FRE 401-403; Hearsay –                                                                  Hearsay
                            CAESARS00077100                                                                         FRE 802; Foundation/authenticity – FRE
                                                                                                                                     901

1187      CAESARS           CAESARS00020872 -           3/2/2015    Finanicial Model
                            CAESARS00020874


1188      CAESARS           CAESARS00008297 -           3/3/2015    RE: Air Services agreement
                            CAESARS00008299




                                                                                                                                    47
                                                             Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 48 of 76
                                                                   Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                             MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document   Document Description                                       ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1189      CAESARS         CAESARS00129448 -       3/3/2015   RE: Via Air Contract
                          CAESARS00129449


1190      CAESARS         CAESARS00020935 -       3/3/2015   Aerodynamics Incorporated Response to the
                          CAESARS00020955                    U.S. Department of Transportation request for
                                                             information

1191      CAESARS       AERO_01651 - AERO_01653   3/3/2015   RE: Caesars Business Information Form for
                                                             Completion


1192      CAESARS         CAESARS00129450 -       3/3/2015   Fwd: Charter Air Extension                      Foundation/authenticity – FRE 901; Not                                                          Relevancy and incomplete
                          CAESARS00129452                                                                          relevant – FRE 401-403


1193      CAESARS         CAESARS00008425 -       3/3/2015   FYI_Markhoff Feb 16 2015 Letter to ADI
                          CAESARS00008427


1194      CAESARS         CAESARS00047256 -       3/3/2015   Embraer Mx
                          CAESARS00047294


1195      CAESARS         CAESARS00047336 -       3/3/2015   RE: Embraer Scanned Agreement
                          CAESARS00047349


1196      CAESARS         CAESARS00122660 -       3/4/2015   RE: With Nevada
                          CAESARS00122662


1197      CAESARS       AERO_32955 - AERO_32955   3/5/2015   Update                                            Foundation/authenticity – FRE 901;
                                                                                                                  Improper opinion – FRE 701


1198      CAESARS         CAESARS00129489 -       3/5/2015   Re: With Nevada                                  Foundation/authenticity – FRE 901; Not
                          CAESARS00129492                                                                    relevant – FRE 401-403; Hearsay – FRE
                                                                                                                              802

1199      CAESARS         CAESARS00129493 -       3/5/2015   ADI v Via Contract Comparison Summary.pptx Foundation/authenticity – FRE 901; Not
                          CAESARS00129497                                                               relevant – FRE 401-403; Hearsay – FRE
                                                                                                                         802

1200      CAESARS         CAESARS00129498 -       3/6/2015   Via Contract Deal Talking Points
                          CAESARS00129499


1201      CAESARS       AERO_30354 - AERO_30369   3/7/2015   Caesars Contract                                Not relevant – FRE 401-403; Hearsay –
                                                                                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                              901




                                                                                                                              48
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 49 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                             MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                     ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1202      CAESARS         CAESARS00033646 -       3/8/2015    145 Fuel Burn and MX Costs                                                                                                                           Incomplete
                          CAESARS00033647


1203      CAESARS       AERO_16889 - AERO_16890   3/9/2015    FW: Preliminary Deal Sheet



1204      CAESARS         CAESARS00008616 -       3/9/2015    Contract and Cost Review
                          CAESARS00008630


1205      CAESARS         CAESARS00021104 -       3/9/2015    Re: Revised ERJ 140 / 145 LOIs                                                                                                                 Hearsay and relevancy
                          CAESARS00021115


1206      CAESARS         CAESARS00111600 -       3/9/2015    FW: ESS Travel Air-Charter Program              Foundation/authenticity – FRE 901;                                                                   Incomplete
                          CAESARS00111600                     Sourcing Briefing_030915 rev2                         Hearsay – FRE 802


1207      CAESARS         CAESARS00008648 -       3/9/2015    RE: ESS Travel Air-Charter Program Sourcing
                          CAESARS00008648                     Briefing_030915 rev2


1208      CAESARS         CAESARS00008685 -       3/10/2015   Updated Cost Analysis                              Not relevant – FRE 401-403;
                          CAESARS00008698                                                                     Foundation/authenticity – FRE 901;
                                                                                                                      Hearsay – FRE 802

1209      CAESARS         CAESARS00002714 -       3/11/2015   Contract
                          CAESARS00002771


1210      CAESARS       AERO_33032 - AERO_33033   3/11/2015   Caesars Contract



1211      CAESARS         CAESARS00009767 -       3/11/2015   FYI Only_FW: FAA FAR 121 Certification                                                                                                   Hearsay, relevancy, and incomplete
                          CAESARS00009769                     (ADI)


1212      CAESARS       AERO_33102 - AERO_33103   3/11/2015   Re: Cymus Meeting                               Foundation/authenticity – FRE 901;
                                                                                                                    Hearsay – FRE 802


1213      CAESARS       AERO_26021 - AERO_26022   3/11/2015   RE: Special Visitor                            Not relevant – FRE 401-403; Prejudice;
                                                                                                             confusion; waste of time; cumulative –
                                                                                                                            FRE 403;

1214      CAESARS         CAESARS00129763 -       3/12/2015   FW: Strategic Sourcingâ€™s Recommended
                          CAESARS00129770                     Changes to Caesars - Via Contract Final 3-6-
                                                              15




                                                                                                                             49
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 50 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                     ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1215      CAESARS       AERO_26474 - AERO_26474         3/12/2015   Recap of conversations with Emmanuel                                                                                                                 Relevancy
                                                                    Lawrence


1216      CAESARS       AERO_38890 - AERO_38903         3/13/2015   Voting Trust Agreement                              Not relevant – FRE 401-403



1217      CAESARS           CAESARS00009841 -           3/13/2015   FW: Strategic Sourcingâ€™s Recommended
                            CAESARS00009847                         Changes to Caesars - Via Contract Final 3-6-
                                                                    15

1218      CAESARS           CAESARS00002782 -           3/17/2015   RE: ADI Update
                            CAESARS00002782


1219      CAESARS       Via_Air122821 - Via_Air122822   3/18/2015   FW: CAVOK 135 to 121 Cert SOW                  Not relevant – FRE 401-403; Hearsay –
                                                                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

1220      CAESARS           CAESARS00113035 -           3/19/2015   Re: Bif - Aviation contracts                     Foundation/authenticity – FRE 901;
                            CAESARS00113040                                                                        Hearsay – FRE 802; Not relevant – FRE
                                                                                                                                 401-403

1221      CAESARS        VIA00000013 - VIA00000014      3/23/2015   Re: ERJ 140 / 145 Proposals                      Foundation/authenticity – FRE 901;
                                                                                                                   Hearsay – FRE 802; Not relevant – FRE
                                                                                                                                 401-403

1222      CAESARS           CAESARS00126541 -           3/24/2015   Re: caught up with Tim Dunn...
                            CAESARS00126542


1223      CAESARS           CAESARS00010048 -           3/25/2015   ADI Charter Air Proposal (Contract)
                            CAESARS00010104


1224      CAESARS           CAESARS00126552 -           3/25/2015   FW: ADI Charter Air Proposal (Contract)
                            CAESARS00126608


1225      CAESARS           CAESARS00010105 -           3/25/2015   RE: ADI Charter Air Proposal (Contract)
                            CAESARS00010105


1226      CAESARS           CAESARS00010106 -           3/25/2015   FW: ADI Charter Air Proposal (Contract)
                            CAESARS00010108


1227      CAESARS          MARKHOFF00011366 -           3/25/2015   Confidentiality and Non-Disclosure Agreement   Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00011369                                                                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901




                                                                                                                                   50
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 51 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                       MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                        ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1228      CAESARS       Via_Air138987 - Via_Air138994   3/27/2015   Fwd: Income Statement



1229      CAESARS           CAESARS00126614 -           3/27/2015   Aerodynamics ERJ 145 Aircraft
                            CAESARS00126617


1230      CAESARS           CAESARS00036136 -           3/27/2015   Re: Income Statement
                            CAESARS00036141


1231      CAESARS       AERO_33134 - AERO_33135         3/29/2015   Update                              Foundation/authenticity – FRE 901;
                                                                                                              Hearsay – FRE 802


1232      CAESARS       AERO_17599 - AERO_17602         3/29/2015   Fwd: Update                         Foundation/authenticity – FRE 901;
                                                                                                      Hearsay – FRE 802; Not relevant – FRE
                                                                                                                    401-403

1233      CAESARS           CAESARS00126623 -           3/30/2015   RE: VIA/RJET Plane Procurement
                            CAESARS00126624


1234      CAESARS       AERO_31682 - AERO_31683         3/30/2015   RE: Update                             Not relevant – FRE 401-403;
                                                                                                        Foundation/authenticity – FRE 901;
                                                                                                                Hearsay – FRE 802

1235      CAESARS           CAESARS00021994 -           4/3/2015    Re: Contracts
                            CAESARS00021997


1236      CAESARS           CAESARS00022011 -           4/7/2015    RE: Executed Contract
                            CAESARS00022069


1237      CAESARS       AERO_24862 - AERO_24866         4/8/2015    RE: NDA                                Not relevant – FRE 401-403                                                                       Relevancy



1238      CAESARS       AERO_01982 - AERO_01984         4/9/2015    3PM CONFERENCE CALL TODAY WITH    Not relevant – FRE 401-403; Prejudice;
                                                                    SKYLINK AVIATION                  confusion; waste of time; cumulative –
                                                                                                          FRE 403; Hearsay – FRE 802;
                                                                                                        Foundation/authenticity – FRE 901
1239      CAESARS       AERO_06779 - AERO_06876         4/10/2015   ADI information                   Not relevant – FRE 401-403; Prejudice;
                                                                                                      confusion; waste of time; cumulative –
                                                                                                          FRE 403; Hearsay – FRE 802;

1240      CAESARS       AERO_12954 - AERO_12963         4/12/2015   DRAFT Letter of Intent                 Not relevant – FRE 401-403




                                                                                                                      51
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 52 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                              MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1241      CAESARS       AERO_35482 - AERO_35483   4/28/2015   Tomorrow - Jim (Please delete after you read)   Not relevant – FRE 401-403; Hearsay –
                                                                                                                              FRE 802


1242      CAESARS         CAESARS00023925 -       4/30/2015   Re: ERJ 145 ADI Update
                          CAESARS00023928


1243      CAESARS         CAESARS00023929 -       4/30/2015   FW: ERJ 145 ADI Update                            Foundation/authenticity – FRE 901                                                                    Hearsay
                          CAESARS00023932


1244      CAESARS       AERO_38772 - AERO_38777   5/6/2015    Agreement between ADI Holdings Company,              Not relevant – FRE 401-403
                                                              Inc. and ADI Acquisition Co., LLC


1245      CAESARS       AERO_38778 - AERO_38850   5/6/2015    Stock Purchase among ADI Holdings                    Not relevant – FRE 401-403
                                                              Company, Inc., Scott Beale and ADI
                                                              Acquisition Co., LLC

1246      CAESARS       AERO_38851 - AERO_38885   5/6/2015    First Amednment to Stock Purchase                    Not relevant – FRE 401-403



1247      CAESARS       AERO_38995 - AERO_38997   5/6/2015    Agreement                                            Not relevant – FRE 401-403



1248      CAESARS       AERO_37177 - AERO_37178   5/6/2015    Update                                                                                                                                                 Hearsay



1249      CAESARS         CAESARS00012031 -       5/6/2015    Please Read_RE: Executed Sun Country and
                          CAESARS00012033                     Via Air Contracts


1250      CAESARS       AERO_08554 - AERO_08669   5/7/2015    ADI Information                                 Not relevant – FRE 401-403; Prejudice;
                                                                                                              confusion; waste of time; cumulative –
                                                                                                                  FRE 403; Hearsay – FRE 802;

1251      CAESARS         CAESARS00132549 -       5/8/2015    Ethics and Compliance Program FINAL
                          CAESARS00132575


1252      CAESARS       AERO_21602 - AERO_21610   5/12/2015   RE: Discussion Points                           Not relevant – FRE 401-403; Hearsay –
                                                                                                                FRE 802; Attorney-client privilege


1253      CAESARS                                 5/15/2015   Declaration of Steven Markhoff in Support of    Hearsay – FRE 802; Not relevant – FRE
                                                              Defendant's Markhoff anf IMS' Motion for                      401-403
                                                              Summary Judgment




                                                                                                                              52
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 53 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                            MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                    ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1254      CAESARS         CAESARS00012879 -       5/15/2015   Aircraft Performance Calculator                                                                                                                     Incomplete
                          CAESARS00012880


1255      CAESARS       AERO_11726 - AERO_11730   5/20/2015   Comments on Letter of Intent                  Not relevant – FRE 401-403; Prejudice;
                                                                                                            confusion; waste of time; cumulative –
                                                                                                                FRE 403; Hearsay – FRE 802;

1256      CAESARS         CAESARS00075883 -       5/25/2015   Re: Via Air Proposal                          Not relevant – FRE 401-403; Hearsay –                                                           Hearsay and relevancy
                          CAESARS00075900                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1257      CAESARS       AERO_10331 - AERO_10453   6/1/2015    ADI Information                               Not relevant – FRE 401-403; Prejudice;
                                                                                                            confusion; waste of time; cumulative –
                                                                                                                FRE 403; Hearsay – FRE 802;

1258      CAESARS       AERO_37919 - AERO_37921   6/3/2015    Payables                                           Not relevant – FRE 401-403



1259      CAESARS       AERO_37225 - AERO_37225   6/4/2015    Caesars signs deal                                                                                                                                   Hearsay



1260      CAESARS       AERO_01114 - AERO_01115   6/4/2015    What days did you visit?



1261      CAESARS       AERO_38934 - AERO_38950   6/8/2015    Settlement Agreement and Mutual Release of         Not relevant – FRE 401-403
                                                              Claims


1262      CAESARS         CAESARS00060595 -       6/10/2015   Fwd: Elite - GECAS - Caesars Signature Page   Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                          CAESARS00060598                                                                   FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1263      CAESARS         CAESARS00009712 -       6/10/2015   RE: Needed - Signature to direct pay to GE         Not relevant – FRE 401-403;                                                                      Relevancy
                          CAESARS00009712                                                                     Foundation/authenticity – FRE 901;
                                                                                                                      Hearsay – FRE 802

1264      CAESARS       AERO_37970 - AERO_37975   6/12/2015   Fwd: Can you talk?                                 Not relevant – FRE 401-403



1265      CAESARS       AERO_38724 - AERO_38726   6/12/2015   RE: Executed Cymus settlement offer                Not relevant – FRE 401-403



1266      CAESARS       AERO_38959 - AERO_38978   6/18/2015   Settlement Agreement and Release                   Not relevant – FRE 401-403




                                                                                                                            53
                                                                    Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 54 of 76
                                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document    Document Description                                     ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1267      CAESARS       AERO_38986 - AERO_38994         6/22/2015   Settlement Agreement and Release                   Not relevant – FRE 401-403



1268      CAESARS       AERO_16756 - AERO_16759         6/23/2015   FW: Offer Letter for Review                   Not relevant – FRE 401-403; Settlement
                                                                                                                   communication – FRE 408; Prejudice;
                                                                                                                   confusion; waste of time; cumulative –
                                                                                                                                  FRE 403
1269      CAESARS       AERO_02776 - AERO_02795         6/24/2015   Can you please sign - Larkin PASS Charters
                                                                    Settlement Agreement


1270      CAESARS       AERO_37981 - AERO_37982         6/24/2015   Re: Recap of Republic comments                     Not relevant – FRE 401-403



1271      CAESARS       Via_Air124557 - Via_Air124609   6/25/2015   ADI Proceeding                                Not relevant – FRE 401-403; Hearsay –
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1272      CAESARS       AERO_38923 - AERO_38927         6/26/2015   Settlement Agreement and Release                   Not relevant – FRE 401-403



1273      CAESARS       AERO_22610 - AERO_22611         6/26/2015   Re: Hello There - So How Are Things?                                                                                                       Hearsay, relevancy, and unduly
                                                                                                                                                                                                                         prejudicial


1274      CAESARS       AERO_16213 - AERO_16215         6/28/2015   FW: Embraer Pool Parts Agreement -            Not relevant – FRE 401-403; Prejudice;
                                                                    Settlement details                            confusion; waste of time; cumulative –
                                                                                                                      FRE 403; Hearsay – FRE 802;

1275      CAESARS       AERO_38301 - AERO_38330         6/30/2015   Updated Disclosure Statement                       Not relevant – FRE 401-403



1276      CAESARS       AERO_38951 - AERO_38958         7/1/2015    Settlement Agreement and Release                   Not relevant – FRE 401-403                                                                        Relevancy



1277      CAESARS       AERO_38907 - AERO_38922         7/2/2015    ADI Holdings Company, Inc. Seller's Closing        Not relevant – FRE 401-403
                                                                    Certificate


1278      CAESARS       AERO_33277 - AERO_33277         7/2/2015    Agreement                                          Not relevant – FRE 401-403;
                                                                                                                   Foundation/authenticity – FRE 901;
                                                                                                                     Hearsay – FRE 802; Settlement
                                                                                                                         communication – FRE 408
1279      CAESARS       AERO_17610 - AERO_17610         7/7/2015    Good AM                                       Not relevant – FRE 401-403; Prejudice;
                                                                                                                  confusion; waste of time; cumulative –
                                                                                                                   FRE 403; Hearsay – FRE 802; Need
                                                                                                                                attachment




                                                                                                                                   54
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 55 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                       ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



1280      CAESARS         MARKHOFF00092540 -      7/8/2015    Defendant's Motion for Relief from Judgment,     Not relevant – FRE 401-403; Hearsay –                                                           Hearsay and relevancy
                          MARKHOFF00092549                    Charter Air Transport, Inc., v. SCG Travel, Inc. FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

1281      CAESARS       AERO_38886 - AERO_38889   7/9/2015    Re: Voting Trust Agreement Termination                Not relevant – FRE 401-403



1282      CAESARS       AERO_38904 - AERO_38906   7/9/2015    ADI Acquisition Co., LLC Buyer's Closing              Not relevant – FRE 401-403
                                                              Certificate


1283      CAESARS       AERO_38017 - AERO_38020   7/9/2015    RE: ADI DOT Filing                                    Not relevant – FRE 401-403;
                                                                                                                 Foundation/authenticity – FRE 901;
                                                                                                                         Hearsay – FRE 802

1284      CAESARS       AERO_38928 - AERO_38933   7/10/2015   Settlement Agreement and Release                      Not relevant – FRE 401-403



1285      CAESARS       AERO_38979 - AERO_38985   7/10/2015   Settlement Agreement and Release                      Not relevant – FRE 401-403



1286      CAESARS                                 7/15/2015   Letter from Robert Cohen and Patrick Rizzi to                                                                                                Hearsay, relevancy, and unduly
                                                              Lauralyn Remo re: Follow up of letter dated                                                                                                            prejudicial
                                                              June 25, 2015

1287      CAESARS         CAESARS00018031 -       7/16/2015   FW: Aerodynamics Incorporated v. Caesars              Not relevant – FRE 401-403                                                             Relevancy and unduly prejudicial
                          CAESARS00018087                     Entertainment Operating Company, Inc., et al.


1288      CAESARS         CAESARS00126858 -       7/24/2015   Re: Steve Markhoff (sp?)
                          CAESARS00126858


1289      CAESARS         CAESARS00031942 -       7/27/2015   Application of Aerodynamics Incorporated For     Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                          CAESARS00032023                     a Certificate of Public Convenience and          FRE 802; Foundation/authenticity – FRE
                                                              Necessity                                                         901

1290      CAESARS                                 8/17/2015   Declaration of Darrell Richardson In Support                                                                                                 Hearsay, relevancy, and unduly
                                                              of Plaintiff's Motion for A Temporary                                                                                                                  prejudicial
                                                              Restraining Order and A Preliminary Injunction

1291      CAESARS                                 8/17/2015   Declaration of Gerald P. Elder In Support of                                                                                                 Hearsay, relevancy, and unduly
                                                              Plaintiff's Motion for A Temporary Restraining                                                                                                         prejudicial
                                                              Order and A Preliminary Injunction

1292      CAESARS                                 8/17/2015   Declaration of Scott Beale In Support of                                                                                                                Hearsay
                                                              Plaintiff's Motion for A Temporary Restraining
                                                              Order and For A Preliminary Injunction




                                                                                                                               55
                                                         Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 56 of 76
                                                               Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                            MASTER TRIAL EXHIBIT LIST
Exhibit   Designating      Bates Range       Document    Document Description                                         ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                             Date



1293      CAESARS                            8/24/2015   Declaration of Sue Pavlak                          Hearsay – FRE 802; Not relevant – FRE
                                                                                                                          401-403


1294      CAESARS                            8/26/2015   Declaration of Amos Vizer in Support of            Hearsay – FRE 802; Not relevant – FRE
                                                         Opposition to Plaintiff's Motion for Temporary                   401-403
                                                         Restrainig Order and For A Peliminary
                                                         Injunction
1295      CAESARS                            8/26/2015   Declaration of Steven Markhoff in Support of       Hearsay – FRE 802; Not relevant – FRE
                                                         Opposition to Plaintiff's Motion for Temporary                   401-403
                                                         Restrainig Order and For A Peliminary
                                                         Injunction
1296      CAESARS                            8/29/2015   U.S. Distirct Court Eastern Divison of Virginia      Foundation/authenticity – FRE 901;                                                        Relevancy and unduly prejudicial
                                                         (Alexandria) Civil Docket for Case #: 1:13-cv-             Hearsay – FRE 802
                                                         00145-AJT-JFA

1297      CAESARS                            9/2/2015    Supplemental Declaration of Gerald P. Elder                                                                                                                Hearsay
                                                         in Support of Plaintiff's Motion for a Temporary
                                                         Restraining Order and For A Preliminary
                                                         Injunction
1298      CAESARS                            9/2/2015    Supplemental Declaration of Larry Hecht in                                                                                                                 Hearsay
                                                         Support of Plaintiff's Reply to Motion for a
                                                         Temporary Restraining Order and For A
                                                         Preliminary Injunction
1299      CAESARS                            9/2/2015    Supplemental Declaration of Scott Beale in                                                                                                                 Hearsay
                                                         Support of Plaintiff's Motion for a Temporary
                                                         Restraining Order and For A Preliminary
                                                         Injunction
1300      CAESARS       MARKHOFF00060667 -   9/21/2015   Claim of Lien for Embraer EMB-135LR              Not relevant – FRE 401-403; Hearsay –                                                         Relevancy and unduly prejudicial
                        MARKHOFF00060672                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                           901

1301      CAESARS       MARKHOFF00012013 -   9/25/2015   Republic Release of CHQ Manuals.pdf                Not relevant – FRE 401-403; Hearsay –
                        MARKHOFF00012013                                                                    FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1302      CAESARS       CAESARS00123263 -    9/29/2015   FW: Via Structure                                                                                                                                         Relevancy
                        CAESARS00123265




1303      CAESARS       MARKHOFF00085141 -   10/7/2015   DOT Form - ADI Disclosure                          Not relevant – FRE 401-403; Hearsay –                                                   Work product and joint defense priviledge
                        MARKHOFF00085142                                                                    FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

1304      CAESARS                            10/9/2015   Declaration of Marina Morgan in Support of         Hearsay – FRE 802; Not relevant – FRE
                                                         Opposition to Plaintiff's Motion for Preliminary                 401-403
                                                         Injunction

1305      CAESARS                            10/9/2015   Declaration of Steven Markhoff in Support of       Hearsay – FRE 802; Not relevant – FRE
                                                         Opposition to Plaintiff'a Motion for Preliminary                 401-403
                                                         Injunction




                                                                                                                            56
                                                                     Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 57 of 76
                                                                           Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document     Document Description                                   ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1306      CAESARS           CAESARS00117417 -           10/13/2015   Via/Caesars First Amendment                  Foundation/authenticity – FRE 901; Not                                                                Relevancy
                            CAESARS00117421                                                                             relevant – FRE 401-403


1307      CAESARS       Via_Air115650 - Via_Air115651   10/14/2015   Fwd: Via / DOT                                                                                                                           Hearsay, relevancy, and unduly
                                                                                                                                                                                                                        prejudicial


1308      CAESARS                                       10/16/2015   Second Supplemental Declaration of Scott                                                                                                            Hearsay
                                                                     Beale in Support of Plaintiff's Motion for
                                                                     Preliminary Injunction

1309      CAESARS           CAESARS00117523 -           10/26/2015   Via Presentation
                            CAESARS00117530


1310      CAESARS       Via_Air051720 - Via_Air051720   11/3/2015    ERJ 140 & ERJ 145 Proposals                  Not relevant – FRE 401-403; Hearsay –                                                                  Hearsay
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1311      CAESARS       Via_Air051718 - Via_Air051719   11/3/2015    ERJ 140 / 145 Proposals                      Not relevant – FRE 401-403; Hearsay –                                                                  Hearsay
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1312      CAESARS       Via_Air051724 - Via_Air051727   11/3/2015    Fwd: Atlantic City                           Not relevant – FRE 401-403; Hearsay –                                                                  Hearsay
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1313      CAESARS       Via_Air051709 - Via_Air051709   11/5/2015    BizCharter ViaAir Sync                       Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1314      CAESARS       Via_Air051662 - Via_Air051664   11/5/2015    Fwd: Arrangement between us...               Not relevant – FRE 401-403; Hearsay –                                                       Hearsay, relevancy, and unduly
                                                                                                                  FRE 802; Foundation/authenticity – FRE                                                                prejudicial
                                                                                                                                   901

1315      CAESARS       Via_Air051742 - Via_Air051742   11/5/2015    Thank you / Proposal Request Details         Not relevant – FRE 401-403; Hearsay –                                                           Hearsay and relevancy
                                                                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

1316      CAESARS       Via_Air146348 - Via_Air146349   11/8/2015    Fwd: Guy                                     Not relevant – FRE 401-403; Hearsay –                                                       Hearsay, relevancy, and unduly
                                                                                                                  FRE 802; Foundation/authenticity – FRE                                                                prejudicial
                                                                                                                                   901

1317      CAESARS                                       11/16/2015   Amos Vizer's Response to Plaintiffs          Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Aerodynamics Incorporated and ADI Holdings                 401-403
                                                                     Company Inc.'s Requests for Production of
                                                                     Documents Set One
1318      CAESARS                                       11/16/2015   Caesars Entertainment Operating Company,     Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Inc.'s Response to Plaintiffs Aerodynamics                 401-403
                                                                     Incorporated and ADI Holdings Company
                                                                     Inc 's Request for Production of Documents




                                                                                                                                  57
                                                                     Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 58 of 76
                                                                           Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                      MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document     Document Description                                       ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1319      CAESARS                                       11/16/2015   International Management Solutions, LLC's        Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Response to Plaintiffs Aerodynamics                            401-403
                                                                     Incorporated and ADI Holdings Company
                                                                     Inc 's Requests for Production of Documents
1320      CAESARS                                       11/16/2015   Steven Markhoff's Response to Plaintiffs         Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Aerodynamics Incorporated and ADI Holdings                     401-403
                                                                     Company Inc.'s Requests for Production of
                                                                     Documents Set One
1321      CAESARS                                       11/16/2015   Via Airlines, Inc. and Via Air, LLC's Response   Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     to Plaintiffs Aerodynamics Incorporated and                    401-403
                                                                     ADI Holdings Company Inc.'s Requests for
                                                                     Production of Documents Set One
1322      CAESARS          MARKHOFF00017932 -           11/16/2015   Reuqest for More Information                     Not relevant – FRE 401-403; Hearsay –                                                           Hearsay and relevancy
                           MARKHOFF00017935                                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901

1323      CAESARS                                       12/21/2015   Declaration of Richard Castro in Support of      Hearsay – FRE 802; Not relevant – FRE
                                                                     Opposition to Plaintiff's Motion for Temporary                 401-403
                                                                     Restraining Order and For A Preliminary
                                                                     Injunction with Redacted Exhibit 1
1324      CAESARS          MARKHOFF00050413 -           1/31/2016    Steven Markhoff Resume                           Not relevant – FRE 401-403; Hearsay –                                                                 Relevancy
                           MARKHOFF00050413                                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901

1325      CAESARS          MARKHOFF00059225 -            2/6/2016    Hello                                            Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00059225                                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901

1326      CAESARS          MARKHOFF00065750 -            2/6/2016    FW: Doherty resignation                          Not relevant – FRE 401-403; Hearsay –                                                       Hearsay, relevancy, and unduly
                           MARKHOFF00065750                                                                           FRE 802; Foundation/authenticity – FRE                                                                prejudicial
                                                                                                                                       901

1327      CAESARS          MARKHOFF00051432 -            2/6/2016    Re: Caesars air                                  Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00051433                                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901

1328      CAESARS          MARKHOFF00052568 -            2/6/2016    Caesars                                          Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00052569                                                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901

1329      CAESARS          MARKHOFF00052635 -            2/6/2016    Re: Republic and Gold Contract                   Not relevant – FRE 401-403; Hearsay –                                                       Hearsay, relevancy, and unduly
                           MARKHOFF00052636                                                                           FRE 802; Foundation/authenticity – FRE                                                                prejudicial
                                                                                                                                       901

1330      CAESARS                                        2/8/2016    Plaintiffs' Aerodynamics Incorporated and ADI    Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Holdings Company Inc.'s Response to                            401-403
                                                                     Defendants' First Set of Requests for
                                                                     Production of Documents (Nos 1-81)
1331      CAESARS       Via_Air155011 - Via_Air155011   2/11/2016    Fleet Issues                                     Not relevant – FRE 401-403; Hearsay –                                                       Relevancy and unduly prejudicial
                                                                                                                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                       901




                                                                                                                                      58
                                                                     Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 59 of 76
                                                                           Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                     MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range             Document     Document Description                                      ADI Objection(s)               Caesars Objection(s)   Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



1332      CAESARS                                        3/1/2016    Plaintiff Aerodynamics Incorporated's           Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Responses to Caesars Entertainment                            401-403
                                                                     Operating Compnay, Inc.'s First Set of
                                                                     Interrogatories (Nos 1-13)
1333      CAESARS          MARKHOFF00047052 -           3/15/2016    Order to Show Cause Proposing Issuance of       Not relevant – FRE 401-403; Hearsay –
                           MARKHOFF00047065                          Certificate Authority                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1334      CAESARS       Via_Air050755 - Via_Air050756   3/21/2016    RE: Ami - please email me address               Not relevant – FRE 401-403; Hearsay –
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1335      CAESARS       Via_Air051410 - Via_Air051410   3/21/2016    Visit                                           Not relevant – FRE 401-403; Hearsay –
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1336      CAESARS       Via_Air051104 - Via_Air051104   3/21/2016    Re: ADI LOI V1.docx                             Not relevant – FRE 401-403; Hearsay –
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1337      CAESARS       Via_Air050823 - Via_Air050824   3/21/2016    Re: My Itinerary For Next Week                  Not relevant – FRE 401-403; Hearsay –                                                                  Hearsay
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1338      CAESARS       Via_Air051339 - Via_Air051339   3/21/2016    RE: Republic                                    Not relevant – FRE 401-403; Hearsay –
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1339      CAESARS       Via_Air158431 - Via_Air158433   3/22/2016    RE: VIA Flight Tracking YTD                     Not relevant – FRE 401-403; Hearsay –                                                       Relevancy and unduly prejudicial
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1340      CAESARS                                       3/28/2016    Plaintiffs' Objections and Responses to         Hearsay – FRE 802; Not relevant – FRE                                                       Relevancy and unduly prejudicial
                                                                     Caesars Entertianment Operating Company,                      401-403
                                                                     Inc.'s Written Questions Propounded to
                                                                     Aerodynamics Incorporated and ADI Holdings
1341      CAESARS       Via_Air123128 - Via_Air123144   4/13/2016    RE: via ops meeting                             Not relevant – FRE 401-403; Hearsay –                                                       Relevancy and unduly prejudicial
                                                                                                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1342      CAESARS       Via_Air159545 - Via_Air159547   4/16/2016    VIA Reliability Tracking ex Weather - Jan 1     Not relevant – FRE 401-403; Hearsay –                                                       Relevancy and unduly prejudicial
                                                                     through yesterday                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                      901

1343      CAESARS                                       8/11/2016    Affidavit of Amos Vizer Chairman of Via         Hearsay – FRE 802; Not relevant – FRE
                                                                     Airlines, Inc In Compliance with Minutes of                   401-403
                                                                     Proceeding Dated August 1, 2016

1344      CAESARS                                       10/27/2016   Declaration of Amos Vizer in Support of Amos    Hearsay – FRE 802; Not relevant – FRE
                                                                     Vizers Motion to Dismiss for Lack of Personal                 401-403
                                                                     Jurisdiction




                                                                                                                                     59
                                                                          Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 60 of 76
                                                                                Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                         MASTER TRIAL EXHIBIT LIST
Exhibit   Designating            Bates Range                 Document     Document Description                                     ADI Objection(s)               Caesars Objection(s)                    Markhoff Objection(s)   Via Objection(s)
No.          Party                                             Date



1345      CAESARS                                            12/7/2016    Exhibit 14 to Markhoff Motion for Summary Hearsay – FRE 802; Not relevant – FRE
                                                                          Judgement, Subpoena to Produce Documents                401-403
                                                                          to PASS Charters

1346      CAESARS          HAR_CAESARS000357 -               2/23/2017    Aerodynamics Projects Profit / Loss Statement Not relevant – FRE 401-403; Hearsay –
                           HAR_CAESARS000374                                                                            FRE 802; Foundation/authenticity – FRE
                                                                                                                                         901

1347      CAESARS                                            3/10/2017    Exhibits to Expert Rebuttal Report of Frank     Foundation/authenticity – FRE 901;                                                                                    Incomplete
                                                                          Campagna                                              Hearsay – FRE 802


1348      CAESARS                                            3/10/2017    Exhibits to Expert Report of Jack Hareland      Foundation/authenticity – FRE 901;
                                                                                                                             Improper opinion – FRE 701


1349      CAESARS                                            3/10/2017    Expert Rebuttal Report of Frank Campagna        Foundation/authenticity – FRE 901;
                                                                                                                          Foundation/authenticity – FRE 901


1350      CAESARS                                            3/10/2017    Expert Report of Jack L. Hareland               Foundation/authenticity – FRE 901;
                                                                                                                        Incorrect document – FRE 401-403, 901


1351      CAESARS                                            6/15/2017    Omnibus Declaration of Scott Beale in                                                                                                                                  Hearsay
                                                                          Support of Plaintiff's Opposition to: 1)
                                                                          Defendant's Caesars Entertainment Operating
                                                                          Company Inc 's Motion for Summary
1352      CAESARS       ENGEL_00001 - ENGEL_00001                         Hand Written Notes of Samuel Engel            Not relevant – FRE 401-403; Hearsay –                                                                                    Hearsay
                                                                                                                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                         901

1353      CAESARS                                                         Exhibit 123 to Steven Markhoff Deposition,    Hearsay – FRE 802; Not relevant – FRE
                                                                          ADI Due Dilligence DropBox prinout                          401-403


1354      CAESARS                                                         Exhibit 67 to Plaintiff's Opposition to      Hearsay – FRE 802; Not relevant – FRE                                                                           Hearsay and unduly prejudicial
                                                                          Defendant's Motion for Summary Judgment,                   401-403
                                                                          Email from Mary Chu, Esq. to Magali Mercera,
                                                                          Esq. regarding Master Budget native file

2001      MARKHOFF                                           11/28/2012   AIN Online News                                 Foundation/authenticity – FRE 901;
                                                                                                                        Hearsay – FRE 802; Not relevant – FRE
                                                                                                                                      401-403
                        http://www.ainonline.com/aviation-
2002      MARKHOFF       CONFIDENTIAL-AERO_36096-            5/28/2013    Flight Test Aviation, Incorporated Amended    Not relevant – FRE 401-403; Hearsay –
                                      36111                               Complaint                                     FRE 802; Foundation/authenticity – FRE
                                                                                                                                         901

2003      MARKHOFF      CONFIDENTIAL-AERO_2223-26             7/2/2014    Email from S. Beale to J. Secore re: Follow-up Not relevant – FRE 401-403; Hearsay –    Improper Characterization of Document                                     Relevancy/Hearsay
                                                                          Caesars                                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                          901




                                                                                                                                         60
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 61 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range          Document     Document Description                                        ADI Objection(s)               Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2004      MARKHOFF         MARFHOFF0009354         7/21/2014    Email from S. Beale to S. Markhoff re:            Not relevant – FRE 401-403; Hearsay –                                                                         Hearsay and relevancy
                                                                Proposal for Services - ACY (2 Aircraft)          FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

2005      MARKHOFF            Aero_28574-79        8/27/2014    Suppl. No. 1 to Appl. of ADI for Certificate of   Not relevant – FRE 401-403; Hearsay –
                                                                Public Convenience and Necessity                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

2006      MARKHOFF            Aero_21585-86        10/3/2014    Email from C. Beer to S. Beale re: Cymus               Not relevant – FRE 401-403              Hearsay, Foundation (lack of)
                                                                October payment


2007      MARKHOFF             Aero_35909          10/15/2014   Letter from Department of Transportation re:           Not relevant – FRE 401-403;             Foundation (lack of), Hearsay
                                                                investigation                                       Foundation/authenticity – FRE 901;
                                                                                                                           Hearsay – FRE 802

2008      MARKHOFF      CONFIDENTIAL-AERO_01185-   10/19/2014   Email from S. Beale to G. Rempe; R. Divita; J. Not relevant – FRE 401-403; Hearsay –                                                                                  Relevancy
                                   86                           Carroll; J. Beale; and R. Walker re: VIP Visitor FRE 802; Foundation/authenticity – FRE
                                                                - Thursday October 30th                                          901

2009      MARKHOFF            Aero_36124-25        11/26/2014   Letter from E. Macmahon to L. Remo re: ADI        Not relevant – FRE 401-403; Hearsay –                   Hearsay                                               Hearsay and relevancy
                                                                and S. Beale                                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

2010      MARKHOFF        Caesars00004805-4817     12/15/2014   Email from S. Markhoff to M. Levin re: Plan
                                                                Proposal Summary


2011      MARKHOFF      CONFIDENTIAL-AERO_13216-   12/17/2014   Email from S. Markhoff to S. Beale re:            Not relevant – FRE 401-403; Hearsay –
                                   18                           Resending ADI Draft Contract                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

2012      MARKHOFF            Aero_02179-83        12/17/2014   Email from S. Beale to D. Richardson re: ADI
                                                                Draft


2013      MARKHOFF             Aero_22601           1/5/2015    Email between S. Beale and C. Beer re:                                                         Foundation (lack of), Hearsay
                                                                Happy New Year


2014      MARKHOFF      CONFIDENTIAL-AERO_14283-    1/8/2015    Correspondence from S. Pavlak to S. Beale                                                      Foundation (lack of), Hearsay
                                  284                           re: ADI and PASS Agreements Breached by
                                                                ADI

2015      MARKHOFF            Aero_33557-58        1/12/2015    Email from T. Myers to J. Carroll re:                  Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,
                                                                Installment Invoices                                Foundation/authenticity – FRE 901;                  Relevance
                                                                                                                           Hearsay – FRE 802

2016      MARKHOFF        Caesars00002412-2467     1/20/2015    Email from S. Markhoff to S. Beale re: ADI
                                                                Final




                                                                                                                                  61
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 62 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range          Document    Document Description                                       ADI Objection(s)               Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2017      MARKHOFF        CAESARS00114511-16       1/21/2015   Email from R. Casto to S. Markhoff re: ADI- S.     Foundation/authenticity – FRE 901;
                                                               Beale Final Ruling                               Hearsay – FRE 802; Not relevant – FRE
                                                                                                                              401-403

2018      MARKHOFF      CONFIDENTIAL-AERO_21560-   1/21/2015   Email from S. Beale to M. Stott re: Insurance    Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay                                          Incomplete
                                   61                          Limit of $500,000,000                            FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

2019      MARKHOFF      CONFIDENTIAL-AERO_20645    1/23/2015   Email from C. Beer to S. Beale re: Call            Foundation/authenticity – FRE 901;         Foundation (lack of), Hearsay
                                                                                                                        Hearsay – FRE 802


2020      MARKHOFF        MARKHOFF000011984        1/26/2015   Email from S. Beale to S. Markhoff re: 54        Not relevant – FRE 401-403; Hearsay –                                                                               Incomplete
                                                               Documents Uploaded                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

2021      MARKHOFF         CAESARS000006750        1/26/2015   Email from S. Markhoff to T. Jenkin re: Air
                                                               Program


2022      MARKHOFF      CONFIDENTIAL-AERO_18583    1/26/2015   Email from J. Sbrocco to S. Beale re: Pension    Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay                                           Hearsay
                                                               Audits                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

2023      MARKHOFF             Aero_02238          1/27/2015   Email from S. Beale to M. Bowman re: Master      Incorrect document – FRE 401-403, 901             Foundation (lack of)                                              Incomplete
                                                               Air Contract Summary


2024      MARKHOFF      CONFIDENTIAL-AERO_03739-   1/28/2015   Email from C. Beer to G. Jones re: Lease to        Foundation/authenticity – FRE 901;         Foundation (lack of), Hearsay
                                 3768                          Aerodynamics                                     Hearsay – FRE 802; Not relevant – FRE
                                                                                                                              401-403

2025      MARKHOFF            Aero_31206-08        1/28/2015   Email from A. op't Hof to D. Richardson re:        Foundation/authenticity – FRE 901;         Foundation (lack of), Hearsay
                                                               Embraer Account                                          Hearsay – FRE 802


2026      MARKHOFF          MARKHOFF47412          1/29/2015   Email from S. Markhoff to R. Campbell re:        Not relevant – FRE 401-403; Hearsay –                  Hearsay                                                       Hearsay
                                                               Caesars                                          FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

2027      MARKHOFF        CAESARS00000118219       2/6/2015    Email from S. Markhoff to S. Beale re:             Foundation/authenticity – FRE 901
                                                               ADI/Republic


2028      MARKHOFF            Aero_20143-44        2/6/2015    Email between S. Beale and M. Bowman re:         Not relevant – FRE 401-403; Hearsay –
                                                               Budget                                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                 901

2029      MARKHOFF           Aero_3743-3768        2/6/2015    Email from C. Beer to D. Richardson re:                                                       Foundation (lack of), Hearsay,
                                                               Outstanding Payments                                                                                   Relevance




                                                                                                                                62
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 63 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range          Document    Document Description                                       ADI Objection(s)               Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2030      MARKHOFF             Aero_10536          2/7/2015    Email from D. Dauber to S. Beale re: due                                                      Foundation (lack of), Hearsay,                                         Relevancy
                                                               diligence                                                                                              Relevance


2031      MARKHOFF      CONFIDENTIAL-AERO_04930-   2/8/2015    Email from S. Beale to S. Markhoff re:
                                   32                          Acceptable Terms


2032      MARKHOFF         MARKHOFF00002649        2/11/2015   Email between A. Vizer and S. Markhoff re:      Not relevant – FRE 401-403; Hearsay –                                                                      Hearsay, relevancy, and unduly
                                                               Information Needed                              FRE 802; Foundation/authenticity – FRE                                                                               prejudicial
                                                                                                                                901

2033      MARKHOFF      CONFIDENTIAL-AERO_13120-   2/12/2015   Confidentiality and Non-Disclosure Agreement
                                  123                          between Aviation Capital Partners, LLC
                                                               Aerodynamics Holdings Company
                                                               Incorporated and International Management
2034      MARKHOFF            Markhoff47501        2/12/2015   Email from S. Markhoff to S. Beale re:       Not relevant – FRE 401-403; Hearsay –                      Hearsay
                                                               Investment NDA                               FRE 802; Foundation/authenticity – FRE
                                                                                                                             901

2035      MARKHOFF          CAESARS00002579        2/13/2015   Email from S. Markhoff to J. Secore re:         Not relevant FRE401-403; Hearsay - FRE
                                                               Caesars will not be Executing the Contract      802;


2036      MARKHOFF            Aero_31337-38        2/17/2015   Email from G. Rempe to S. Pavlak re:               Foundation/authenticity – FRE 901;         Foundation (lack of), Hearsay,
                                                               University Clients                                       Hearsay – FRE 802;                            Relevance


2037      MARKHOFF      CONFIDENTIAL-AERO_35484    2/18/2015   Email from S. Beale to M. Bilbao re: Caesars          Not relevant – FRE 401-403;
                                                               Agreement affected by Department of                Foundation/authenticity – FRE 901;
                                                               Transportation Order to Show Cause                        Hearsay – FRE 802

2038      MARKHOFF      CONFIDENTIAL-AERO_37438-   2/18/2015   Email from E. Blank to D. Richardson, S.         Foundation/authenticity – FRE 901; Not
                                   45                          Beale re: Term Sheet for ADI                           relevant – FRE 401-403


2039      MARKHOFF             Aero_35484          2/18/2015   Email from S. Beale to M. Bilbao re: Caesars          Not relevant – FRE 401-403;
                                                                                                                  Foundation/authenticity – FRE 901;
                                                                                                                          Hearsay – FRE 802

2040      MARKHOFF          Aero_37438-37454       2/18/2015   Email from E. Blank to D. Richardson re: Term    Foundation/authenticity – FRE 901; Not                                                                  Documents intermingled; Relevancy
                                                               sheet for ADI acquisition                              relevant – FRE 401-403


2041      MARKHOFF           VIA00000070-73        2/20/2015   Email between Larry Richards and S.               Foundation/authenticity – FRE 901;
                                                               Markhoff re: 121 Manuals and Orlando            Hearsay – FRE 802; Not relevant – FRE
                                                                                                                             401-403

2042      MARKHOFF       Caesars000047005-47019    2/23/2015   Email between C. Beer and S. Markhoff re:           Bates sequence adjusted by ADI            Foundation (lack of),Hearsay                                            Hearsay
                                                               ERJ 140 & 145 Proposals




                                                                                                                                63
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 64 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                       ADI Objection(s)               Caesars Objection(s)                   Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



2043      MARKHOFF           Aero_01106-08        2/24/2015   Email from S. Beale to L. Hecht re: Yikes!         Foundation/authenticity – FRE 901;        Foundation (lack of), Relevance
                                                                                                               Hearsay – FRE 802; Not relevant – FRE
                                                                                                                             401-403

2044      MARKHOFF      CONFIDENTIAL-AERO_31491   2/25/2015   Email from L. Hecht to S. Pavlak re: N974RP           Not relevant – FRE 401-403;            Foundation (lack of), Relevance ,
                                                              Precautionary Diversion                            Foundation/authenticity – FRE 901;                    Hearsay
                                                                                                                        Hearsay – FRE 802

2045      MARKHOFF      CONFIDENTIAL-AERO_31503   2/25/2015   Email from S. Pavlak to D. Richardson re:             Not relevant – FRE 401-403;             Foundation (lack of), Hearsay
                                                              Financial Review with ADI                          Foundation/authenticity – FRE 901;
                                                                                                                        Hearsay – FRE 802

2046      MARKHOFF            Aero_31491          2/25/2015   Email from L. Hecht to S. Pavlak re:                  Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,
                                                              Precautionary diversion                            Foundation/authenticity – FRE 901;                  Relevance
                                                                                                                        Hearsay – FRE 802

2047      MARKHOFF            Aero_31503          2/25/2015   Email from S. Pavlak to D. Richardson re:             Not relevant – FRE 401-403;             Foundation (lack of), Hearsay
                                                              Financials                                         Foundation/authenticity – FRE 901;
                                                                                                                        Hearsay – FRE 802

2048      MARKHOFF         MARKHOFF00012039       2/26/2015   Email from S. Markhoff to J. Secore and C.       Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay                                      Relevancy and hearsay
                                                              Beer re: Letter of Intent for 140 and 145        FRE 802; Foundation/authenticity – FRE
                                                              Aircraft                                                          901

2049      MARKHOFF            Aero_31568          3/2/2015    Email from D. Richardson to S. Pavlak re:          Foundation/authenticity – FRE 901;         Foundation (lack of), Hearsay,
                                                              N974                                             Hearsay – FRE 802; Not relevant – FRE                 Relevance
                                                                                                                             401-403

2050      MARKHOFF           Aero_31570-71        3/3/2015    Email from C. Beer to D. Richardson re: Call          Not relevant – FRE 401-403              Foundation (lack of), Hearsay                                      Hearsay and relevancy



2051      MARKHOFF           Aero_20330-31        3/3/2015    Email from S. Beale to E. Lawrence re:
                                                              Caesars BIF for Completion


2052      MARKHOFF           Aero_27145-50        3/9/2015    Email from M. Hoyle to S. Beale re: ADI          Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay,
                                                              reconciliation                                   FRE 802; Foundation/authenticity – FRE                Relevance
                                                                                                                                901;

2053      MARKHOFF         MARKHOFF00011943       3/12/2015   Email from S. Markhoff to A. Vizer re:           Not relevant – FRE 401-403; Hearsay –
                                                              Republic Releasing Manuals to Cavok              FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

2054      MARKHOFF           Aero_01262-63        3/12/2015   Email from S. Beale to B. Larkin re: Thank you                                               Foundation (lack of), Relevance



2055      MARKHOFF           Aero_01612-13        3/16/2015   Email from S. Beale to S. Pavlak re: Thank       Incorrect document – FRE 401-403, 901
                                                              you




                                                                                                                               64
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 65 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                              MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range          Document    Document Description                                     ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2056      MARKHOFF            Aero_20133-35        3/17/2015   Email from S. Beale to S. Pavlak re:           Not relevant – FRE 401-403;Hearsay –         Foundation (lack of), Hearsay,
                                                               available?                                                    FRE 802                                Relevance


2057      MARKHOFF            Aero_31625-28        3/25/2015   Email from D. Richardson to B. Larkin re:           Not relevant – FRE 401-403             Foundation (lack of), Relevance
                                                               Demand Letter


2058      MARKHOFF             Aero_31629          3/25/2015   Email from B. Larkin to D. Richardson re:           Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,
                                                               Demand Letter                                    Foundation/authenticity – FRE 901;                  Relevance
                                                                                                                       Hearsay – FRE 802

2059      MARKHOFF        Caesars0000126609-10     3/25/2015   Email from B. Segal to T. Jenkin re: ADI      Heasay - FRE 802;
                                                               Charter Air Proposal                          Foundation/authenticity - FRE 901


2060      MARKHOFF            Aero_35558-59        3/27/2015   Letter from PASS to D. Richardson re:           Foundation/authenticity – FRE 901;          Foundation (lack of), Hearsay
                                                               financial impact                              Hearsay – FRE 802; Not relevant – FRE
                                                                                                                           401-403

2061      MARKHOFF      CONFIDENTIAL-AERO_35480-   3/29/2015   Email from D. Richardson to all ADI             Foundation/authenticity – FRE 901;
                                   81                          Employees re: Update                           Hearsay – FRE 802; Improper opinion –
                                                                                                                           FRE 701

2062      MARKHOFF       Caesars000050340-50343    3/30/2015   Email from S. Markhoff to T. Jenkin re:       Not relevant – FRE 401-403; Hearsay –
                                                               Atlantic City                                 FRE 802; Foundation/authenticity – FRE
                                                                                                                              901

2063      MARKHOFF      CONFIDENTIAL-AERO_37450-   4/6/2015    Correspondence from Republic Airways to ADI Foundation/authenticity – FRE 901; Not
                                   56                          re: Termination of Confidential Exclusive Term relevant – FRE 401-403; Hearsay – FRE
                                                               Sheet                                                           802

2064      MARKHOFF            Aero_37450-56        4/6/2015    Email from S. Beale to E. Blank re:            Foundation/authenticity – FRE 901; Not       Foundation (lack of), Hearsay,
                                                               Termination of Term Sheet                     relevant – FRE 401-403; Hearsay – FRE                  Relevance
                                                                                                                              802

2065      MARKHOFF            Aero_20138-39        4/19/2015   Email from S. Beale to L. Hecht re: Biz Air    Not relevant – FRE 401-403; Hearsay –       Foundation (lack of), Relevance
                                                                                                                              FRE 802


2066      MARKHOFF      CONFIDENTIAL-AERO_35338    4/22/2015   Emails between D. Richardson and M.                Not relevant – FRE 401-403;             Foundation (lack of), Relevance
                                                               Bowman re: ADI Overdrawn Accounts             Foundation/authenticity – FRE 901; Need
                                                                                                                           attachment

2067      MARKHOFF             Aero_35337          4/22/2015   Email from D. Richardson to L. Hecht re:            Not relevant – FRE 401-403;            Foundation (lack of), Relevance
                                                               Update                                           Foundation/authenticity – FRE 901;
                                                                                                                       Hearsay – FRE 802

2068      MARKHOFF             Aero_35338          4/22/2015   Email from M. Bowman to D. Richardson re:          Not relevant – FRE 401-403;             Foundation (lack of), Relevance,
                                                               Update                                        Foundation/authenticity – FRE 901; Need
                                                                                                                           attachment




                                                                                                                               65
                                                                   Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 66 of 76
                                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                    MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range             Document    Document Description                                        ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



2069      MARKHOFF              Aero_35557             4/27/2015   Email from C. Beer to D. Richardson re:               Not relevant – FRE 401-403;             Foundation (lack of), Relevance,
                                                                   Insurance Termination Notice                       Foundation/authenticity – FRE 901;                    Hearsay
                                                                                                                             Hearsay – FRE 802

2070      MARKHOFF              Aero_35342             4/29/2015   Letter from Department of Transportation re:       Foundation/authenticity – FRE 901;          Foundation (lack of), Hearsay,
                                                                   serial number 145322                             Hearsay – FRE 802; Not relevant – FRE                  Relevance
                                                                                                                                  401-403

2071      MARKHOFF              Aero_37554             5/12/2015   Email from S. Beale to D. Richardson re: Draft        Not relevant – FRE 401-403              Foundation (lack of), Relevance
                                                                   Email


2072      MARKHOFF             Aero_38026-27           5/12/2015   Email from D. Richardson to S. Beale re:         Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Relevance
                                                                   Discussion Points                                                FRE 802


2073      MARKHOFF             Aero_21137-40           5/20/2015   Email from S. Terry to S. Beale re: comments     Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Relevance,
                                                                   on letter of intent                              FRE 802; Foundation/authenticity – FRE                  Hearsay
                                                                                                                                     901;

2074      MARKHOFF              Aero_30384             5/22/2015   Letter from Chautauqua Airlines to ADI re:                                                     Foundation (lack of), Hearsay,
                                                                   Aircraft Lease Agreement                                                                                Relevance


2075      MARKHOFF             Aero_01121-22           5/22/2015   Email from S. Beale to J. Humphlett re: Wish     Not relevant – FRE 401-403; Prejudice;       Foundation (lack of), Relevance                                          Relevancy
                                                                   list                                              confusion; waste of time; cumulative –
                                                                                                                    FRE 403; Foundation/authenticity – FRE
                                                                                                                                      901
2076      MARKHOFF             Aero_35561-62           5/28/2015   Email from C. Beer to S. Beale re: checking in     Foundation/authenticity – FRE 901;          Foundation (lack of), Hearsay,                                           Hearsay
                                                                                                                    Hearsay – FRE 802; Not relevant – FRE                  Relevance
                                                                                                                                    401-403

2077      MARKHOFF      Confidential-ENGEL_00054-60;   6/1/2015    HW & Co. Accountant Compilation Report and Not relevant – FRE 401-403; Hearsay –
                        Confidential-ENGEL_00066-73                Disclaimer for ADI 2014 financial analysis FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

2078      MARKHOFF             Aero_03741-42           6/1/2015    Email from C. Beer to S. Beale re: Cymus           Foundation/authenticity – FRE 901;          Foundation (lack of), Hearsay,
                                                                   Counter Proposal                                 Hearsay – FRE 802; Not relevant – FRE                  Relevance
                                                                                                                                  401-403

2079      MARKHOFF             Aero_24986-89           6/3/2015    Email from J. Sbrocco, CPA to S. Beale re:           Not relevant – FRE 401-403;              Foundation (lack of), Relevance,                                   Hearsay and relevancy
                                                                   opening balance sheet recommendation               Foundation/authenticity – FRE 901                     Hearsay


2080      MARKHOFF              Aero_22103             6/4/2015    Email from S. Beale to C. Beer re: Final              Not relevant – FRE 401-403               Foundation (lack of), Hearsay,
                                                                                                                                                                           Relevance


2081      MARKHOFF          AERO_38934-38950           6/8/2015    Settlement Agreement                                  Not relevant – FRE 401-403




                                                                                                                                     66
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 67 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                 MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range          Document    Document Description                                        ADI Objection(s)               Caesars Objection(s)                    Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2082      MARKHOFF      CONFIDENTIAL-AERO_32117-   6/9/2015    Letter from Airtech re: mechanic's lien           Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay,
                                  120                                                                            FRE 802; Foundation/authenticity – FRE                Relevance
                                                                                                                                  901

2083      MARKHOFF      CONFIDENTIAL-AERO_20661    6/10/2015   Settlement Proposal between Cymus                      Not relevant – FRE 401-403;
                                                               Holdings; ADI; S. Beale; and ADI Acquisition        Foundation/authenticity – FRE 901;
                                                               Company, LLC                                         Hearsay – FRE 802; Settlement
                                                                                                                       communication – FRE 408
2084      MARKHOFF      CONFIDENTIAL-AERO_20140-   6/11/2015   Email from A. Meadors to S. Beale re: Breach           Not relevant – FRE 401-403;         Improper Characterization of Document
                                   42                          of Confidentiality and Non-Disclosure               Foundation/authenticity – FRE 901
                                                               Agreement

2085      MARKHOFF             Aero_20661          6/11/2015   Cymus Settlement Proposal                               Not relevant – FRE 401-403;
                                                                                                                   Foundation/authenticity – FRE 901;
                                                                                                                     Hearsay – FRE 802; Settlement
                                                                                                                        communication – FRE 408
2086      MARKHOFF            Aero_30386-88        6/11/2015   Letter from D. Richardson to L. Arnell re:        Not relevant – FRE 401-403; Settlement                Relevance
                                                               settlement discussions                                   communication – FRE 408


2087      MARKHOFF             Aero_33263          6/12/2015   Email from D. Richardson to L. Arnell re: Offer   Not relevant – FRE 401-403; Settlement
                                                               letter for review                                        communication – FRE 408;
                                                                                                                   Foundation/authenticity – FRE 901

2088      MARKHOFF          AERO_38959-38978       6/18/2015   Settlement Agreement                                   Not relevant – FRE 401-403



2089      MARKHOFF          AERO_38986-38994       6/22/2015   Settlement Agreement                                   Not relevant – FRE 401-403



2090      MARKHOFF            Aero_37980-82        6/24/2015   Email from S. Beale to D. Richardson re:          Incorrect document – FRE 401-403, 901       Foundation (lack of), Relevance
                                                               recap of republic comments


2091      MARKHOFF      CONFIDENTIAL-AERO_31968-   6/25/2015   Mechanic’s Lien by Mustang Aviation,                   Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,
                                   72                          Incorporated, June 25, 2015                         Foundation/authenticity – FRE 901;                  Relevance
                                                                                                                          Hearsay – FRE 802

2092      MARKHOFF           AERO_38923-27         6/26/2015   Settlement Agreement                                   Not relevant – FRE 401-403



2093      MARKHOFF             Aero_38100          6/26/2015   Email from S. Beale to L. Hecht re: hello there   Incorrect document – FRE 401-403, 901



2094      MARKHOFF            Aero_38214-15        6/29/2015   Email from K. Gallant to S. Beale re:             Not relevant – FRE 401-403; Hearsay – Improper Characterization of Document,
                                                               Aerodynamics Reconciliation CAMP                  FRE 802; Foundation/authenticity – FRE         Hearsay, Relevance
                                                                                                                                  901




                                                                                                                                 67
                                                       Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 68 of 76
                                                             Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                          MASTER TRIAL EXHIBIT LIST
Exhibit   Designating     Bates Range      Document    Document Description                                        ADI Objection(s)             Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                           Date



2095      MARKHOFF        Aero_38222-28    6/29/2015   Email to Flight Safety International re: Account      Not relevant – FRE 401-403;           Foundation (lack of), Relevance
                                                       balance and credits                                 Foundation/authenticity – FRE 901


2096      MARKHOFF        Aero_38231-33    6/29/2015   Email to Flight Safety International re: Account      Not relevant – FRE 401-403;           Foundation (lack of), Relevance
                                                       balance and credits                                 Foundation/authenticity – FRE 901


2097      MARKHOFF      Aero_30395-30400   6/29/2015   Email from D. Richardson to L. Arnell re:               Not relevant – FRE 401-403;         Foundation (lack of), Relevance
                                                       Agreement                                           Foundation/authenticity – FRE 901;
                                                                                                          Settlement communication – FRE 408

2098      MARKHOFF        Aero_20140-43    6/29/2015   Email from S. Beale to D. Richardson re:              Not relevant – FRE 401-403;              Completeness, Improper
                                                       breach of confidentiality and non-disclosure        Foundation/authenticity – FRE 901        Characterization of Document,
                                                       agreement                                                                                        Foundation (lack of)

2099      MARKHOFF       AERO_38951-58     7/1/2015    Settlement Agreement                                   Not relevant – FRE 401-403                                                                       Will be redacting per email 5.7.2019



2100      MARKHOFF         Aero_37989      7/1/2015    Email from D. Richardson to S. Beale re:               Not relevant – FRE 401-403            Foundation (lack of), Hearsay
                                                       Embraer Pool Parts Agreement Restructure


2101      MARKHOFF      AERO_38907-38922   7/2/2015    ADI Holdings Company, Inc. Seller's Closing            Not relevant – FRE 401-403
                                                       Certificate


2102      MARKHOFF        AERO_33277       7/2/2015    Agreement                                              Not relevant – FRE 401-403;
                                                                                                           Foundation/authenticity – FRE 901;
                                                                                                            Hearsay – FRE 802; Settlement
                                                                                                               communication – FRE 408
2103      MARKHOFF       AERO_38886-89     7/9/2015    Voting Trust Termination                               Not relevant – FRE 401-403



2104      MARKHOFF       AERO_38904-06     7/9/2015    ADI Acquisition Co., LLC Buyer's Closing               Not relevant – FRE 401-403
                                                       Certificate


2105      MARKHOFF      AERO_38928-38933   7/10/2015   Settlement Agreement                                   Not relevant – FRE 401-403



2106      MARKHOFF      AERO_38979-38985   7/10/2015   Settlement Agreement                                   Not relevant – FRE 401-403



2107      MARKHOFF        Aero_38025-30    7/10/2015   Email from S. Beale to J. Carroll re: quick            Not relevant – FRE 401-403           Foundation (lack of), Relevance
                                                       question




                                                                                                                         68
                                                                           Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 69 of 76
                                                                                 Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                              MASTER TRIAL EXHIBIT LIST
Exhibit   Designating             Bates Range                 Document     Document Description                                         ADI Objection(s)               Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                              Date



2108      MARKHOFF               Aero_30250-56                7/15/2015    Email from C. Beer to D. Richardson re:            Foundation/authenticity – FRE 901; Not       Foundation (lack of), Hearsay,                                   Relevancy and hearsay
                                                                           Wiring instructions                                      relevant – FRE 401-403                          Relevance


2109      MARKHOFF               Aero_31968-69                7/15/2015    Email from E. Blank to D. Richardson re:                Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,
                                                                           mechanic's lien                                      Foundation/authenticity – FRE 901;                  Relevance
                                                                                                                                       Hearsay – FRE 802

2110      MARKHOFF               Aero_32166-67                7/29/2015    Email from L. Arnell to J. Kauffman re: ADI             Not relevant – FRE 401-403;             Foundation (lack of), Hearsay,                               Hearsay, relevancy, and unduly
                                                                           landing fees                                         Foundation/authenticity – FRE 901;                  Relevance                                                     prejudicial
                                                                                                                                       Hearsay – FRE 802

2111      MARKHOFF                                            8/29/2015    U.S. District Court Eastern Division of Virginia     Foundation/authenticity – FRE 901;
                                                                           (Alexandria) Civil Docket for Case #: 1:13-cv-             Hearsay – FRE 802
                                                                           00145-AJT-JFA

2112      MARKHOFF           MARKHOFF00025716                  9/2/2015    Email from D. Skaff to S. Markhoff re: No-Go       Not relevant – FRE 401-403; Hearsay –       Foundation (lack of), Relevance                                   Hearsay and relevancy
                                                                           Spares                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                                               901

2113      MARKHOFF               Via_Air144770                10/6/2015    Email from B. Larkin to A. Vizer re: PASS and      Not relevant – FRE 401-403; Hearsay –            Hearsay, Relevance                                       Hearsay, relevancy, and unduly
                                                                           Via Air contract                                   FRE 802; Foundation/authenticity – FRE                                                                              prejudicial
                                                                                                                                               901

2114      MARKHOFF       MARKHOFF00061348-61360               11/9/2015    Email between S. Markhoff and A. Phillips re:      Not relevant – FRE 401-403; Hearsay –        Foundation (lack of), Hearsay,                                   Hearsay and relevancy
                                                                           Costs - NDA                                        FRE 802; Foundation/authenticity – FRE                Relevance
                                                                                                                                               901

2115      MARKHOFF                Via-Air151796               1/14/2016    Email from J. Diederich to S. Markhoff re:         Not relevant – FRE 401-403; Hearsay –       Foundation (lack of), Relevance                               Hearsay, relevancy, and unduly
                                                                           reposition another via plane                       FRE 802; Foundation/authenticity – FRE                                                                              prejudicial
                                                                                                                                               901

2116      MARKHOFF                    None                     5/3/2016    Department of Transportation correspondence Not relevant – FRE 401-403; Hearsay –
                                                                           to ADI re: Application for a Certificate of Public FRE 802; Foundation/authenticity – FRE
                                                                           Convenience and Necessity                                          901

2117      MARKHOFF                    None                    2/10/2017    S. Markhoff and International Management                Not relevant – FRE 401-403                                                                                      Hearsay
                                                                           Solutions LLC Initial Expert Disclosure


2118      MARKHOFF                    None                    3/29/2017    Henry H. Fishkind, Ph.D. Expert Report                     Hearsay – FRE 802;
                                                                                                                                Foundation/authenticity – FRE 901


2119      MARKHOFF      https://www.sandiegoreader.com/       11/28/2017   News Article from San Diego Reader re:               Foundation/authenticity – FRE 901;                   Hearsay                                                Relevancy and hearsay
                           news/2017/nov/18/stringers-                     California Pacific Airlines                        Hearsay – FRE 802; Not relevant – FRE
                         california-pacific-airlines-ready-                                                                                 401-403
                                      again/#
2120      MARKHOFF                                            12/21/2018   Letter to Department of Transportation from S. Not relevant – FRE 401-403; Hearsay –                      Hearsay
                                                                           Caron and S. Harding                           FRE 802; Foundation/authenticity – FRE
                                                                                                                                           901




                                                                                                                                              69
                                                                Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 70 of 76
                                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                  MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range         Document     Document Description                                        ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



2121      MARKHOFF      CONFIDENTIAL-AERO_02102-                ADI Business Model                                Not relevant – FRE 401-403; Hearsay –
                                  119                                                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

3001         VIA           Via_Air127222-127283    12/6/2010    Embraer Emissions Reduction Manual                Not relevant – FRE 401-403; Hearsay –         Completeness, Relevance
                          (VIA00029859-00029920)                                                                  FRE 802; Foundation/authenticity – FRE
                                                                                                                                   901

3002         VIA            AERO_13541-13543       10/2/2014    Mutual Non-Disclosure Agreement


                                                                                                                                                                   Foundation (lack of)
3003         VIA            AERO_27409-27414       10/14/2014   Caesars' Request for Proposal



3004         VIA        CAESARS00114511-00114516   10/24/2014   Order from Flight Test Aviation, Inc. v. Scott      Foundation/authenticity – FRE 901;
                                                                A. Beale ; Case No.: 1:13-cv-145, Document        Hearsay – FRE 802; Not relevant – FRE
                                                                144                                                             401-403

3005         VIA            CAESARS00111260        11/12/2014   Memorandum from Richard Casto to Steven             Foundation/authenticity – FRE 901;
                                                                Markhoff re: Aerodynamics Incorporated                    Hearsay – FRE 802
                                                                                                                                                                Duplicate, Completeness,
                                                                                                                                                                  Foundation (lack of)
3006         VIA            AERO_22601-22602        1/5/2015    Email from Scott Beale to Chris Beer re:
                                                                Happy New Year !!!


3007         VIA            AERO_14283-14284        1/8/2015    Letter from Pass Charters to Scott A. Beale re:                                            Completeness, Foundation (lack of),
                                                                agreements                                                                                             Hearsay


3008         VIA               AERO_20645          1/23/2015    Email from Chris Beer to Scott Beale re: Call       Foundation/authenticity – FRE 901;
                                                                                                                          Hearsay – FRE 802


3009         VIA            AERO_31206-31208       1/28/2015    Email from aopthpf@embraer.com to Darrell           Foundation/authenticity – FRE 901;                   Hearsay
                                                                Richardson re: Embraer account - Urgent                   Hearsay – FRE 802
                                                                attention required - account on hold

3010         VIA            AERO_03739-03740       1/28/2015    Email from Chris Beer to George Jones re:           Foundation/authenticity – FRE 901;                  Hearsay
                                                                Cymus 2 x ERJ 145EPs - Lease to                   Hearsay – FRE 802; Not relevant – FRE
                                                                Aerodynamics                                                    401-403

3011         VIA        CAESARS00006808-00006809   1/30/2015    Email from Matthew Levin to Steven Markhoff                                                             Relevance
                                                                re: ADI DD Model Draft


3012         VIA            CAESARS00006809        1/30/2015    ADI DD Model Draft (Native from above)                                                          Duplicate, Completeness




                                                                                                                                  70
                                                               Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 71 of 76
                                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating          Bates Range         Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)           Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



3013         VIA           MARKHOFF00047412        2/2/2015    Email from Robert Campbell to Steven            Not relevant – FRE 401-403; Hearsay –            Relevance, Hearsay
                                                               Markhoff re: Caesars                            FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3014         VIA            AERO_04930-04932       2/8/2015    Email from Scott Beale to Steven Markhoff re:                                                   Foundation (lack of),
                                                               Acceptable Terms


3015         VIA           MARKHOFF00011938        2/11/2015   Email from Ami Vizer to Steven Markhoff re:     Not relevant – FRE 401-403; Hearsay –                 Hearsay
                                                               Information needed                              FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3016         VIA           MARKHOFF00011939        2/11/2015   Email from Ami Vizer to Steven Markhoff re:     Not relevant – FRE 401-403; Hearsay –                 Hearsay
                                                               Information needed                              FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3017         VIA            AERO_13120-13123       2/12/2015   Confidentiality and Non-Disclosure Agreement                                                     Foundation (lack of)
                                                               between ADI and International Management
                                                               Solutions, LLC

3018         VIA        CAESARS00020872-00020874   3/2/2015    Email from Ami Vizer to Steven Markhoff re:
                                                               Financial Model


3019         VIA            CAESARS00020874        3/2/2015    Via's Financial Model (Native for above)                                                      Duplicate, Completeness



3020         VIA           Via_Air018518-019758    3/6/2015    EMB145 Ambraer Airplane Operations Manual Not relevant – FRE 401-403; Hearsay –                      Relevance
                          (VIA00004981-00006221)               Volume 2 (Revision 41)                    FRE 802; Foundation/authenticity – FRE
                                                                                                                          901

3021         VIA           MARKHOFF00011943        3/12/2015   Email from Ami Vizer to Steven Markhoff re:     Not relevant – FRE 401-403; Hearsay –
                                                               Republic                                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3022         VIA           MARKHOFF00012013        3/20/2015   Letter from Republic Airways Holdings Inc. to   Not relevant – FRE 401-403; Hearsay –                Relevance
                                                               Ami Vizer re: Release of Chautauqua Air         FRE 802; Foundation/authenticity – FRE
                                                               Carrier Manual System Documents                                  901

3023         VIA            AERO_35558-35559       3/27/2015   Letter from Pass Charters to Darrell              Foundation/authenticity – FRE 901;
                                                               Richardson re: financial losses                 Hearsay – FRE 802; Not relevant – FRE
                                                                                                                             401-403

3024         VIA            AERO_35480-35481       3/29/2015   Email from Darrell Richardson to ADI-            Foundation/authenticity – FRE 901;
                                                               Employees re: Update                            Hearsay – FRE 802; Improper opinion –
                                                                                                                            FRE 701

3025         VIA        CAESARS00050340-00050343   3/30/2015   Email from Steven Markhoff to Tom Jenkin fw: Not relevant – FRE 401-403; Hearsay –                   Relevance
                                                               Atlantic City                                 FRE 802; Foundation/authenticity –
                                                                                                                           FRE 901




                                                                                                                               71
                                                        Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 72 of 76
                                                              Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                          MASTER TRIAL EXHIBIT LIST
Exhibit   Designating      Bates Range      Document    Document Description                                        ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                            Date



3026         VIA        AERO_37450-37456    4/6/2015    Letter from Republic Airways to ADI re:           Foundation/authenticity – FRE 901; Not           Foundation (lack of)
                                                        Termination of Confidential Exclusive Term       relevant – FRE 401-403; Hearsay – FRE
                                                        Sheet                                                             802

3027         VIA           AERO_35338       4/22/2015   Email from Mickey Bowman to Darrell                   Not relevant – FRE 401-403;                  Foundation (lack of)
                                                        Richardson re: Update                            Foundation/authenticity – FRE 901; Need
                                                                                                                       attachment

3028         VIA           AERO_35557       4/27/2015   Email from Chris Beer to Darrell Richardson;          Not relevant – FRE 401-403;                  Foundation (lack of)
                                                        Scott Beale re: Insurance Termination Notice -     Foundation/authenticity – FRE 901;
                                                        URGENT                                                    Hearsay – FRE 802

3029         VIA           AERO_30384       5/22/2015   Letter from Chautauqua Airlines to                                                         Completeness, Foundation (lack of),
                                                        Aerodynamics Incorporated re: Aircraft Lease                                                          Relevance
                                                        Agreement (145203)

3030         VIA        AERO_35575-35577    5/27/2015   Letter from Scott Beale to Cymus Holdings re:         Not relevant – FRE 401-403;            Foundation (lack of), Relevance
                                                        Confidential - For Purposes of Settlement          Foundation/authenticity – FRE 901;
                                                        Discussions Only                                     Hearsay – FRE 802; Settlement
                                                                                                                communication – FRE 408
3031         VIA        ENGEL_00066-00073   6/1/2015    Accountants' Compilation Report for ADI          Not relevant – FRE 401-403; Hearsay –       Foundation (lack of), Relevance,
                                                                                                         FRE 802; Foundation/authenticity – FRE                 Hearsay
                                                                                                                           901

3032         VIA           AERO_20661       6/11/2015   Settlement Proposal between ADI and Cymus              Not relevant – FRE 401-403;                     Relevance
                                                        Holdings                                           Foundation/authenticity – FRE 901;
                                                                                                             Hearsay – FRE 802; Settlement
                                                                                                                communication – FRE 408
3033         VIA        AERO_30386-30388    6/11/2015   Letter from ADI to Republic Holdings re:         Not relevant – FRE 401-403; Settlement                Relevance
                                                        Confidential - For Purposes of Settlement               communication – FRE 408
                                                        Discussions Only

3034         VIA        AERO_20140-20142    6/11/2015   Email from Allen Meadors to Scott Beale;              Not relevant – FRE 401-403;                      Relevance
                                                        Darrell Richardson re: Breach of                    Foundation/authenticity – FRE 901
                                                        Confidentiality and Non-Disclosure Agreement

3035         VIA        AERO_37989-37992    7/1/2015    Email from Darrell Richardson to Scott Beale           Not relevant – FRE 401-403             Foundation (lack of), Hearsay
                                                        re: Embraer Pool Parts Agreements
                                                        Restructure

3036         VIA        AERO_38017-38022    7/9/2015    Email from Scott Beale to Darrell Richardson          Not relevant – FRE 401-403;            Foundation (lack of), Relevance
                                                        re: ADI DOT Filing                                 Foundation/authenticity – FRE 901;
                                                                                                                  Hearsay – FRE 802

3037         VIA        CAESARS00044039     8/6/2015    Email from Ami Vizer to Steven Markhoff re:         Foundation/authenticity – FRE 901                  Relevance
                                                        ViaAirlines-
                                                        StrategicContractsFinancialSummary

3038         VIA        CAESARS00044040     8/6/2015    ViaAirlines-                                        Foundation/authenticity – FRE 901      Duplicate, Relevance , Completeness
                                                        StrategicContractsFinancialSummary (Native
                                                        from Above)




                                                                                                                          72
                                                                   Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 73 of 76
                                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                                   MASTER TRIAL EXHIBIT LIST
Exhibit   Designating           Bates Range            Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)           Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



3039         VIA               Document 33-1           8/26/2015   Caesars' Request for Proposal                   Hearsay – FRE 802; Not relevant – FRE            Foundation (lack of)
                                                                                                                                 401-403


3040         VIA                Document 34            8/26/2015   Declaration of Richard Castro                   Hearsay – FRE 802; Not relevant – FRE
                                                                                                                                 401-403


3041         VIA                Document 44            9/2/2015    Declaration of Larry Hecht



3042         VIA                Document 45            9/2/2015    Supplemental Declaration of Scott Beale



3043         VIA               Via_Air013485-          2/5/2016    Via Airlines EMB 145 LR Data Cards -            Not relevant – FRE 401-403; Hearsay –                Relevance
                        013538(VIA00000001-00000054)               Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3044         VIA            Via_Air015766-015818       2/5/2016    Via Airlines EMB 145 LR Data Cards -            Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00002229-00002281)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3045         VIA            Via_Air131047-131074       2/5/2016    Via Airlines EMB 145 LR Data Cards -            Not relevant – FRE 401-403; Hearsay –         Completeness, Relevance
                           (VIA00032235-00032262)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3046         VIA            Via_Air015620-015765       2/5/2016    Via Airlines Flight Attendant Training Manual   Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00002083-00002228)                  (FATM) - Revision Original                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3047         VIA            Via_Air019939-020084       2/5/2016    Via Airlines Flight Attendant Training Manual   Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00006402-00006547)                  (FATM) - Revision Original                      FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3048         VIA            Via_Air015819-016546       2/5/2016    Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00002282-00003009)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3049         VIA            Via_Air043157-043884       2/5/2016    Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00023781-00024508)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3050         VIA            Via_Air025701-026428       2/5/2016    Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00012164-00012891)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901

3051         VIA            Via_Air024975-025700       2/5/2016    Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                Relevance
                           (VIA00011438-00012163)                  Revision Original                               FRE 802; Foundation/authenticity – FRE
                                                                                                                                    901




                                                                                                                                   73
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 74 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                               MASTER TRIAL EXHIBIT LIST
Exhibit   Designating        Bates Range         Document     Document Description                                       ADI Objection(s)               Caesars Objection(s)            Markhoff Objection(s)   Via Objection(s)
No.          Party                                 Date



3052         VIA         Via_Air016547-016726     2/5/2016    Via Airlines Maintenance Training Manual         Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00003010-00003189)                (MTM) - Revision Original                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3053         VIA         Via_Air043885-044064     2/5/2016    Via Airlines Maintenance Training Manual         Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00024509-00024688)                (MTM) - Revision Original                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3054         VIA         Via_Air130181-130280     2/5/2016    Via Airlines Dispatch Training Manual (DTM) -    Not relevant – FRE 401-403; Hearsay –         Completeness, Relevance
                        (VIA00031820-00031919)                Revision Original                                FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3055         VIA         Via_Air130427-130458     2/5/2016    Via Airlines Contract Training Guidelines        Not relevant – FRE 401-403; Hearsay –         Completeness, Relevance
                        (VIA00032066-00032097)                (CTG) - Revision Original                        FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3056         VIA         Via_Air016727-017158     2/5/2016    Via Airlines Time Limitations Manual (TLM) -     Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00003190-00003621)                Revision 0                                       FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3057         VIA         Via_Air044192-044919     3/4/2016    Via Airlines Pilot Operating Handbook E145 -     Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00024775-00025502)                Revision Original                                FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3058         VIA                                 3/10/2017    Exhibits to Expert Report of Frank Campagna        Foundation/authenticity – FRE 901;
                                                                                                                       Hearsay – FRE 802


3059         VIA         Via_Air030715-030780    3/25/2016    Maintenance Control Procedures Manual            Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00017178-00017243)                (MCPM) - Revision 1                              FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3060         VIA         Via_Air045855-045918    3/25/2016    Maintenance Control Procedures Manual            Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00026418-00026481)                (MCPM) - Revision 1                              FRE 802;Foundation/authenticity – FRE
                                                                                                                                901

3061         VIA         Via_Air130590-130653    3/25/2016    Maintenance Control Procedures Manual            Not relevant – FRE 401-403; Hearsay –         Completeness, Relevance
                        (VIA00032098-00032161)                (MCPM) - Revision 1                              FRE 802; Foundation/authenticity – FRE
                                                                                                                                901

3062         VIA                                 5/20/2016    Caesars' Notice of Termination to Via Airlines     Foundation/authenticity – FRE 901           Relevance, not produced



3063         VIA            Document 133         8/11/2016    Affidavit of Amos Vizer in Compliance with       Hearsay – FRE 802; Not relevant – FRE         Relevance , not produced
                                                              Minutes of Proceeding dated August 1, 2016                     401-403


3064         VIA           Document 146-1        10/27/2016   Declaration of Amos Vizer                        Hearsay – FRE 802; Not relevant – FRE         Relevance, not produced
                                                                                                                             401-403




                                                                                                                               74
                                                              Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 75 of 76
                                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                              MASTER TRIAL EXHIBIT LIST
Exhibit   Designating         Bates Range         Document    Document Description                                      ADI Objection(s)               Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                  Date



3065         VIA                                  3/2/2017    Email re: Exhibit 67 to Plaintiffs' Opp to               Hearsay – FRE 802                    Relevance , not produced
                                                              Defendant's MSJ


3066         VIA                                  3/10/2017   Expert Rebuttal Report of Frank Campagna          Foundation/authenticity – FRE 901;
                                                                                                                      Hearsay – FRE 802


3067         VIA                                  3/27/2017   Hank Fishkind, Ph.D. Expert Report                Foundation/authenticity – FRE 901;
                                                                                                                      Hearsay – FRE 802


3068         VIA             Document 213-1       5/15/2017   Declaration of Steven Markhoff                  Hearsay – FRE 802; Not relevant – FRE
                                                                                                                            401-403


3069         VIA        AERO_02103 - AERO_02119               ADI Financial Model                                                                           Completeness, Relevance,
                                                                                                                                                              Foundation (lack of)


3070         VIA        AERO_18008 - AERO_18030               ADI Additional Financial Model                                                             Relevance , Foundation (lack of),
                                                                                                                                                                 Completeness


3071         VIA          Via_Air013539-013971                Via Airlines Time Limitations Manual (TLM) -    Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00000055-00000487)               Revision 0 (Proposed)                           FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3072         VIA          Via_Air032513-032948                Via Airlines Time Limitations Manual (TLM) -    Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00018485-00018920)               Revision 0 (Proposed)                           FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3073         VIA          Via_Air013972-014117                Via Airlines Flight Attendant Training Manual   Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00000489-00000634)               (FATM) - Revision 0 (Proposed)                  FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3074         VIA          Via_Air029851-029996                Via Airlines Flight Attendant Training Manual   Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00016314-00016459)               (FATM) - Revision 0 (Proposed)                  FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3075         VIA          Via_Air014172-014893                Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00000635-00001356)               Revision 0 (Proposed)                           FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3076         VIA          Via_Air033056-033779                Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00018963-00019686                Revision 0 (Proposed)                           FRE 802; Foundation/authenticity – FRE
                                                                                                                               901

3077         VIA          Via_Air014894-015619                Via Airlines Pilot Operating Handbook E145 -    Not relevant – FRE 401-403; Hearsay –                 Relevance
                         (VIA00001357-00002082)               Revision 0 (Proposed)                           FRE 802; Foundation/authenticity – FRE
                                                                                                                               901




                                                                                                                              75
                                                            Case 2:15-cv-01344-JAD-BNW              Document 311-20 Filed 07/26/19 Page 76 of 76
                                                                  Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                            MASTER TRIAL EXHIBIT LIST
Exhibit   Designating        Bates Range         Document   Document Description                                      ADI Objection(s)              Caesars Objection(s)            Markhoff Objection(s)   Via Objection(s)
No.          Party                                 Date



3078         VIA         Via_Air020138-020865               Via Airlines Pilot Operating Handbook E145 -   Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00006601-00007328)              Revision 0 (Proposed)                          FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3079         VIA         Via_Air020085-020137               Via Airlines EMB 145 LR Data Cards -           Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00006548-00006600)              Revision 0 (Proposed)                          FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3080         VIA         Via_Air020866-021055               Via Airlines Maintenance Training Manual       Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00007329-00007518)              (MTM) - Revision 0 (Proposed)                  FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3081         VIA         Via_Air125998-126269               Via Airlines Dispatch Procedures Manual        Not relevant – FRE 401-403; Hearsay –         Relevance , Completeness
                        (VIA00028695-00028966)              (DPM) - Revision 0 (Proposed)                  FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3082         VIA         Via_Air126271-126330               Via Airlines General Policies Manual (GPM) -   Not relevant – FRE 401-403; Hearsay –         Relevance , Completeness
                        (VIA0028967-00029026)               Revision 0 (Proposed)                          FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3083         VIA         Via_Air026486-028222               Via Airlines ERJ-145 Ground Study Material     Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00012892-00014628)                                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                            901

3084         VIA         Via_Air040053-040719               Via Airlines ERJ-145 Ground Study Material      Not relevant – FRE 401-403; Hearsay –               Relevance
                        (VIA00021534-00022200)                                                             FRE 802; Incorrect document – FRE 401-
                                                                                                                            403, 901

3085         VIA         Via_Air040720-041229               Via Airlines ERJ-145 Ground Study Material     Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00022201-00022710)                                                                   FRE 802; Need attachment


3086         VIA         Via_Air041230-042297               Via Airlines ERJ-145 Ground Study Material     Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00022711-00023778)                                                             FRE 802; Settlement communication –
                                                                                                                           FRE 408

3087         VIA         Via_Air026429-026485               Embraer 135/145 Flight Controls                Not relevant – FRE 401-403; Hearsay –                Relevance
                        (VIA00014629-00014685)                                                             FRE 802; Foundation/authenticity – FRE
                                                                                                                            901




                                                                                                                           76
